Exhibit 10.32.a

 

EXECUTION COPY

 

AMENDED AND RESTATED
MASTER REPURCHASE AGREEMENT

 

Dated as of February 15, 2006

 

Between:

 

BEAR, STEARNS INTERNATIONAL LIMITED,

as Buyer

 

and

 

CAPITAL TRUST, INC.,

as Seller jointly and severally with the other Seller

 

and

 

CT BSI FUNDING CORP.,

as Seller jointly and severally with the other Seller

 

APPLICABILITY

 

From time to time the parties hereto may enter into transactions in which Bear,
Stearns International Limited (“Buyer”) may, in its sole discretion, agree to
purchase Eligible Assets from Capital Trust, Inc. and/or CT BSI Funding Corp.
(individually “Seller” and collectively “Sellers”), with a simultaneous
agreement by Buyer to transfer to Seller such Eligible Assets at a date certain
or on demand of Seller subject to and in accordance with the exercise of Buyer’s
remedies under this Agreement, against the transfer of funds by Seller. Each
such transaction shall be referred to herein as a “Transaction” and shall be
governed by this Agreement, as the same shall be amended from time to time.

 


1.             DEFINITIONS


 

“Accelerated Repurchase Date” shall have the meaning set forth in Section 14 of
this Agreement.

 

“Accepted Servicing Practices” shall mean with respect to any Purchased Asset,
those mortgage or mezzanine loan servicing practices of prudent lending
institutions which service loans of the same type as such Purchased Asset in the
jurisdiction where the related underlying real estate directly or indirectly
securing such Purchased Asset is located.

 

“Act of Insolvency” shall mean with respect to Buyer or either Seller, (i) the
commencement by such party as debtor of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law,
or such party seeking

 

--------------------------------------------------------------------------------


 

the appointment of a receiver, trustee, custodian or similar official for such
party or any substantial part of its property, or (ii) the commencement of any
such case or proceeding against such party, or another seeking such an
appointment, or the filing against a party of an application for a protective
decree under the provisions of the Securities Investor Protection Act of 1970,
which (A) is consented to or not timely contested by such party, (B) results in
the entry of an order for relief, such an appointment, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (iii) the making by a party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by a
party of such party’s inability to pay such party’s debts as they become due.

 

“Additional Assets” shall have the meaning set forth in Section 3(a) of this
Agreement.

 

“Affiliate” shall mean, when used with respect to any specified Person, any
other Person directly or indirectly controlling, controlled by, or under common
control with, such Person. Control shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise and “controlling” and “controlled” shall have meanings
correlative thereto.

 

“Agreement” shall mean this Amended and Restated Master Repurchase Agreement
dated as of February 15, 2006, by and between Buyer and Seller.

 

“Assignment of Mortgage” shall mean, with respect to any Mortgage, an assignment
of the mortgage, notice of transfer or equivalent instrument in recordable form,
sufficient under the laws of the jurisdiction wherein the related property is
located to reflect the assignment and pledge of the Mortgage.

 

“Authorized Representative of Seller” shall mean the individuals, set forth on
Exhibit II hereto.

 

“B Note” shall mean the “B” noteholders interest in an “A/B” loan structure.

 

“Bailee” shall mean an attorney, title company or other closing agent, appointed
by Seller and reasonably acceptable to Buyer, who is party to a Bailee Agreement
and executes a Trust Receipt in connection with a Table Funded Asset.

 

“Bailee Agreement” shall mean a written agreement between Seller and a Bailee
relating to the bailment in connection with Table Funded Assets, naming Buyer as
a third party beneficiary and substantially in the form of Exhibit XIII hereto.

 

“Bear Stearns Funding Repurchase Agreement” shall mean the Amended and Restated
Master Repurchase Agreement, dated as of August 16, 2006, between Bear, Stearns
Funding, Inc. and Capital Trust, Inc., as the same may be amended from time to
time.

 

2

--------------------------------------------------------------------------------


 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, or (ii) a
day in which the New York Stock Exchange or banks in the State of New York are
authorized or obligated by law or executive order to be closed.

 

“Buyer” shall mean Bear, Stearns International Limited, or any successor.

 

“Buyer’s Margin Ratio” shall mean, with respect to any Transaction, as of any
date, a percentage agreed to by Buyer and Seller or, in the absence of any such
agreement, the percentage obtained by dividing the Purchase Price of the
Purchased Assets on the Purchase Date by the Market Value on such date for such
Transaction.

 

“CDO Assets” shall mean the aggregate of the CDO I Assets and the CDO II Assets.

 

“CDO I Assets” shall mean Eligible Assets, as specified in the CTRE CDO 2004-1
Indenture, which are to be designated as CDO I Assets.

 

“CDO II Assets” shall mean Eligible Assets, as specified in the CTRE CDO 2005-1
Indenture, which are to be designated as CDO II Assets.

 

“Collateral” shall have the meaning set forth in Section 5 of this Agreement.

 

“Collection Account” shall mean a segregated interest bearing account
established and maintained at the Depository, in the name of and for the benefit
of Buyer pursuant to the terms of the Depository Agreement.

 

“Collection Period” shall mean with respect to the Remittance Date in any month,
the period beginning on but excluding the Cut-off Date in the month preceding
the month in which such Remittance Date occurs and continuing to and including
the Cut-off Date immediately preceding such Remittance Date.

 

“Commitment Expiration Date” shall mean August 15, 2008.

 

“Confirmation” shall have the meaning specified in Section 2(b) of this
Agreement.

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of
December 22, 2005 among the Custodian, Sellers and Buyer, as amended, restated,
modified and in effect from time to time.

 

“Custodial Delivery” shall mean the form executed by Seller in order to deliver
the Purchased Asset Schedule and the Purchased Asset File to Buyer or its
designee (including the Custodian) pursuant to Section 6, a form of which is
attached hereto as Exhibit IV.

 

“Custodian” shall mean Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer and Seller with the prior written consent of Seller
(which consent shall not be unreasonably withheld).

 

3

--------------------------------------------------------------------------------


 

“Cut-off Date” shall mean the second Business Day preceding each Remittance
Date.

 

“Debt” means, with respect to any Person at any date, all indebtedness or other
obligations of such Person in accordance with GAAP.

 

“Default” shall mean any event which, with the giving of notice, the passage of
time, or both, would constitute an Event of Default.

 

“Depository” shall mean PNC Bank, National Association or any successor
Depository appointed by Seller and approved by Buyer, which approval shall not
be unreasonably withheld, conditioned or delayed.

 

“Depository Agreement” shall mean the agreement governing the Collection Account
between the Depository and Buyer and Seller and their respective successors and
assigns as the same may be modified, amended or supplemented from time to time.

 

“Diligence Materials” shall mean the Preliminary Due Diligence Package together
with the Supplemental Due Diligence List.

 

“Direction Letter” shall mean a letter signed by Seller directing the Servicer
to send all Income with respect to the Purchased Assets, as well as any payments
in respect of associated Hedging Transactions, to the Collection Account held by
the Depository within one (1) Business Day of receipt.

 

“Draft Appraisal” shall mean a short form appraisal, “letter opinion of value,”
or any other form of draft appraisal acceptable to Buyer.

 

 “Early Repurchase Date” shall have the meaning specified in Section 2(g) of
this Agreement.

 

“EBITDA” shall mean earnings before interest, tax, depreciation and
amortization.

 

“Eligible Assets” shall mean any of the following types of assets, which assets
shall not provide for any restrictions (other than notice) on transfer to or by
Buyer and otherwise are acceptable to Buyer in the exercise of its commercially
reasonable business judgment, and are secured directly or indirectly by a
property that is a multifamily, retail, office, warehouse, industrial, or
hospitality property (or any other property type acceptable to Buyer), is
located in the United States of America, its territories or possessions, meet
all of the other requirements of this Amended and Restated Master Repurchase
Agreement, and which would not, if the same became Eligible Assets, cause the
aggregate Purchase Price of all Eligible Assets to exceed the Maximum Aggregate
Purchase Price:

 

(i)            Participation Interests in Whole Loans, B Notes or Mezzanine
Loans that are performing (i.e., current and not in monetary or material
non-monetary default such that remedies can be exercised by any

 

4

--------------------------------------------------------------------------------


 

Person) commercial mortgage loans secured by first liens on multifamily and
commercial real property with respect to which the ratio of loan to value as
determined by Buyer, in the exercise of its commercially reasonable judgment,
for the real property securing directly such loan (including for purposes of
this calculation, such loan and any loan senior to or pari passu with such loan
and secured, directly or indirectly, by the related property) does not exceed
the percentage stated in the Confirmation; and

 

(ii)           any other investment presented to and approved by Buyer in its
sole discretion which does not conform to the criteria set forth in clause
(i) above and which Buyer elects in its sole discretion to purchase, in which
case the criteria for the ratio of total loan to value and any modifications to
the Maximum Aggregate Purchase Price with respect to such asset, shall be set
forth in the related Confirmation for the Transaction under which such asset is
purchased by Buyer.

 

An Eligible Asset must have the related Purchased Asset File segregated and held
by the Custodian. Participation Interests in non-performing loans and loans
secured by undeveloped land, coop shares and construction loans are not eligible
for inclusion as Eligible Assets.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
Section references to ERISA are to ERISA, as in effect at the date of this
Agreement and, as of the relevant date, any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which Seller is a member and (ii) solely for purposes of potential liability
under Section 302(c)(l1) of ERISA and Section 412(c)(ll) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which Seller is a member.

 

“Event of Default” shall have the meaning set forth in Section 13 of this
Agreement.

 

“Exit Fee” shall have the meaning specified in Section 2(g).

 

“Filings” shall have the meaning specified in Section 5 of this Agreement.

 

“GAAP” shall mean United States generally accepted accounting principles
consistently applied as in effect from time to time.

 

“Governmental Authority” shall mean any national or federal government, any
state, regional, local or other political subdivision thereof with jurisdiction
and any

 

5

--------------------------------------------------------------------------------


 

Person with jurisdiction exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

 

“Hedging Transactions” shall mean, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller, with Buyer or its Affiliates as
counterparties or one or more other counterparties acceptable to Buyer.

 

 “Income” shall mean, with respect to any Eligible Asset at any time, any
principal (including any principal prepayments) thereof and all interest,
dividends or other distributions thereon and with respect to any associated
Hedging Transaction, all proceeds thereof.

 

“Indemnified Amounts” and “Indemnified Parties” shall have the meaning specified
in Section 19 of this Agreement.

 

“Intercreditor Agreement” shall mean the agreement between Seller and the holder
of a senior participation interest in the related Eligible Asset.

 

“LIBOR” shall mean, unless otherwise agreed to by the parties hereto, the rate
per annum (rounded upwards, if necessary, to the next 1/100th of 1%) calculated
on each Pricing Rate Determination Date for the next Pricing Rate Period as
equal to the rate for U.S. dollar deposits for a one month period which appears
on Telerate Page 3750 as of 10:00 am, New York City time, on such Pricing Rate
Determination Date; provided, however, that if such rate does not appear on
Telerate Page 3750, “LIBOR” determined on each Pricing Rate Determination Date
for the next Pricing Rate Period shall mean a rate per annum equal to the rate
at which U.S. dollar deposits are offered in immediately available funds in the
London Interbank Market to the London office of National Westminster Bank, Plc
(or its successors) by leading banks in the Eurodollar market at 10:00 a.m., New
York City time, on the Pricing Rate Determination Date. “Telerate Page 3750”
means the display designated as “Page 3750” on the Associated Press-Dow Jones
Telerate Service (or such other page as may replace Page 3750 on the Associated
Press-Dow Jones Telerate Service or such other service as may be nominated by
the British Bankers’ Association as the information vendor for the purpose of
displaying British Banker’s Association interest settlement rates for U.S.
Dollar deposits). LIBOR determined on the basis of the rate displayed on
Telerate Page 3750 in accordance with the provisions hereof shall be subject to
corrections, if any, made in such rate and displayed by the Associated Press-Dow
Jones Telerate Service within one (1) hour of the time when such rate is first
displayed by such Service.

 

“LIBOR Transaction” shall mean, with respect to any Pricing Rate Period, any
Transaction with respect to which the Pricing Rate for such Pricing Rate Period
is determined with reference to LIBOR .

 

6

--------------------------------------------------------------------------------


 

“Margin Call” shall have the meaning set forth in Section 3(a) of this
Agreement.

 

“Margin Deficit” shall have the meaning set forth in Section 3(a) of this
Agreement.

 

“Market Value” shall mean, with respect to any Purchased Assets, as of any
relevant date, the market value for such Purchased Assets on such date, as
determined by Buyer in the exercise of its commercially reasonable judgment
exercised in good faith and may be determined on each Business Day during the
term of this Agreement, or less frequently from time to time if Buyer elects in
its sole discretion. Any provision hereof to the contrary notwithstanding, a
Market Value of zero shall, unless otherwise determined by Buyer in its sole
discretion, be assigned to (i) any Purchased Asset that has been delinquent for
at least sixty (60) days, (ii) any Purchased Asset released by the Custodian for
more than 10 Business Days other than with the consent of Buyer or (iii) any
Purchased Asset has become a specially serviced loan as defined in the
applicable servicing agreement.

 

“Maximum Aggregate Purchase Price”  shall mean the sum of the Maximum Committed
Aggregate Purchase Price and the Maximum CDO Aggregate Purchase Price.

 

“Maximum CDO Aggregate Purchase Price” shall mean $50,000,000 less the aggregate
Purchase Price for CDO Assets owed to Bear Stearns Funding, Inc. under the Bear
Stearns Funding Repurchase Agreement.

 

“Maximum Committed Aggregate Purchase Price” shall mean $150,000,000 less the
aggregate amount owed, excluding the aggregate Purchase Price for CDO Assets, to
Bear Stearns Funding, Inc. under the Bear Stearns Funding Repurchase Agreement;
provided, however, that for the purposes of calculating the Purchase Fee
hereunder, the Maximum Committed Aggregate Purchase Price shall be deemed to be
as provided in Section 2(e) hereof.

 

“MERS” shall mean the Mortgage Electronic Registration Systems, Inc.

 

“MERS Underlying Asset” shall mean an Underlying Asset that is registered with
MERS.

 

“Mezzanine Loan” shall mean a loan secured by pledges of substantially all of
the equity ownership interests in entities that own directly or indirectly
multifamily and commercial properties.

 

“Mezzanine Loan Documents” shall mean any and all documents required in
connection with the financing of a Mezzanine Loan.

 

“Mezzanine Note” shall mean a note evidencing Mezzanine Loan indebtedness.

 

“Modified Debt” shall mean Debt reduced by (i) amounts of liabilities resulting
from the sale of participation interests, (ii) liabilities resulting from
consolidation of Debt associated with securitizations where Seller has no
recourse obligation for the Debt and

 

7

--------------------------------------------------------------------------------


 

which Debt was not issued by Seller or its subsidiaries and (iii) liabilities
resulting from the consolidation of vehicles managed by Seller or a Subsidiary
of Seller where Seller has less than a 50% equity interest.

 

“Modified Recourse Debt” shall mean Debt reduced by (i) amounts of liabilities
resulting from the sale of participation interests, (ii) liabilities resulting
from consolidation of Debt associated with securitizations where Seller has no
recourse obligation for the Debt and (iii) liabilities resulting from the
consolidation of vehicles managed by Seller or a Subsidiary of Seller where
Seller has less than a 50% equity interest.

 

“Moody’s” shall mean Moody’s Investor Service, Inc. or any successor thereto.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or other
instrument, creating a valid and enforceable first priority lien on or a first
priority ownership interest in an estate in fee simple in real property or a
financeable leasehold interest in real property, and in each case, the
improvements thereon, securing a mortgage note or similar evidence of
indebtedness.

 

“Mortgage Note” shall mean a note or other evidence of indebtedness of a
Mortgagor secured by a Mortgage.

 

“Mortgagor” shall mean the obligor on a Mortgage Note and the grantor of the
related Mortgage.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions have been, or were required to
have been, made by Seller or any ERISA Affiliate and which is covered by Title
IV of ERISA.

 

“Net Worth” shall mean with respect to any Person at any date, the excess of the
total assets over total liabilities of such Person on such date, each to be
determined in accordance with GAAP consistent with those applied in the
preparation of the most recent audited financial statements.

 

“New Asset” shall mean any asset that Seller proposes to be included as an
Eligible Asset.

 

“Non-Usage Fee” shall have the meaning specified in Section 2(h) herein.

 

“Originated Asset” shall mean any asset that is an Eligible Asset and whose
Purchased Asset Documents were prepared by or on behalf of Seller or Buyer.

 

“Outstanding Purchase Price” shall mean, with respect to any Transaction, the
original Purchase Price reduced by all principal payments and paydowns received
by Buyer (other than payments with respect to accrued Price Differential) and
plus any additional amounts advanced by Buyer with respect to the related
Eligible Assets.

 

8

--------------------------------------------------------------------------------


 

“Participation Agreement” shall mean the agreement creating the Participation
Interest in the related Whole Loan, Mezzanine Loan or B Note.

 

“Participation Certificate” shall mean a certificate evidencing a Participation
Interest.

 

“Participation Interest” shall mean an undivided interest in a Whole Loan, a
Mezzanine Loan or a B Note and which is senior to, junior to or pari passu with
other interests created pursuant to the related Participation Agreement.

 

“Person” shall mean an individual, corporation, limited liability company,
business trust, partnership, joint tenant or tenant-in-common, trust,
unincorporated organization, or other entity, or a federal, state or local
government or any agency or political subdivision thereof.

 

“Plan” shall mean an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate during the five year period ended prior to the
date of this Agreement or to which Seller or any ERISA Affiliate makes, is
obligated to make or has, within the five year period ended prior to the date of
this Agreement, been required to make contributions and that is covered by Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code, other than a
Multiemployer Plan.

 

“Pre-Existing Asset” shall mean any asset that is an Eligible Asset and is not
an Originated Asset.

 

“Preliminary Due Diligence Package” shall mean with respect to any New Asset, a
summary memorandum outlining the proposed transaction, including potential
transaction benefits and material underwriting risks, all Underwriting Issues
and all other characteristics of the proposed transaction that a reasonable
buyer would consider material, together with due diligence information relating
to the New Asset to be provided by Seller to Buyer pursuant to this Agreement,
including, but not limited to:

 

With respect to each Eligible Asset:

 

(i)            the Underlying Loan Information;

 

(ii)           description of the property or properties;

 

(iii)          description of the borrower, including experience with other
projects (real estate owned) and net worth and liquidity statements if
available. In the event that such statements are not available, evidence of the
credit strength of the borrower acceptable to Buyer;

 

(iv)          description of the ownership structure of the borrower (including,
without limitation, independent director(s)/member(s));

 

(v)           term sheet outlining the transaction generally, including
description of existing or proposed senior debt;

 

9

--------------------------------------------------------------------------------


 

(vi)          debt service coverage and loan to value ratios;

 

(vii)         Seller’s relationship with the Borrower, if any;

 

(viii)        with respect to any New Asset that is a Pre-Existing Asset, a list
that specifically and expressly identifies any Purchased Asset Documents that
relate to such New Asset but are not in Seller’s possession;

 

(ix)           sufficient information to permit Buyer to satisfy itself, in its
sole discretion, that the statements set forth in Exhibit VI or Exhibit VII to
this Agreement are materially correct;

 

(x)            asset summary books which include, to the extent provided to
Seller, the following:

 

(A)          loan detail and asset description, including market information on
competing properties, terrorism and other insurance coverage;

 

(B)           map, photo;

 

(C)           current rent roll;

 

(D)          historical, current and pro forma cash flow and operating
information;

 

(E)           appraisal, environmental, engineering summary;

 

(F)           information relating to valuation, security or underwriting
issues, special or unique loan features and structural issues;

 

(xi)           Securitization Documents, Intercreditor Agreements, if any, and
Participation Agreements;

 

(xii)          legal opinions delivered with respect to the Eligible Asset in
Seller’s possession; and

 

(xiii)         closing binder in respect of the Purchased Asset (or if not yet
prepared, an execution copy of the Participation Agreement).

 

“Price Differential” shall mean, with respect to any Transaction as of any date,
the aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Outstanding Purchase Price for such Transaction on a
360-day-per-year basis for the actual number of days during the period
commencing on (and including) the Purchase Date for such Transaction and ending
on (but excluding) the Repurchase Date (reduced by any amount of such Price
Differential previously paid by Seller to Buyer with respect to such
Transaction).

 

10

--------------------------------------------------------------------------------


 

“Pricing Rate” shall mean, for any Pricing Rate Period with respect to any
Transaction, an annual rate equal to LIBOR for such Pricing Rate Period plus the
relevant spread for such Transaction as determined pursuant to the Side Letter
and indicated on the applicable Confirmation.

 

“Pricing Rate Determination Date” shall mean in the case of the first Pricing
Rate Period with respect to any Transaction, the first day on which the Pricing
Rate Period begins.

 

“Pricing Rate Period” shall mean, (a) in the case of the first Pricing Rate
Period with respect to any Transaction, the period commencing on and including
the Purchase Date for such Transaction and ending on and including the last day
of the month in which the Purchase Date occurs and (b) in the case of any
subsequent Pricing Rate Period, the period commencing on the first calendar day
of each month and ending on and including the last calendar day of such month;
provided, however, that in no event shall any Pricing Rate Period end subsequent
to the Repurchase Date.

 

“Principal Payment” shall mean, with respect to any Purchased Assets, any
payment or prepayment of principal or any proceeds of redemption which are
applied to principal and received by the Depository in respect thereof.

 

“Property” shall mean the real property securing repayment of the debt evidenced
by a Mortgage Note.

 

“Purchase Agreement” shall mean the agreement pursuant to which Seller acquired
the Purchased Asset.

 

“Purchase Date” shall mean the date on which Eligible Assets are to be
transferred by Seller to Buyer.

 

“Purchase Fee” shall have the meaning specified in Section 2(e).

 

“Purchase Price” shall mean, with respect to any Purchased Assets, the price at
which such Purchased Assets are sold by Seller to Buyer on the applicable
Purchase Date as set forth in the Side Letter or the Confirmation, as
applicable.

 

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

 

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Section 6(b), together with any additional documents and
information required to be delivered to Buyer or its designee (including the
Custodian) pursuant to this Agreement.

 

“Purchased Asset Schedule” shall mean a schedule of Purchased Assets attached to
each Trust Receipt and Custodial Delivery containing information substantially
similar to the Underlying Loan Information.

 

11

--------------------------------------------------------------------------------


 

“Purchased Assets” shall mean (i) with respect to any Transaction, the Eligible
Assets sold by Seller to Buyer in such Transaction until such Eligible Assets
are repurchased by Seller pursuant to this Agreement and (ii) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Buyer and any
Additional Assets delivered by Seller to Buyer pursuant to Section 3(a) of this
Agreement until (x) such Eligible Assets are repurchased by Seller pursuant to
this Agreement or (y) such Additional Assets are re-delivered to Seller by Buyer
pursuant to Section 3 of this Agreement.

 

“Remittance Date” shall mean the eleventh (11th) calendar day of each month, or
the next succeeding Business Day, if such calendar day shall not be a Business
Day or such other day of the month as shall be agreed upon by both Buyer and
Seller.

 

“Repurchase Date” shall mean the date on which Seller is to repurchase the
Purchased Assets from Buyer, which shall be the date specified in the related
Confirmation or determined by application of the provisions hereof.

 

“Repurchase Price” shall mean, with respect to any Purchased Assets as of any
date, the price at which such Purchased Assets are to be transferred from Buyer
to Seller upon termination of the related Transaction; such price will be
determined in each case as the sum of the Outstanding Purchase Price of such
Purchased Assets and the accrued but unpaid Price Differential with respect to
such Purchased Assets as of the date of such determination.

 

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.

 

“Reset Date” shall mean, with respect to any Pricing Rate Period, the second
Business Day preceding the first day of such Pricing Rate Period with respect to
any Transaction.

 

“Securitization Document” shall mean, with respect to any Eligible Assets, any
pooling and servicing agreement or other agreement governing the issuance and
administration of such Eligible Asset.

 

“Seller” and “Sellers” shall mean Capital Trust, Inc., a Maryland corporation,
and CT BSI Funding Corp., a Delaware corporation, individually and collectively
as applicable and in all cases jointly and severally.

 

“Servicing Agreement” has the meaning specified in Section 21(b).

 

“Servicing Records” has the meaning specified in Section 21(b).

 

“Side Letter” shall mean the letter dated as of February 15, 2006, by and
between Buyer and Seller.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Services, a Division of
The McGraw-Hill Companies, Inc.

 

12

--------------------------------------------------------------------------------


 

“Subsidiary” shall mean, with respect to Seller, an entity that is wholly owned
or controlled by Seller but excluding any vehicles where Seller has less than a
50% equity interest.

 

“Supplemental Due Diligence List” shall mean, with respect to any New Assets,
information or deliveries concerning the New Assets that Buyer shall reasonably
request in addition to the Preliminary Due Diligence Package.

 

“Survey” shall mean a certified ALTA/ACSM (or applicable state standards for the
state in which the Eligible Assets are located) survey of a Property prepared by
a registered independent surveyor and in form and content satisfactory to Buyer
and the company issuing the Title Policy for such Property.

 

“Table Funded Asset” shall mean a Purchased Asset, designated in the related
Confirmation as a Table Funded Asset, where the Purchased Asset File is in the
custody of the Bailee or en route to the Custodian.

 

“Title Policy” shall have the meaning specified in paragraph 8 of Exhibit VI.

 

“Transaction Conditions Precedent” shall have the meaning specified in
Section 2(b) of this Agreement.

 

“Transaction Documents” shall mean, collectively, this Agreement, the Custodial
Agreement, the Servicing Agreement, the Side Letter, the Subordination Agreement
and all Confirmations executed pursuant to this Agreement in connection with
specific Transactions.

 

“Trust Receipt” shall mean a trust receipt issued by Custodian to Buyer
confirming the Custodian’s possession of certain Purchased Asset Files which are
the property of and held by Custodian for the benefit of Buyer (or any other
holder of such trust receipt).

 

“UCC” shall have the meaning specified in Section 5 of this Agreement.

 

“Underlying Asset” shall mean the Whole Loan, B Note, Mezzanine Loan or other
asset approved by Buyer that underlies a Participation Interest.

 

“Underlying Loan Information” shall mean, with respect to each Purchased Asset,
the information substantially in the form set forth in Exhibit IX attached
hereto.

 

“Underwriting Issues” shall mean, with respect to any New Assets as to which
Seller intends to request a Transaction, all material information that has come
to Seller’s attention that, based on the making of commercially reasonable
inquiries and the exercise of commercially reasonable care and diligence under
the circumstances, would be considered a materially “negative” factor (either
separately or in the aggregate with other information), or a material defect in
loan documentation or closing deliveries (such as any absence of any material
Purchased Asset Document(s)), to a commercially

 

13

--------------------------------------------------------------------------------


 

reasonable institutional Buyer in determining whether to originate or acquire
the New Assets in question.

 

“Undrawn Available Amount” shall mean the excess of the maximum drawable amount
of a Purchased Asset (as agreed to by Buyer and Seller) over the aggregate
Purchase Price of such Purchased Asset (calculated on an asset-by-asset basis).

 

“Whole Loan” shall mean a commercial mortgage loan or note secured by a first
lien on multifamily and commercial real property.

 


2.             INITIATION; CONFIRMATION; REVOLVING TRANSACTIONS; TERMINATION;
FEES


 


(A)           ON OR AFTER THE DATE HEREOF AND PRIOR TO THE COMMITMENT EXPIRATION
DATE AND SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, THE “TRANSACTION CONDITIONS PRECEDENT” SPECIFIED
IN SECTION 2(B) OF THIS AGREEMENT), AN AGREEMENT TO ENTER INTO A TRANSACTION
SHALL BE MADE IN WRITING AT THE INITIATION OF SELLER AS PROVIDED BELOW;
PROVIDED, HOWEVER, THAT ENTERING INTO ANY TRANSACTION SHALL BE IN BUYER’S SOLE
AND ABSOLUTE DISCRETION AND THAT THE AGGREGATE REPURCHASE PRICE (EXCLUDING THE
PRICE DIFFERENTIAL WITH RESPECT TO THE PURCHASED ASSETS AS OF THE DATE OF
DETERMINATION) FOR ALL TRANSACTIONS SHALL NOT EXCEED THE MAXIMUM AGGREGATE
PURCHASE PRICE. SELLER SHALL GIVE BUYER WRITTEN NOTICE OF EACH PROPOSED
TRANSACTION AND BUYER SHALL INFORM SELLER OF ITS DETERMINATION WITH RESPECT TO
ANY ASSETS PROPOSED TO BE SOLD TO BUYER BY SELLER SOLELY IN ACCORDANCE WITH
EXHIBIT X ATTACHED HERETO. BUYER SHALL HAVE THE RIGHT TO REVIEW ALL ELIGIBLE
ASSETS PROPOSED TO BE SOLD TO BUYER IN ANY TRANSACTION AND TO CONDUCT, AT ITS
OWN EXPENSE, ITS OWN DUE DILIGENCE INVESTIGATION OF SUCH ELIGIBLE ASSETS AS
BUYER DETERMINES. UPON RECEIPT OF ALL DILIGENCE MATERIALS AND OTHER REQUIRED
DOCUMENTATION, BUYER SHALL COMPLETE ITS DUE DILIGENCE REVIEW AND FINANCIAL
MODELING WITH RESPECT TO THE ASSETS PROPOSED TO BE SOLD TO BUYER BY SELLER.
BUYER SHALL BE ENTITLED TO MAKE A DETERMINATION, IN THE EXERCISE OF ITS SOLE
DISCRETION, THAT IT SHALL NOT PURCHASE ANY OR ALL OF THE ASSETS PROPOSED TO BE
SOLD TO BUYER BY SELLER, SUCH DETERMINATION TO BE MADE IN ACCORDANCE WITH
EXHIBIT X ATTACHED HERETO. ON THE PURCHASE DATE FOR THE TRANSACTION WHICH SHALL
BE NOT LESS THAN ONE (1) BUSINESS DAY FOLLOWING THE APPROVAL OF AN ELIGIBLE
ASSET BY BUYER IN ACCORDANCE WITH EXHIBIT X HERETO, THE PURCHASED ASSETS SHALL
BE TRANSFERRED TO BUYER OR ITS AGENT AGAINST THE TRANSFER OF THE PURCHASE PRICE
IN IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY SELLER. TO THE EXTENT
BUYER ENTERS INTO A TRANSACTION WITH SELLER WITH RESPECT TO A PURCHASED ASSET
WHICH IS AN ELIGIBLE ASSET OF THE TYPE DESCRIBED IN CLAUSE (II) OF THE
DEFINITION THEREOF (I.E., SUCH ELIGIBLE ASSET DOES NOT SATISFY THE
CHARACTERISTICS DESCRIBED IN CLAUSE (I) OF THE DEFINITION THEREOF), THEN SUCH
ASSET SHALL BE DEEMED TO BE AN ELIGIBLE ASSET FOR ALL PURPOSES OF THIS
AGREEMENT.


 


(B)           UPON AGREEING TO ENTER INTO A TRANSACTION HEREUNDER, PROVIDED EACH
OF THE TRANSACTION CONDITIONS PRECEDENT (AS HEREINAFTER DEFINED) SHALL HAVE BEEN
SATISFIED (OR WAIVED BY BUYER), BUYER SHALL PROMPTLY DELIVER TO SELLER A WRITTEN
CONFIRMATION SUBSTANTIALLY IN THE FORM OF EXHIBIT I ATTACHED HERETO OF EACH
TRANSACTION (A “CONFIRMATION”). IN THE ABSENCE OF EXECUTION AND DELIVERY BY
BUYER OF A CONFIRMATION FOR A PROPOSED TRANSACTION, BUYER SHALL UNDER NO
CIRCUMSTANCE BE DEEMED TO HAVE AGREED TO ENTER INTO SUCH TRANSACTION. SUCH
CONFIRMATION SHALL DESCRIBE THE PURCHASED ASSET(S) (AND, IN THIS CONNECTION,
SHALL SET FORTH (A) THE NAME OF THE COUNTERPARTY WITH RESPECT TO THE PURCHASED
ASSET, (B) A DESCRIPTION (INCLUDING THE DATE) OF THE

 

14

--------------------------------------------------------------------------------


 


LOAN AGREEMENT OR OTHER DOCUMENT, AGREEMENT OR INSTRUMENT PURSUANT TO WHICH THE
RELATED PURCHASED ASSET IS MADE OR GOVERNED, AND (C) THE INITIAL OR THEN
OUTSTANDING PRINCIPAL AMOUNT OF THE RELATED PURCHASED ASSET) WHICH SHALL BE THE
SUBJECT OF THE PROPOSED TRANSACTION, SHALL IDENTIFY BUYER AND SELLER, AND SHALL
SET FORTH (I) THE PURCHASE DATE, (II) THE PURCHASE PRICE FOR SUCH PURCHASED
ASSET(S), (III) THE REPURCHASE DATE, (IV) THE PRICING RATE APPLICABLE TO THE
TRANSACTION AND (V) ANY ADDITIONAL TERMS OR CONDITIONS NOT INCONSISTENT WITH
THIS AGREEMENT. EACH CONFIRMATION SHALL BE DEEMED INCORPORATED HEREIN BY
REFERENCE WITH THE SAME EFFECT AS IF SET FORTH HEREIN AT LENGTH. WITH RESPECT TO
ANY TRANSACTION, THE PRICING RATE SHALL BE DETERMINED INITIALLY ON THE PRICING
RATE DETERMINATION DATE APPLICABLE TO THE FIRST PRICING RATE PERIOD FOR SUCH
TRANSACTION, AND SHALL BE RESET ON EACH RESET DATE FOR THE NEXT SUCCEEDING
PRICING RATE PERIOD FOR SUCH TRANSACTION. BUYER OR ITS AGENT SHALL DETERMINE, IN
ACCORDANCE WITH THE TERMS OF THE SIDE LETTER, THE PRICING RATE ON EACH PRICING
RATE DETERMINATION DATE FOR THE RELATED PRICING RATE PERIOD AND NOTIFY SELLER OF
SUCH RATE FOR SUCH PERIOD ON THE RESET DATE. FOR PURPOSES OF THIS SECTION 2(B),
THE “TRANSACTION CONDITIONS PRECEDENT” SHALL BE DEEMED TO HAVE BEEN SATISFIED
WITH RESPECT TO ANY PROPOSED TRANSACTION IF:


 


(1)           NO DEFAULT OR EVENT OF DEFAULT UNDER THIS AGREEMENT SHALL HAVE
OCCURRED AND BE CONTINUING AS OF THE PURCHASE DATE FOR SUCH PROPOSED
TRANSACTION;


 


(2)           SELLER SHALL HAVE CERTIFIED TO BUYER IN WRITING THE ACQUISITION
COST OF SUCH PURCHASED ASSETS (INCLUDING THEREIN REASONABLE SUPPORTING
DOCUMENTATION REQUIRED BY BUYER, IF ANY);


 


(3)           THE REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN ANY OF THE
TRANSACTION DOCUMENTS SHALL BE TRUE AND CORRECT IN RESPECT OF THE ELIGIBLE ASSET
IN QUESTION IN ALL MATERIAL RESPECTS AS OF THE PURCHASE DATE FOR SUCH
TRANSACTION;


 


(4)           BUYER SHALL HAVE RECEIVED THE DILIGENCE MATERIALS AND COMPLETED TO
BUYER’S SATISFACTION ITS DUE DILIGENCE REVIEW AND FINANCIAL MODELING WITH
RESPECT TO THE ASSETS PROPOSED TO BE SOLD TO BUYER BY SELLER;


 


(5)           BUYER OR THE CUSTODIAN ON BEHALF OF BUYER SHALL HAVE RECEIVED THE
APPLICABLE TRANSACTION DOCUMENTS AND OTHER DOCUMENTS AND OPINIONS SPECIFIED IN
SECTION 6 OF THIS AGREEMENT. THE CUSTODIAN SHALL HAVE DELIVERED A TRUST RECEIPT
SATISFACTORY TO BUYER NO LATER THAN 3 P.M. ON THE PURCHASE DATE;


 


(6)           BUYER SHALL HAVE DETERMINED, IN ACCORDANCE WITH THE APPLICABLE
PROVISIONS OF SECTION 2(A) OF THIS AGREEMENT, THAT THE ASSETS PROPOSED TO BE
SOLD TO BUYER BY SELLER IN SUCH TRANSACTION ARE ELIGIBLE ASSETS;


 


(7)           NONE OF THE FOLLOWING SHALL HAVE OCCURRED AND BE CONTINUING:


 

(I)            AN EVENT OR EVENTS SHALL HAVE OCCURRED RESULTING IN THE EFFECTIVE
ABSENCE OF A “SECURITIES MARKET” FOR SECURITIES BACKED BY MORTGAGE LOANS; OR

 

(II)           THERE SHALL HAVE OCCURRED A MATERIAL ADVERSE CHANGE IN THE “REPO
MARKET” OR COMPARABLE “LENDING MARKET”.

 

15

--------------------------------------------------------------------------------


 

If any of the events in this subparagraph (7) shall occur, Buyer agrees to
reimburse Seller for the Purchase Fee on a pro rata basis;

 


(8)           THE PURCHASE BY BUYER FROM SELLER OF THE PURCHASED ASSETS WHICH
ARE NOT CDO ASSETS SHALL BE COMPLETED PRIOR TO THE COMMITMENT EXPIRATION DATE
AND THE AGGREGATE OF THE PURCHASE PRICES FOR ALL TRANSACTIONS SHALL NOT EXCEED
THE MAXIMUM AGGREGATE PURCHASE PRICE; AND


 


(9)           ON OR PRIOR TO THE PURCHASE DATE FOR THE INITIAL TRANSACTION
HEREUNDER AND FROM TIME TO TIME THEREAFTER AS BUYER SHALL REASONABLY REQUEST,
SELLER SHALL HAVE DELIVERED TO BUYER AN OPINION OF SELLER’S COUNSEL, IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO BUYER, ADDRESSING THE MATTERS SET FORTH AT
EXHIBIT XII.


 

Notwithstanding anything to the contrary contained in this Agreement, in no
event shall any Transaction hereunder be consummated until such time as Buyer
has received all of the following, each in form and substance reasonably
satisfactory to Buyer: (i) the fully executed Custodial Agreement and related
Trust Receipt; (ii) a Depository Agreement with respect to the Collection
Account executed by the Depository; (iii) such legal opinions as Buyer
may reasonably require; (iv) a Direction Letter, (v) Seller’s organizational
documents, to the extent not delivered as of the date hereof, and (vi) an
executed Subordination Agreement, a fully executed Side Letter and the Servicing
Agreement.

 


(C)           EACH CONFIRMATION SHALL BE EXECUTED BY SELLER AND BUYER AND,
TOGETHER WITH THIS AGREEMENT, SHALL BE CONCLUSIVE EVIDENCE OF THE TERMS OF THE
TRANSACTION(S) COVERED THEREBY.


 


(D)           SELLER MAY, AT ITS OPTION SO LONG AS AN EVENT OF DEFAULT SHALL NOT
HAVE OCCURRED AND BE CONTINUING, INCREASE OR DECREASE THE OUTSTANDING PURCHASE
PRICE WITH RESPECT TO ANY TRANSACTION SUBSEQUENT TO THE PURCHASE DATE; PROVIDED,
HOWEVER, THAT SUCH ACTION ON THE PART OF SELLER SHALL NOT BE PERMITTED IF IT
WOULD CREATE A MARGIN DEFICIT.


 


(E)           SELLER SHALL PAY BUYER ON OR PRIOR TO THE INITIAL PURCHASE DATE A
ONE-TIME, UP FRONT AMOUNT (THE “PURCHASE FEE”) AS SET FORTH IN THE SIDE LETTER;
PROVIDED, HOWEVER, THAT SOLELY FOR PURPOSES OF CALCULATING THE PURCHASE FEE
HEREUNDER, THE MAXIMUM COMMITTED AGGREGATE PURCHASE PRICE SHALL BE DEEMED TO BE
$75,000,000.


 


(F)            EACH TRANSACTION ENTERED INTO BETWEEN BUYER AND SELLER SHALL
REMAIN OUTSTANDING FROM THE INITIAL PURCHASE DATE UNTIL THE EARLIER OF THE
REPURCHASE DATE OR THE COMMITMENT EXPIRATION DATE. THE SPREAD OVER LIBOR STATED
IN THE RELATED CONFIRMATION FOR EACH TRANSACTION WILL NOT CHANGE FOR SUCH
TRANSACTION UNTIL AUGUST 15, 2008.


 


(G)           SELLER SHALL BE ENTITLED TO TERMINATE A TRANSACTION AND REPURCHASE
ANY OR ALL OF THE PURCHASED ASSETS FROM BUYER ON TWO (2) BUSINESS DAYS’ NOTICE
ON ANY BUSINESS DAY PRIOR TO THE REPURCHASE DATE (AN “EARLY REPURCHASE DATE”).


 

If Seller terminates any Transaction pursuant to the preceding sentence, then,
except as provided below, Seller shall pay to Buyer a termination fee (the “Exit
Fee”) on the Early Repurchase Date. The Exit Fee shall be calculated as the
product of (i) the Outstanding Purchase Price and (ii) the following amount:
(A) if the Early Repurchase Date is less than one

 

16

--------------------------------------------------------------------------------


 

year from the Repurchase Date, no Exit Fee will be payable, (B) if the Early
Repurchase Date is at least one year but less than two years from the Repurchase
Date, [****], and (C) if the Early Repurchase Date is at least two years from
the Repurchase Date, [****]. Additionally:

 

(I)            NO EXIT FEE WILL BE PAYABLE FOR THE EARLY REPURCHASE OF PURCHASED
ASSETS RESULTING FROM (A) THE SALE OF THE UNDERLYING ASSETS TO BUYER, OR ANY OF
ITS AFFILIATES, (B) THE SALE OF THE UNDERLYING ASSETS TO BUYER, OR ANY OF ITS
AFFILIATES, UNDER A AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, (C) THE
SALE OF THE UNDERLYING ASSETS TO A SECURITIZATION VEHICLE FOR WHICH BUYER, OR
ANY OF ITS AFFILIATES, ARE ACTING IN A LEAD OR CO-LEAD MANAGER OR CO-MANAGER
ROLE, (D) MATURITY OF THE UNDERLYING LOAN, (E) CONTRACTUAL DEFAULTS BY EITHER
PARTY TO THE UNDERLYING LOAN DOCUMENTS AND AGREEMENTS, (F) ANY PAYDOWNS,
PREPAYMENTS OR DEFAULTS ON THE PURCHASED ASSETS, (G) ANY ROLL OF A PURCHASED
ASSET INTO A NEW TRANSACTION, (H) PAY-OFFS RESULTING FROM A MARGIN CALL OR
MARKET VALUE CALCULATION DISPUTE BETWEEN SELLER AND BUYER INCLUDING, WITHOUT
LIMITATION, FOR A MARGIN CALL IN ACCORDANCE WITH SECTION 13(IX) HEREOF,
(I) SELLER’S TERMINATION OF A TRANSACTION IN RESPONSE TO A DEMAND BY BUYER
PURSUANT TO SECTION 2(I) HEREOF OR (J) IN THE EVENT ADDITIONAL COSTS ARE IMPOSED
BY BUYER PURSUANT TO SECTION 2(J) HEREOF AND SELLER ELECTS TO TERMINATE A
TRANSACTION OR TRANSACTIONS AS A RESULT THEREOF.

 

(II)           ADDITIONAL PURCHASED ASSETS ACCEPTABLE TO BUYER MAY BE
SUBSTITUTED AND NO EXIT FEE WILL BE PAYABLE IN CONNECTION WITH SUCH
SUBSTITUTIONS. NO OTHER SUBSTITUTIONS WILL BE EXEMPT FROM PAYMENT OF THE EXIT
FEE.

 

(III)          NO EXIT FEE WILL BE PAYABLE FOR THE EARLY REPURCHASE OF ANY
PURCHASED ASSET WHICH IS A CDO I ASSET OR A CDO II ASSET.

 

Such notice shall set forth the Early Repurchase Date and shall identify with
particularity the Purchased Assets to be repurchased on such Early Repurchase
Date.

 


(H)           IN THE EVENT THAT AN UNDRAWN AVAILABLE AMOUNT EXISTS AT THE END OF
ANY CALENDAR QUARTER, SELLER SHALL REMIT TO BUYER A NON-USAGE FEE (THE
“NON-USAGE FEE”) REASONABLY PROMPTLY UPON WRITTEN NOTICE FROM BUYER TO SELLER
THAT SUCH UNDRAWN AVAILABLE AMOUNT EXISTS. THE NON-USAGE FEE SHALL BE CALCULATED
AS THE PRODUCT OF (I) THE UNDRAWN AVAILABLE AMOUNT AND (II) [****] DIVIDED BY
360 FOR EACH DAY SUCH UNDRAWN AVAILABLE AMOUNT EXISTS DURING SUCH CALENDAR
QUARTER.


 


(I)            IF THE ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN
THE INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY OR
COMPLIANCE BY BUYER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE
FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY HAVING
JURISDICTION OVER BUYER MADE SUBSEQUENT TO THE DATE HEREOF:


 

(I)            SHALL SUBJECT BUYER TO ANY TAX OF ANY KIND WHATSOEVER WITH
RESPECT TO THE TRANSACTION DOCUMENTS, ANY PURCHASED ASSET OR ANY TRANSACTION, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO BUYER IN RESPECT THEREOF (EXCEPT FOR
ANY TAXES ON BUYER’S OVERALL NET INCOME); OR

 

--------------------------------------------------------------------------------

****MATERIAL OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER
RULE 24B-2. MATERIAL FILED SEPARATELY WITH THE SECURITIES EXCHANGE COMMISSION.

 

17

--------------------------------------------------------------------------------


 

(II)           SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS
OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER
EXTENSIONS OF CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF
BUYER WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE LIBOR
HEREUNDER;

 

and the result of any of the foregoing is to increase the cost to Buyer, by an
amount which Buyer deems to be material, of entering into, continuing or
maintaining Transactions or to reduce any amount receivable under the
Transaction Documents in respect thereof; then, in any such case, Seller shall
promptly pay Buyer, upon its demand, any additional amounts necessary to
compensate Buyer for such increased cost or reduced amount receivable which is
actually incurred by Buyer. If Buyer becomes entitled to claim any additional
amounts pursuant to this Section 2(i), it shall promptly notify Seller of the
event by reason of which it has become so entitled. In the event that Seller
elects to terminate a Transaction in response to a demand by Buyer pursuant to
this Section 2(i), no Exit Fee with respect to such termination shall be due by
Seller and the Purchase Fee relating to that Transaction shall be refunded on a
pro rata basis. A certificate as to the calculation of any additional amounts
payable pursuant to this subsection shall be submitted by Buyer to Seller and
shall be conclusive and binding upon Seller in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the repurchase
by Seller of any or all of the Purchased Assets.

 


(J)            IF BUYER SHALL HAVE DETERMINED THAT THE ADOPTION OF OR ANY CHANGE
IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE INTERPRETATION OR
APPLICATION THEREOF OR COMPLIANCE BY BUYER OR ANY CORPORATION CONTROLLING BUYER
WITH ANY REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE DATE
HEREOF DOES OR SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON BUYER’S
OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER TO A
LEVEL BELOW THAT WHICH BUYER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT FOR
SUCH ADOPTION, CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION BUYER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
BUYER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER SUBMISSION BY BUYER TO
SELLER OF A WRITTEN REQUEST THEREFOR, SELLER SHALL PAY TO BUYER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE BUYER FOR SUCH REDUCTION WHICH IS ACTUALLY
INCURRED BY BUYER. A CERTIFICATE AS TO THE CALCULATION OF ANY ADDITIONAL AMOUNTS
PAYABLE PURSUANT TO THIS SUBSECTION SHALL BE SUBMITTED BY BUYER TO SELLER AND
SHALL BE CONCLUSIVE AND BINDING UPON SELLER IN THE ABSENCE OF MANIFEST ERROR.
THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE REPURCHASE
BY SELLER OF ANY OR ALL OF THE PURCHASED ASSETS.


 


(K)           ANY PROVISION HEREOF TO THE CONTRARY NOTWITHSTANDING, SELLER SHALL
PAY ALL REASONABLE FEES AND EXPENSES OF BUYER (INCLUDING ALL REASONABLE LEGAL
FEES) ASSOCIATED WITH THE PURCHASE OF ANY ELIGIBLE ASSET UNDER THIS AGREEMENT
AND SHALL PAY THE FEES AND EXPENSES OF COUNSEL TO BUYER IN CONNECTION WITH THE
PREPARATION AND EXECUTION OF THIS AGREEMENT AND ALL OTHER TRANSACTION DOCUMENTS.


 


(L)            ANY PROVISION HEREOF TO THE CONTRARY NOTWITHSTANDING,
TRANSACTIONS ENTERED INTO HEREUNDER SHALL BE AT THE SOLE DISCRETION OF BUYER.
BUYER IS NOT REQUIRED TO ENTER INTO ANY TRANSACTION AND BUYER MAY, IN ITS SOLE
DISCRETION, REJECT FOR INCLUSION IN ANY TRANSACTION ANY ELIGIBLE ASSETS OFFERED
FOR SALE HEREUNDER BY SELLER.

 

18

--------------------------------------------------------------------------------


 


(M)          IN THE EVENT THAT THE REPURCHASE DATE IN RESPECT OF THE CDO ASSETS
OCCURS MORE THAN SIX (6) MONTHS AFTER THE RELATED PURCHASE DATE, THE PRICING
TERMS SET FORTH IN THE SIDE LETTER RELATING TO THE CDO ASSETS SHALL NO LONGER BE
APPLICABLE AND THE PRICING TERMS SET FORTH FOR ALL OTHER ELIGIBLE ASSETS SHALL
APPLY TO SUCH CDO ASSETS; PROVIDED, HOWEVER, THAT SUCH CDO ASSETS SHALL STILL BE
INCLUDED IN ANY CALCULATION OF THE MAXIMUM CDO AGGREGATE PURCHASE PRICE.


 


3.             MARGIN MAINTENANCE


 


(A)           IF AT ANY TIME THE PRODUCT OF THE AGGREGATE MARKET VALUE OF ALL
PURCHASED ASSETS AND BUYER’S MARGIN RATIO SHALL BE LESS THAN THE AGGREGATE
OUTSTANDING REPURCHASE PRICE FOR SUCH PURCHASED ASSETS, (A “MARGIN DEFICIT”),
THEN BUYER MAY BY NOTICE TO SELLER (A “MARGIN CALL”) REQUIRE SELLER TO TRANSFER
TO BUYER (A) CASH OR (B) ADDITIONAL ASSETS ACCEPTABLE TO BUYER IN ITS SOLE AND
ABSOLUTE DISCRETION (SUCH CASH OR ADDITIONAL ASSETS PAID BY SELLER TO BUYER ARE
HEREIN REFERRED TO AS “ADDITIONAL ASSETS”), SO THAT THE SUM OF CASH PLUS THE
PRODUCT OF (I) THE AGGREGATE MARKET VALUE OF THE PURCHASED ASSETS AND SUCH
ADDITIONAL ASSETS AND (II) BUYER’S MARGIN RATIO SHALL AT LEAST EQUAL THE
AGGREGATE OUTSTANDING REPURCHASE PRICE. ANY CASH RECEIVED BY BUYER PURSUANT TO A
MARGIN CALL SHALL BE APPLIED TO REDUCE THE OUTSTANDING PURCHASE PRICE. SELLER’S
FAILURE TO CURE ANY MARGIN DEFICIT AS REQUIRED BY THE PRECEDING SENTENCE PRIOR
TO EXPIRATION OF ONE (1) BUSINESS DAY AFTER NOTICE SHALL CONSTITUTE AN EVENT OF
DEFAULT UNDER THE TRANSACTION DOCUMENTS AND SHALL ENTITLE BUYER TO EXERCISE ITS
REMEDIES UNDER SECTION 14 OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE
LIQUIDATION REMEDY PROVIDED FOR IN SECTION 14(IV) OF THIS AGREEMENT).


 


(B)           IF ANY MARGIN CALL IS GIVEN BY BUYER UNDER SECTION 3(A) OF THIS
AGREEMENT, SELLER SHALL TRANSFER CASH OR ADDITIONAL ASSETS AS PROVIDED IN
SECTION 3(A) BY NO LATER THAN ONE (1) BUSINESS DAY AFTER THE GIVING OF SUCH
NOTICE. NOTICE REQUIRED PURSUANT TO SECTION 3(A) OF THIS AGREEMENT MAY BE GIVEN
BY ANY MEANS, INCLUDING BY TELEPHONE, TELECOPIER OR EMAIL TRANSMISSION. THE
FAILURE OF BUYER ON ANY ONE OR MORE OCCASIONS, TO EXERCISE ITS RIGHTS UNDER
SECTION 3(A) OF THIS AGREEMENT SHALL NOT CONSTITUTE A WAIVER OF SUCH DEFAULT OR
CHANGE OR ALTER THE TERMS AND CONDITIONS TO WHICH THIS AGREEMENT IS SUBJECT OR
LIMIT THE RIGHT OF BUYER OR SELLER TO DO SO AT A LATER DATE. BUYER AND SELLER
AGREE THAT ANY FAILURE OR DELAY BY BUYER TO EXERCISE ITS RIGHTS UNDER
SECTION 3(A) OF THIS AGREEMENT SHALL NOT LIMIT SUCH PARTY’S RIGHTS UNDER THIS
AGREEMENT OR OTHERWISE EXISTING BY LAW OR IN ANY WAY CREATE ADDITIONAL RIGHTS
FOR SUCH PARTY.


 


(C)           IF AT ANY TIME THE PRODUCT OF THE AGGREGATE MARKET VALUE OF ALL
PURCHASED ASSETS AND BUYER’S MARGIN RATIO SHALL BE GREATER THAN THE AGGREGATE
OUTSTANDING REPURCHASE PRICE FOR SUCH PURCHASED ASSETS (A “MARGIN EXCESS”), THEN
SELLER MAY BY NOTICE TO BUYER REQUIRE BUYER TO TRANSFER TO SELLER (1) CASH OR
(2) PURCHASED ASSETS THAT BECOME SUBJECT TO THIS AGREEMENT AS ADDITIONAL ASSETS
SO THAT THE PRODUCT OF (I) THE AGGREGATE MARKET VALUE OF THE PURCHASED ASSETS
AND SUCH ADDITIONAL ASSETS AND (II) BUYER’S MARGIN RATIO SHALL NOT EXCEED THE
AGGREGATE OUTSTANDING REPURCHASE PRICE. IN NO EVENT SHALL ANY PURCHASED ASSETS
THAT DID NOT BECOME SUBJECT TO THIS AGREEMENT IN THE FORM OF ADDITIONAL ASSETS
BE RELEASED FROM THE LIEN OF THIS AGREEMENT DUE TO A MARGIN EXCESS.


 


(D)           IF ANY NOTICE IS GIVEN BY SELLER UNDER SECTION 3(C) OF THIS
AGREEMENT, BUYER SHALL TRANSFER CASH OR ADDITIONAL ASSETS AS PROVIDED IN
SECTION 3(C) BY NO LATER THAN ONE (1) BUSINESS DAY AFTER THE GIVING OF SUCH
NOTICE. NOTICE REQUIRED PURSUANT TO
SECTION 3(C) OF THIS AGREEMENT

 

19

--------------------------------------------------------------------------------


 


MAY BE GIVEN BY ANY MEANS, INCLUDING BY TELEPHONE, TELECOPIER OR EMAIL
TRANSMISSION. BUYER AND SELLER AGREE THAT ANY FAILURE OR DELAY BY SELLER ON ANY
ONE OR MORE OCCASIONS TO EXERCISE ITS RIGHTS UNDER SECTION 3(C) OF THIS
AGREEMENT SHALL NOT CONSTITUTE A WAIVER OF SUCH RIGHTS OR LIMIT SUCH PARTY’S
RIGHTS UNDER SECTION 3(C) OF THIS AGREEMENT OR OTHERWISE EXISTING BY LAW OR IN
ANY WAY CREATE ADDITIONAL RIGHTS FOR SUCH PARTY. IN ADDITION, IN NO EVENT SHALL
BUYER BE REQUIRED TO CREATE A MARGIN DEFICIT IN ORDER TO COMPLY WITH
SECTION 3(D) OF THIS AGREEMENT.


 


(E)           ANY CASH TRANSFERRED TO BUYER PURSUANT TO SECTION 3(A) OF THIS
AGREEMENT SHALL BE USED TO REDUCE THE REPURCHASE PRICE.


 


(F)            IF ANY REPRESENTATION OR WARRANTY WITHIN THIS AGREEMENT IS IN
FACT NOT ACCURATE, THEN NOTWITHSTANDING ANY OF THE KNOWLEDGE QUALIFIERS, BUYER
HAS THE RIGHT TO MARK THE ASSET TO MARKET WITH SUCH FREQUENCY AS DEEMED PRUDENT
IN ACCORDANCE WITH THIS SECTION 3.


 


4.             INCOME PAYMENTS AND PRINCIPAL PAYMENTS


 


(A)           THE COLLECTION ACCOUNT SHALL BE ESTABLISHED AT THE DEPOSITORY
CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SELLER AND
BUYER. BUYER SHALL HAVE SOLE DOMINION AND CONTROL OVER THE COLLECTION ACCOUNT.
SELLER SHALL INSTRUCT THE SERVICER TO DEPOSIT ALL INCOME IN RESPECT OF THE
PURCHASED ASSETS, AS WELL AS ANY PAYMENTS IN RESPECT OF ASSOCIATED HEDGING
TRANSACTIONS, INTO THE COLLECTION ACCOUNT WITHIN ONE (1) BUSINESS DAY OF
RECEIPT. THE AMOUNTS ON DEPOSIT IN THE COLLECTION ACCOUNT SHALL BE REMITTED BY
THE DEPOSITORY IN ACCORDANCE WITH THE DEPOSITORY AGREEMENT AND THE APPLICABLE
PROVISIONS OF SECTIONS 4(B), 4(C), 4(D), 4(E) AND 14 OF THIS AGREEMENT. SELLER
SHALL DIRECT THE SERVICER TO REMIT ALL PAYMENTS TO DEPOSITORY UNTIL SUCH TIME AS
BUYER DIRECTS THE BORROWER OTHERWISE. IF ANY PAYMENTS ARE MADE BY THE BORROWER
TO SELLER AFTER THE PURCHASE DATE, OR IN THE EVENT THAT SELLER RECEIVES ANY
PAYMENTS IN RESPECT OF ASSOCIATED HEDGING TRANSACTIONS AFTER THE PURCHASE DATE,
SELLER SHALL WIRE SUCH PAYMENTS TO THE COLLECTION ACCOUNT WITH THE DEPOSITORY
WITHIN ONE (1) BUSINESS DAY OF RECEIPT.


 


(B)           SO LONG AS AN EVENT OF DEFAULT HEREUNDER SHALL NOT HAVE OCCURRED
AND BE CONTINUING AND SO LONG AS SUCH ACTION WOULD NOT RESULT IN THE CREATION OF
A MARGIN DEFICIT, ALL INCOME RECEIVED BY THE DEPOSITORY IN RESPECT OF THE
PURCHASED ASSETS AND THE ASSOCIATED HEDGING TRANSACTIONS SHALL BE PAID TO SELLER
ON THE BUSINESS DAY NEXT FOLLOWING THE BUSINESS DAY ON WHICH SUCH FUNDS ARE
DEPOSITED IN THE COLLECTION ACCOUNT.


 


(C)           SO LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, AND IN THE EVENT THAT A MARGIN DEFICIT EXISTS WITH RESPECT TO THE
PURCHASED ASSETS, THEN UNTIL SELLER CURES SUCH MARGIN DEFICIT, ALL INCOME
RECEIVED BY THE DEPOSITORY IN RESPECT OF THE PURCHASED ASSETS AND THE ASSOCIATED
HEDGING TRANSACTIONS SHALL BE APPLIED BY THE DEPOSITORY ON THE BUSINESS DAY NEXT
FOLLOWING THE BUSINESS DAY ON WHICH SUCH FUNDS ARE DEPOSITED IN THE COLLECTION
ACCOUNT AS FOLLOWS:


 

(I)            FIRST, TO REMIT TO BUYER AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL WHICH HAS ACCRUED AND IS OUTSTANDING IN RESPECT OF ALL OF THE
PURCHASED ASSETS AS OF SUCH BUSINESS DAY;

 

(II)           SECOND, TO TRANSFER CASH TO BUYER, SO THAT THE PRODUCT OF THE
AGGREGATE MARKET VALUE OF THE PURCHASED ASSETS (INCLUDING ANY ADDITIONAL

 

20

--------------------------------------------------------------------------------


 

ASSETS) AND BUYER’S MARGIN RATIO WILL AT LEAST EQUAL THE AGGREGATE OUTSTANDING
PURCHASE PRICE; AND

 

(III)          THIRD, TO REMIT TO SELLER THE REMAINDER, IF ANY.

 


(D)           IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ALL
INCOME (INCLUDING ALL PRINCIPAL PAYMENTS) RECEIVED BY THE DEPOSITORY IN RESPECT
OF THE PURCHASED ASSETS AND THE ASSOCIATED HEDGING TRANSACTIONS SHALL BE APPLIED
BY THE DEPOSITORY ON THE BUSINESS DAY NEXT FOLLOWING THE BUSINESS DAY ON WHICH
SUCH FUNDS ARE DEPOSITED IN THE COLLECTION ACCOUNT AS FOLLOWS:


 

(I)            FIRST, TO REMIT TO BUYER AN AMOUNT EQUAL TO THE PRICE
DIFFERENTIAL WHICH HAS ACCRUED AND IS OUTSTANDING IN RESPECT OF ALL OF THE
PURCHASED ASSETS AS OF SUCH BUSINESS DAY;

 

(II)           SECOND, TO MAKE A PAYMENT TO BUYER ON ACCOUNT OF THE OUTSTANDING
PURCHASE PRICE OF THE PURCHASED ASSETS UNTIL THE OUTSTANDING PURCHASE PRICE FOR
ALL OF THE PURCHASED ASSETS HAS BEEN REDUCED TO ZERO; AND

 

(III)          THIRD, TO REMIT TO BUYER AN AMOUNT EQUAL TO ANY COSTS OR EXPENSES
DUE AND OWING BY SELLER AS OF SUCH BUSINESS DAY; AND

 

(IV)          FOURTH, TO REMIT TO SELLER THE REMAINDER.

 


(E)           BUYER IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, TO
THE FULLEST EXTENT PERMITTED BY LAW, TO SET OFF AND APPLY ANY AND ALL AMOUNTS
HELD BY BUYER AGAINST ANY OTHER OBLIGATIONS AT ANY TIME OWING TO BUYER, OR AN
AFFILIATE OF BUYER TO OR FOR THE CREDIT OR THE ACCOUNT OF SELLER AGAINST ANY OF
OR ALL THE OBLIGATIONS OF SELLER NOW OR HEREAFTER EXISTING UNDER THIS AGREEMENT
IRRESPECTIVE OF WHETHER OR NOT BUYER SHALL HAVE MADE ANY DEMAND UNDER THIS
AGREEMENT (AND WITHOUT PRIOR NOTICE TO SELLER) AND ALTHOUGH SUCH OBLIGATIONS
MAY BE UNMATURED, WHEREUPON SUCH OBLIGATIONS OWING BY BUYER OR ITS AFFILIATES TO
SELLER SHALL, TO THE EXTENT (AND ONLY TO THE EXTENT) OF SUCH SET OFF ACTUALLY
MADE BY BUYER, BE DISCHARGED. THE RIGHTS OF BUYER UNDER THIS SECTION ARE IN
ADDITION TO OTHER RIGHTS AND REMEDIES (INCLUDING OTHER RIGHTS OF SETOFF) WHICH
BUYER MAY HAVE.


 


5.             SECURITY INTEREST


 

Buyer and Seller intend that all Transactions hereunder be sales to Buyer of the
Purchased Assets and not loans from Buyer to Seller secured by the Purchased
Assets. However, in the event any such Transaction is deemed to be a loan,
Seller hereby pledges all of its right, title, and interest in, to and under and
grants a first priority lien on, and security interest in, all of the following
property, whether now owned or hereafter acquired, now existing or hereafter
created and wherever located (collectively, the “Collateral”) to Buyer to secure
the payment and performance of all amounts or obligations owing to Buyer
pursuant to this Agreement and the related documents described herein:

 

(A)                                  THE PURCHASED ASSETS, INCLUDING THOSE
IDENTIFIED IN THE CONFIRMATIONS, SERVICING AGREEMENTS, SERVICING RECORDS,
HEDGING TRANSACTIONS, INSURANCE RELATING TO THE

 

21

--------------------------------------------------------------------------------


 

PURCHASED ASSETS, AND ALL “DEPOSIT ACCOUNTS” (AS DEFINED IN THE UCC, INCLUDING,
WITHOUT LIMITATION, COLLECTION AND ESCROW ACCOUNTS) RELATING TO THE PURCHASED
ASSETS;

 

(B)           THE COLLECTION ACCOUNT AND ALL MONIES FROM TIME TO TIME ON DEPOSIT
IN THE COLLECTION ACCOUNT;

 

(C)           ALL “GENERAL INTANGIBLES” (INCLUDING “PAYMENT INTANGIBLES”),
“ACCOUNTS,” “CHATTEL PAPER,” “DOCUMENTS” AND “INSTRUMENTS” AS DEFINED IN THE UCC
RELATING TO OR CONSTITUTING ANY AND ALL OF THE FOREGOING;

 

(D)           ALL “SUPPORTING OBLIGATIONS” AND “LETTER OF CREDIT RIGHTS” AS
DEFINED IN THE UCC RELATING TO OR CONSTITUTING ANY AND ALL OF THE FOREGOING;

 

(E)                                  ALL REPLACEMENTS, SUBSTITUTIONS OR
DISTRIBUTIONS ON OR PROCEEDS, PAYMENTS, INCOME AND PROFITS OF, TORT CLAIMS,
INSURANCE CLAIMS AND OTHER RIGHTS TO PAYMENTS, AND RECORDS (BUT EXCLUDING ANY
FINANCIAL MODELS OR OTHER PROPRIETARY INFORMATION) AND FILES RELATING TO ANY AND
ALL OF ANY OF THE FOREGOING; AND

 

(F)            ALL PROCEEDS OF THE FOREGOING.

 

Buyer’s security interest in the Collateral shall terminate only upon
termination of a Transaction with respect to such Collateral under this
Agreement and the documents delivered in connection herewith and therewith. For
purposes of the grant of the security interest pursuant to this Section 5 of
this Agreement, this Agreement shall be deemed to constitute a security
agreement under the Uniform Commercial Code as in effect in any applicable
jurisdiction (the “UCC”). Buyer shall have all of the rights and may exercise
all of the remedies of a secured creditor under the UCC and the other laws of
any applicable jurisdiction, including the State of New York. In furtherance of
the foregoing, (i) Buyer shall cause to be filed as a protective filing with
respect to the Purchased Assets and as a UCC filing with respect to the security
interests granted in this Section 5 (i) a UCC financing statement in the form of
Schedule 1-A attached hereto (to be filed in the filing office indicated
therein), (ii) amendments to such UCC financing statement in the form of
Schedule 1-B attached hereto and having attached to each such UCC financing
statement amendment a description of the Purchased Assets which identifies the
Purchased Assets by setting forth (a) the name of the borrower with respect to
each Purchased Asset, (b) the Participation Agreement (including the date) or
other document, agreement or instrument pursuant to which each Purchased Asset
was made or is governed, and (c) the initial or then outstanding principal
amount of each Purchased Asset, and (iii) such other UCC filings, in such
locations as may be necessary to perfect and maintain perfection and priority of
the outright transfer and the security interest granted hereby and, in each
case, continuation statements and any amendments thereto (collectively, the
“Filings”), and shall forward copies of such Filings to Seller upon completion
thereof, and (b) Seller shall from time to time, at its own expense, deliver and
cause to be duly filed all such further filings, instruments and documents and
take all such further actions as may be necessary or desirable or as may be
requested by Buyer with respect to the perfection and priority of the outright
transfer of the Purchased Assets and the security interest deemed granted
hereunder and in the Purchased Assets and the rights

 

22

--------------------------------------------------------------------------------


 

and remedies of Buyer with respect to the Purchased Assets (including the
payments of any fees and taxes required in connection with the execution and
delivery of the Agreement).

 


6.             PAYMENT, TRANSFER AND CUSTODY


 


(A)           ON THE PURCHASE DATE FOR EACH TRANSACTION, OWNERSHIP OF THE
PURCHASED ASSETS SHALL BE TRANSFERRED TO BUYER OR ITS DESIGNEE (INCLUDING THE
CUSTODIAN) AGAINST THE SIMULTANEOUS TRANSFER OF THE PURCHASE PRICE IN
IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OF SELLER SPECIFIED IN THE
CONFIRMATION RELATING TO SUCH TRANSACTION. BUYER SHALL HAVE THE RIGHT TO REQUEST
SELLER TO PROVIDE AN OFFICER’S CERTIFICATE OF SELLER WITH RESPECT TO ANY COPY OF
A DOCUMENT REQUIRED TO BE DELIVERED CERTIFYING THAT TO ITS KNOWLEDGE SUCH
REPRESENTS A TRUE AND CORRECT COPY OF THE ORIGINAL.


 


(B)           ON OR BEFORE EACH PURCHASE DATE, SELLER SHALL DELIVER OR CAUSE TO
BE DELIVERED TO BUYER OR ITS DESIGNEE THE CUSTODIAL DELIVERY IN THE
FORM ATTACHED HERETO AS EXHIBIT IV. IN CONNECTION WITH EACH SALE, TRANSFER,
CONVEYANCE AND ASSIGNMENT OF A PURCHASED ASSET, ON OR PRIOR TO EACH PURCHASE
DATE WITH RESPECT TO SUCH PURCHASED ASSET, SELLER SHALL DELIVER OR CAUSE TO BE
DELIVERED AND RELEASED TO THE CUSTODIAN (I) THE ORIGINAL PARTICIPATION
CERTIFICATE REPRESENTING THE RELATED PARTICIPATION INTEREST WITH ALL APPLICABLE
TRANSFER DOCUMENTS, ENDORSED IN BLANK, THAT WOULD BE REQUIRED TO EFFECT A
REGISTRATION OF TRANSFER INTO BUYER’S NAME, THE RELATED PARTICIPATION AGREEMENT
AND (II) TO THE EXTENT NOT ALREADY DELIVERED, AN ORIGINAL PARTICIPATION
AGREEMENT. IN ADDITION, IN CONNECTION WITH EACH SALE, TRANSFER, CONVEYANCE AND
ASSIGNMENT OF A PURCHASED ASSET, ON OR PRIOR TO EACH PURCHASE DATE, SELLER SHALL
DELIVER OR CAUSE TO BE DELIVERED TO BUYER COPIES OF THE FOLLOWING DOCUMENTS
(COLLECTIVELY, THE “PURCHASED ASSET FILE”) PERTAINING TO THE UNDERLYING ASSETS
RELATING TO EACH OF THE PURCHASED ASSETS IDENTIFIED IN THE RELATED CUSTODIAL
DELIVERY TO THE EXTENT SUCH DOCUMENTS EXIST AND ARE AVAILABLE TO SELLER:


 

With respect to each Underlying Asset which is a Whole Loan or a B Note:

 

(I)            A COPY OF THE MORTGAGE NOTE BEARING ALL INTERVENING ENDORSEMENTS,
ENDORSED “PAY TO THE ORDER OF             WITHOUT RECOURSE” AND SIGNED IN THE
NAME OF THE LAST ENDORSEE (THE “LAST ENDORSEE”) BY AN AUTHORIZED PERSON (IN THE
EVENT THAT THE UNDERLYING ASSET WAS ACQUIRED BY THE LAST ENDORSEE IN A MERGER,
THE SIGNATURE MUST BE IN THE FOLLOWING FORM: “[LAST ENDORSEE], SUCCESSOR BY
MERGER TO [NAME OF PREDECESSOR]”; IN THE EVENT THAT THE UNDERLYING ASSET WAS
ACQUIRED OR ORIGINATED BY THE LAST ENDORSEE WHILE DOING BUSINESS UNDER ANOTHER
NAME, THE SIGNATURE MUST BE IN THE FOLLOWING FORM: “[LAST ENDORSEE], FORMERLY
KNOWN AS [PREVIOUS NAME]”).

 

(II)           A COPY OF ANY GUARANTEE EXECUTED IN CONNECTION WITH THE MORTGAGE
NOTE (IF ANY) TOGETHER WITH AN OFFICER’S CERTIFICATE OF SELLER CERTIFYING THAT
SUCH REPRESENTS A TRUE AND CORRECT COPY OF THE ORIGINAL.

 

(III)          EXCEPT WITH RESPECT TO MERS UNDERLYING ASSETS, A COPY OF THE
MORTGAGE WITH EVIDENCE OF RECORDING THEREON, OR A COPY THEREOF TOGETHER WITH AN
OFFICER’S CERTIFICATE OF SELLER CERTIFYING THAT SUCH REPRESENTS A TRUE AND
CORRECT COPY OF THE ORIGINAL AND THAT SUCH ORIGINAL HAS BEEN SUBMITTED FOR
RECORDATION IN THE

 

23

--------------------------------------------------------------------------------


 

APPROPRIATE GOVERNMENTAL RECORDING OFFICE OF THE JURISDICTION WHERE THE PROPERTY
IS LOCATED.

 

(IV)          COPIES OF ALL ASSUMPTION, MODIFICATION, CONSOLIDATION OR EXTENSION
AGREEMENTS WITH EVIDENCE OF RECORDING THEREON, OR COPIES THEREOF TOGETHER WITH
AN OFFICER’S CERTIFICATE OF SELLER CERTIFYING THAT SUCH REPRESENT TRUE AND
CORRECT COPIES OF THE ORIGINALS AND THAT SUCH ORIGINALS HAVE EACH BEEN SUBMITTED
FOR RECORDATION IN THE APPROPRIATE GOVERNMENTAL RECORDING OFFICE OF THE
JURISDICTION WHERE THE PROPERTY IS LOCATED.

 

(V)           EXCEPT WITH RESPECT TO MERS UNDERLYING ASSETS, A COPY OF THE
ORIGINAL ASSIGNMENT OF MORTGAGE, IN BLANK, IN FORM AND SUBSTANCE ACCEPTABLE FOR
RECORDING AND SIGNED IN THE NAME OF THE LAST ENDORSEE (IN THE EVENT THAT THE
RELATED UNDERLYING ASSET WAS ACQUIRED BY THE LAST ENDORSEE IN A MERGER, THE
SIGNATURE MUST BE IN THE FOLLOWING FORM: “[LAST ENDORSEE], SUCCESSOR BY MERGER
TO [NAME OF PREDECESSOR]”; IN THE EVENT THAT SUCH PURCHASED ASSET WAS ACQUIRED
OR ORIGINATED WHILE DOING BUSINESS UNDER ANOTHER NAME, THE SIGNATURE MUST BE IN
THE FOLLOWING FORM: “[LAST ENDORSEE], FORMERLY KNOWN AS [PREVIOUS NAME]”).

 

(VI)          EXCEPT WITH RESPECT TO MERS UNDERLYING ASSETS, COPIES OF ALL
INTERVENING ASSIGNMENTS OF MORTGAGE WITH EVIDENCE OF RECORDING THEREON, OR
COPIES THEREOF TOGETHER WITH AN OFFICER’S CERTIFICATE OF SELLER CERTIFYING THAT
SUCH REPRESENT TRUE AND CORRECT COPIES OF THE ORIGINALS AND THAT SUCH ORIGINALS
HAVE EACH BEEN SUBMITTED FOR RECORDATION IN THE APPROPRIATE GOVERNMENTAL
RECORDING OFFICE OF THE JURISDICTION WHERE THE PROPERTY IS LOCATED.

 

(VII)         COPIES OF ANY ATTORNEY’S OPINION OF TITLE AND ABSTRACT OF TITLE OR
THE ORIGINAL MORTGAGEE TITLE INSURANCE POLICY, OR IF THE ORIGINAL MORTGAGEE
TITLE INSURANCE POLICY HAS NOT BEEN ISSUED, THE IRREVOCABLE MARKED COMMITMENT TO
ISSUE THE SAME TOGETHER WITH AN OFFICER’S CERTIFICATE OF SELLER CERTIFYING THAT
SUCH REPRESENT TRUE AND CORRECT COPIES OF THE ORIGINALS.

 

(VIII)        A COPY OF ANY SECURITY AGREEMENT, CHATTEL MORTGAGE OR EQUIVALENT
DOCUMENT EXECUTED IN CONNECTION WITH THE PURCHASED ASSET TOGETHER WITH AN
OFFICER’S CERTIFICATE OF SELLER CERTIFYING THAT SUCH REPRESENT TRUE AND CORRECT
COPIES OF THE ORIGINALS.

 

(IX)           A COPY OF ANY ASSIGNMENT OF LEASES AND RENTS, IF ANY, WITH
EVIDENCE OF RECORDING THEREON, OR A COPY THEREOF TOGETHER WITH AN OFFICER’S
CERTIFICATE OF SELLER, CERTIFYING THAT SUCH COPY REPRESENTS A TRUE AND CORRECT
COPY OF THE ORIGINAL THAT HAS BEEN SUBMITTED FOR RECORDATION IN THE APPROPRIATE
GOVERNMENTAL RECORDING OFFICE OF THE JURISDICTION WHERE THE PROPERTY IS LOCATED.

 

(X)            COPIES OF ALL INTERVENING ASSIGNMENTS OF ASSIGNMENT OF LEASES AND
RENTS, IF ANY, OR COPIES THEREOF, WITH EVIDENCE OF RECORDING THEREON.

 

(XI)           A COPY OF THE UCC FINANCING STATEMENTS, CERTIFIED AS TRUE AND
CORRECT BY SELLER, AND ALL NECESSARY UCC CONTINUATION STATEMENTS WITH EVIDENCE
OF

 

24

--------------------------------------------------------------------------------


 

FILING THEREON OR COPIES THEREOF CERTIFIED BY SELLER TO HAVE BEEN SENT FOR
FILING, AND UCC ASSIGNMENTS FROM SELLER TO BUYER OR ITS DESIGNEE, WHICH UCC
ASSIGNMENTS SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE FOR FILING.

 

(XII)          A COPY OF ANY ENVIRONMENTAL INDEMNITY AGREEMENT (IF ANY).

 

(XIII)         A COPY OF ANY OMNIBUS ASSIGNMENT IN BLANK (IF ANY).

 

(XIV)        A COPY OF THE DISBURSEMENT LETTER FROM THE MORTGAGOR TO THE
ORIGINAL MORTGAGEE (IF ANY).

 

(XV)         A COPY OF THE MORTGAGOR’S CERTIFICATE OR TITLE AFFIDAVIT (IF ANY).

 

(XVI)        A SURVEY OF THE PROPERTY (IF ANY) AS ACCEPTED BY THE TITLE COMPANY
FOR ISSUANCE OF THE TITLE POLICY AND A COPY OF THE TITLE POLICY.

 

(XVII)       A COPY OF THE MORTGAGOR’S OPINION OF COUNSEL (IF ANY).

 

(XVIII)      A COPY OF ANY ASSIGNMENT OF PERMITS, CONTRACTS AND AGREEMENTS (IF
ANY).

 

(XIX)         A COPY OF ANY ASSIGNMENT OF ANY INTEREST RATE CAP AGREEMENT OR
OTHER INTEREST RATE PROTECTION AGREEMENT ENTERED INTO BY THE MORTGAGOR OR ITS
AFFILIATES.

 

(XX)          A COPY OF THE FULLY EXECUTED INTERCREDITOR AGREEMENT OR ANY OTHER
AGREEMENT THAT ALLOCATES ASSETS AMONG THE PARTIES, IF ANY.

 

(XXI)         A COPY OF ANY ESTOPPEL LETTER FROM THE MORTGAGOR.

 

(XXII)        A COPY OF ANY EXECUTED SERVICING AGREEMENT.

 

(XXIII)       A COPY OF THE PURCHASE AGREEMENT.

 

(XXIV)       A COPY OF ANY LOAN AGREEMENT.

 

With respect to each Underlying Asset which is a Mezzanine Loan:

 

(I)            A COPY OF THE ORIGINAL MEZZANINE NOTE SIGNED IN CONNECTION WITH
THE PURCHASED ASSET BEARING ALL INTERVENING ENDORSEMENTS, ENDORSED “PAY TO THE
ORDER OF                WITHOUT RECOURSE” AND SIGNED IN THE NAME OF THE LAST
ENDORSEE BY AN AUTHORIZED PERSON (IN THE EVENT THAT THE MEZZANINE NOTE WAS
ACQUIRED BY THE LAST ENDORSEE IN A MERGER, THE SIGNATURE MUST BE IN THE
FOLLOWING FORM: “[LAST ENDORSEE], SUCCESSOR BY MERGER TO [NAME OF PREDECESSOR]”;
IN THE EVENT THAT THE PURCHASED ASSET WAS ACQUIRED OR ORIGINATED BY THE LAST
ENDORSEE WHILE DOING BUSINESS UNDER ANOTHER NAME, THE SIGNATURE MUST BE IN THE
FOLLOWING FORM: “[LAST ENDORSEE], FORMERLY KNOWN AS [PREVIOUS NAME]”).

 

25

--------------------------------------------------------------------------------


 

(II)           A COPY OF THE ORIGINAL OF THE LOAN AGREEMENT AND THE GUARANTEE,
IF ANY, EXECUTED IN CONNECTION WITH THE PURCHASED ASSET.

 

(III)          A COPY OF THE ORIGINAL INTERCREDITOR OR LOAN COORDINATION
AGREEMENT, IF ANY, EXECUTED IN CONNECTION WITH THE PURCHASED ASSET.

 

(IV)          A COPY OF THE ORIGINAL SECURITY AGREEMENT EXECUTED IN CONNECTION
WITH THE PURCHASED ASSET.

 

(V)           COPIES OF ALL DOCUMENTS RELATING TO THE FORMATION AND ORGANIZATION
OF THE BORROWER OF SUCH PURCHASED ASSET, TOGETHER WITH ALL CONSENTS AND
RESOLUTIONS DELIVERED IN CONNECTION WITH SUCH BORROWER’S OBTAINING THE PURCHASED
ASSET.

 

(VI)          COPIES OF ALL OTHER DOCUMENTS AND INSTRUMENTS EVIDENCING,
GUARANTEEING, INSURING OR OTHERWISE CONSTITUTING OR MODIFYING OR OTHERWISE
AFFECTING SUCH PURCHASED ASSET, OR OTHERWISE EXECUTED OR DELIVERED IN CONNECTION
WITH, OR OTHERWISE RELATING TO, SUCH PURCHASED ASSET, INCLUDING ALL DOCUMENTS
ESTABLISHING OR IMPLEMENTING ANY LOCKBOX PURSUANT TO WHICH SELLER IS ENTITLED TO
RECEIVE ANY PAYMENTS FROM CASH FLOW OF THE UNDERLYING ASSET.

 

(VII)         EXCEPT WITH RESPECT TO MERS UNDERLYING ASSETS, A COPY OF THE
ASSIGNMENT OF THE UNDERLYING ASSET (IN BLANK) FROM THE LAST ENDORSEE SUFFICIENT
TO TRANSFER ALL OF SUCH LAST ENDORSEE’S RIGHTS, TITLE AND INTEREST IN AND TO THE
UNDERLYING ASSET.

 

(VIII)        A COPY OF THE BORROWER’S OPINION OF COUNSEL (IF ANY).

 

(IX)           A COPY OF THE UCC FINANCING STATEMENTS, CERTIFIED AS TRUE AND
CORRECT BY SELLER, AND ALL NECESSARY UCC CONTINUATION STATEMENTS WITH EVIDENCE
OF FILING THEREON OR COPIES THEREOF CERTIFIED BY SELLER TO HAVE BEEN SENT FOR
FILING, AND UCC ASSIGNMENTS FROM SELLER TO BUYER OR ITS DESIGNEE, WHICH UCC
ASSIGNMENTS SHALL BE IN FORM AND SUBSTANCE ACCEPTABLE FOR FILING.

 

(X)            A COPY OF THE PLEDGE AGREEMENT AND ORIGINAL CERTIFICATES
REPRESENTING THE PLEDGED EQUITY INTERESTS (IF ANY).

 

(XI)           A COPY OF THE STOCK POWERS RELATING TO EACH PLEDGED EQUITY
INTEREST, EXECUTED IN BLANK, IF AN ORIGINAL STOCK CERTIFICATE IS PROVIDED.

 

(XII)          A COPY OF ASSIGNMENT OF ANY MANAGEMENT AGREEMENTS, AGREEMENTS
AMONG EQUITY INTEREST HOLDERS OR OTHER MATERIAL CONTRACTS.

 

(XIII)         EVIDENCE SATISFACTORY TO BUYER THAT THE PLEDGED OWNERSHIP
INTERESTS HAVE BEEN TRANSFERRED TO, OR OTHERWISE MADE SUBJECT TO A FIRST
PRIORITY SECURITY INTEREST IN FAVOR OF, SELLER.

 

26

--------------------------------------------------------------------------------


 

(XIV)        COPIES OF ALL LOAN DOCUMENTS AND RELATED CLOSING DOCUMENTS
PERTAINING TO THE CLOSING OF THE SENIOR INDEBTEDNESS INCURRED OR OWED BY THE
OWNER OF THE REAL PROPERTY WITH RESPECT TO WHICH THE BORROWER OF THE MEZZANINE
LOAN HAS PLEDGED ITS OWNERSHIP INTERESTS, WHETHER DIRECTLY OR INDIRECTLY THROUGH
INTERMEDIATE ENTITIES, INCLUDING WITHOUT LIMITATION THE ORGANIZATIONAL DOCUMENTS
OF SUCH OWNER TOGETHER WITH AN OFFICER’S CERTIFICATE OF SELLER CERTIFYING THAT
SUCH REPRESENT TRUE AND CORRECT COPIES OF THE ORIGINALS.

 

(XV)         A COPY OF AN ASSIGNMENT OF ANY INTEREST RATE CAP AGREEMENT OR OTHER
INTEREST RATE PROTECTION AGREEMENT ENTERED INTO BY THE BORROWER UNDER THE
PURCHASED ASSET OR ITS AFFILIATES WITH RESPECT TO THE PURCHASED ASSET.

 

(XVI)        A COPY OF THE ORIGINAL SERVICING AGREEMENT, IF ANY, EXECUTED IN
CONNECTION WITH THE PURCHASED ASSET.

 

(XVII)       A COPY OF THE PURCHASE AGREEMENT.

 

(XVIII)      A COPY OF THE BORROWER’S FEE TITLE INSURANCE POLICY IN RESPECT OF
THE MEZZANINE LOAN AND A COPY OF THE RELATED SURVEY.

 

With respect to each Purchased Asset which is of the type described in clause
(ii) of the definition of Eligible Asset, Seller shall deliver or cause to be
delivered to Buyer such documentation as is determined by Buyer to be necessary
to effectuate the sale, transfer, conveyance and assignment of such Purchased
Asset subject to the terms of this Agreement.

 

In addition, with respect to each Purchased Asset, Seller shall deliver an
instruction letter from Seller to the servicer with respect to such Purchased
Asset, instructing the servicer to remit all sums required to be remitted to the
holder of such Purchased Asset under the loan documents to the Depository for
deposit in the Collection Account.

 

From time to time, Seller shall forward to the Custodian copies of additional
documents evidencing any assumption, modification, consolidation or extension of
any Purchased Asset approved in accordance with the terms of this Agreement, and
upon receipt of any such other documents, the Custodian shall hold such other
documents as Buyer shall request from time to time. With respect to any
documents which have been delivered or are being delivered to recording offices
for recording and have not been returned from the recording office in time to
permit copies thereof to be delivered hereunder at the time required, in lieu of
delivering such original documents, Seller shall deliver to Buyer a true copy
thereof with an officer’s certificate certifying that such copy is a true,
correct and complete copy of the original, which has been transmitted for
recordation. Seller shall deliver copies of such documents to the Custodian with
recording information thereon promptly when they are received. With respect to
all of the Purchased Assets, Seller shall execute an omnibus power of attorney
substantially in the form of Exhibit V attached hereto irrevocably appointing
Buyer its attorney-in-fact with full power, after the occurrence and during the
continuation of an Event of Default to (i) complete and endorse the Purchased
Asset and any transfer documents relating thereto and (ii) take such other steps
as may be necessary or desirable to enforce Buyer’s rights against such
Purchased Assets. The Purchased Asset Files shall be delivered by Seller to
Buyer. Any Purchased Asset Files not

 

27

--------------------------------------------------------------------------------


 

delivered to Buyer or its designee (including the Custodian) are and shall be
held in trust by Seller or its designee for the benefit of Buyer as the owner
thereof. Seller or its designee shall maintain a copy of the Purchased Asset
File. The books and records (including, without limitation, any computer records
or tapes) of Seller or its designee shall be marked appropriately to reflect
clearly the sale of the related Purchased Asset to Buyer. Seller or its designee
shall release its custody of the Purchased Asset File only in accordance with
written instructions from Buyer, unless such release is required as incidental
to the servicing of the Purchased Assets or is in connection with a repurchase
of any Purchased Asset by Seller.

 


(C)           NOTWITHSTANDING THE PROVISIONS OF SECTION 6(B) ABOVE REQUIRING THE
EXECUTION OF THE CUSTODIAL DELIVERY AND CORRESPONDING DELIVERY OF THE PURCHASED
ASSET FILE TO BUYER ON OR PRIOR TO THE RELATED PURCHASE DATE, WITH RESPECT TO
EACH TRANSACTION INVOLVING A PURCHASED ASSET WHICH IS IDENTIFIED IN THE RELATED
CONFIRMATION AS A TABLE FUNDED ASSET, SELLER SHALL, IN LIEU OF EFFECTUATING THE
DELIVERY OF ALL OR A PORTION OF THE PURCHASED ASSET FILE ON OR PRIOR TO THE
RELATED PURCHASE DATE, (I) DELIVER THE PURCHASED ASSET FILE (OR THE PORTION
THEREOF NOT THEN DELIVERED TO THE CUSTODIAN) TO BUYER ON OR PRIOR TO THE
PURCHASE DATE BY MEANS OF DELIVERY OF THE SAME TO THE BAILEE, (II) CAUSE THE
BAILEE TO DELIVER TO SELLER, BUYER AND THE CUSTODIAN BY FACSIMILE ON OR BEFORE
THE RELATED PURCHASE DATE FOR THE TRANSACTION (A) A FULLY EXECUTED BAILEE
AGREEMENT AND TRUST RECEIPT ISSUED BY THE BAILEE THEREUNDER, (B) THE PROMISSORY
NOTE(S) OR PARTICIPATION CERTIFICATE(S) IN FAVOR OF SELLER EVIDENCING THE MAKING
OF THE PURCHASED ASSET, WITH SELLER’S ENDORSEMENT OF SUCH NOTE TO BUYER OR
ORIGINAL STOCK CERTIFICATE (IF CERTIFICATED), (C) SUCH OTHER COMPONENTS OF THE
PURCHASED ASSET FILE AS BUYER MAY REQUIRE ON A CASE BY CASE BASIS WITH RESPECT
TO THE PARTICULAR TRANSACTION AND (D) EVIDENCE SATISFACTORY TO BUYER THAT ALL
DOCUMENTS NECESSARY TO PERFECT SELLER’S (AND, BY MEANS OF ASSIGNMENT TO BUYER ON
THE PURCHASE DATE, BUYER’S) INTEREST IN THE COLLATERAL FOR THE PURCHASED ASSET,
AND (III) NOT LATER THAN THE THIRD (3RD) BUSINESS DAY FOLLOWING THE PURCHASE
DATE, DELIVER TO BUYER THE CUSTODIAL DELIVERY AND TO THE CUSTODIAN THE ENTIRE
PURCHASED ASSET FILE.


 


(D)           UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING,
SELLER SHALL EXERCISE ALL VOTING, CORPORATE AND SERVICING RIGHTS WITH RESPECT TO
THE PURCHASED ASSETS. UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, BUYER SHALL BE ENTITLED TO EXERCISE ALL VOTING AND CORPORATE
RIGHTS WITH RESPECT TO THE PURCHASED ASSETS WITHOUT REGARD TO SELLER’S
INSTRUCTIONS (INCLUDING, BUT NOT LIMITED TO, IF AN ACT OF INSOLVENCY SHALL OCCUR
WITH RESPECT TO SELLER, TO THE EXTENT SELLER CONTROLS OR IS ENTITLED TO CONTROL
SELECTION OF THE SPECIAL SERVICER, BUYER MAY TRANSFER SUCH SPECIAL SERVICING TO
AN ENTITY SATISFACTORY TO BUYER).


 


7.             SALE, TRANSFER, HYPOTHECATION OR PLEDGE OF PURCHASED ASSETS


 


(A)           TITLE TO ALL PURCHASED ASSETS SHALL PASS TO BUYER ON THE
APPLICABLE PURCHASE DATE, AND BUYER SHALL HAVE FREE AND UNRESTRICTED USE OF ALL
PURCHASED ASSETS. NOTHING IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
SHALL PRECLUDE BUYER FROM ENGAGING IN REPURCHASE OR FINANCING TRANSACTIONS WITH
THE PURCHASED ASSETS OR OTHERWISE SELLING, TRANSFERRING, PLEDGING, REPLEDGING,
HYPOTHECATING, OR REHYPOTHECATING THE PURCHASED ASSETS, BUT NO SUCH TRANSACTION
SHALL RELIEVE BUYER OF ITS OBLIGATIONS TO TRANSFER THE PURCHASED ASSETS TO
SELLER PURSUANT TO SECTIONS 2 OR 11 OF THIS AGREEMENT OR OF BUYER’S OBLIGATION
TO CREDIT OR PAY INCOME TO, OR APPLY INCOME TO THE OBLIGATIONS OF, SELLER
PURSUANT TO SECTION 4 HEREOF.

 

28

--------------------------------------------------------------------------------


 


(B)           NOTHING CONTAINED IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT SHALL OBLIGATE BUYER TO SEGREGATE ANY PURCHASED ASSETS DELIVERED TO
BUYER BY SELLER. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, NO PURCHASED ASSET SHALL REMAIN IN THE CUSTODY
OF SELLER OR A SUBSIDIARY OF SELLER.


 


8.             SUBSTITUTION; SEGREGATION OF DOCUMENTS RELATING TO ELIGIBLE
ASSETS


 


(A)           SUBSTITUTION OF ELIGIBLE ASSETS IS SUBJECT TO SATISFACTION OF THE
CONDITIONS TO THE ACQUISITION OF THE PURCHASED ASSETS.


 


(B)           ALL DOCUMENTS RELATING TO PURCHASED ASSETS IN THE POSSESSION OF
SELLER SHALL BE SEGREGATED FROM OTHER DOCUMENTS AND SECURITIES IN ITS POSSESSION
AND SHALL BE IDENTIFIED AS BEING SUBJECT TO THIS AGREEMENT.


 


9.             REPRESENTATIONS


 


(A)           BUYER AND SELLERS EACH REPRESENT AND WARRANT, AND SHALL ON AND AS
OF THE PURCHASE DATE OF ANY TRANSACTION BE DEEMED TO REPRESENT AND WARRANT, TO
THE OTHER THAT:


 

(I)            IT IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS AGREEMENT, TO
ENTER INTO THE TRANSACTIONS CONTEMPLATED HEREUNDER AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND HAS TAKEN ALL NECESSARY ACTION TO AUTHORIZE SUCH
EXECUTION, DELIVERY AND PERFORMANCE;

 

(II)           IT WILL ENGAGE IN SUCH TRANSACTIONS AS PRINCIPAL (OR, IF AGREED
IN WRITING IN ADVANCE OF ANY TRANSACTION BY THE OTHER PARTY HERETO, AS AGENT FOR
A DISCLOSED PRINCIPAL);

 

(III)          THE PERSON SIGNING THIS AGREEMENT ON ITS BEHALF IS DULY
AUTHORIZED TO DO SO ON ITS BEHALF (OR ON BEHALF OF ANY SUCH DISCLOSED
PRINCIPAL);

 

(IV)          IT HAS OBTAINED ALL AUTHORIZATIONS OF ANY GOVERNMENTAL BODY
REQUIRED IN CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS HEREUNDER AND
SUCH AUTHORIZATIONS ARE IN FULL FORCE AND EFFECT; AND

 

(V)           THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE
TRANSACTIONS HEREUNDER WILL NOT VIOLATE ANY LAW, ORDINANCE, CHARTER, BY-LAW OR
RULE APPLICABLE TO IT OR ANY AGREEMENT BY WHICH IT IS BOUND OR BY WHICH ANY OF
ITS ASSETS ARE AFFECTED.

 


(B)           SELLERS EACH REPRESENT AND WARRANT TO BUYER THAT AS OF THE
PURCHASE DATE FOR THE PURCHASE OF ANY PURCHASED ASSETS BY BUYER FROM EITHER
SELLER AND ANY TRANSACTION THEREUNDER AND AS OF THE DATE OF THIS AGREEMENT AND
AT ALL TIMES WHILE THIS AGREEMENT AND ANY TRANSACTION THEREUNDER IS IN FULL
FORCE AND EFFECT:


 

(I)            ORGANIZATION. EACH SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS AND REGULATIONS OF THE STATE OF SELLER’S

 

29

--------------------------------------------------------------------------------


 

ORGANIZATION AND IS DULY LICENSED, QUALIFIED, AND IN GOOD STANDING IN EVERY
STATE WHERE SUCH LICENSING OR QUALIFICATION IS NECESSARY FOR THE TRANSACTION OF
SUCH SELLER’S BUSINESS. SELLER HAS THE POWER TO OWN AND HOLD THE ASSETS IT
PURPORTS TO OWN AND HOLD, AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED
AND PROPOSED TO BE CONDUCTED, AND HAS THE POWER TO EXECUTE, DELIVER, AND
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS.

 

(II)           DUE EXECUTION; ENFORCEABILITY. THE TRANSACTION DOCUMENTS HAVE
BEEN DULY EXECUTED AND DELIVERED BY EACH SELLER, FOR GOOD AND VALUABLE
CONSIDERATION. THE TRANSACTION DOCUMENTS CONSTITUTE THE LEGAL, VALID AND BINDING
OBLIGATIONS OF EACH SELLER ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS SUBJECT TO BANKRUPTCY, INSOLVENCY, AND OTHER LIMITATIONS ON
CREDITORS’ RIGHTS GENERALLY AND TO EQUITABLE PRINCIPLES.

 

(III)          NON-CONTRAVENTION. NEITHER THE EXECUTION AND DELIVERY OF THE
TRANSACTION DOCUMENTS, NOR CONSUMMATION BY EITHER SELLER OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS (OR ANY OF THEM), NOR COMPLIANCE BY
EITHER SELLER WITH THE TERMS, CONDITIONS AND PROVISIONS OF THE TRANSACTION
DOCUMENTS (OR ANY OF THEM) WILL CONFLICT WITH OR RESULT IN A BREACH OF ANY OF
THE TERMS, CONDITIONS OR PROVISIONS OF (I) THE FORMATION, ORGANIZATIONAL OR
OTHER GOVERNING DOCUMENTS OF SELLER, (II) ANY CONTRACTUAL OBLIGATION TO WHICH
SUCH PARTY IS NOW A PARTY OR THE RIGHTS UNDER WHICH HAVE BEEN ASSIGNED TO SUCH
PARTY OR THE OBLIGATIONS UNDER WHICH HAVE BEEN ASSUMED BY SUCH PARTY OR TO WHICH
THE ASSETS OF SUCH PARTY ARE SUBJECT OR CONSTITUTE A DEFAULT THEREUNDER, OR
RESULT THEREUNDER IN THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE
ASSETS OF SUCH PARTY, OTHER THAN PURSUANT TO THE TRANSACTION DOCUMENTS,
(III) ANY JUDGMENT OR ORDER, WRIT, INJUNCTION, DECREE OR DEMAND OF ANY COURT
APPLICABLE TO SUCH PARTY, OR (IV) ANY APPLICABLE REQUIREMENT OF LAW. SELLER HAS
ALL NECESSARY LICENSES, PERMITS AND OTHER CONSENTS FROM GOVERNMENTAL AUTHORITIES
NECESSARY TO ACQUIRE, OWN AND SELL THE PURCHASED ASSETS AND FOR THE PERFORMANCE
OF ITS OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS.

 

(IV)          LITIGATION; REQUIREMENTS OF LAW. THERE IS NO ACTION, SUIT,
PROCEEDING, INVESTIGATION, OR ARBITRATION PENDING OR, TO THE BEST KNOWLEDGE OF
SELLER, THREATENED AGAINST EITHER SELLER OR ANY OF ITS ASSETS, NOR IS THERE ANY
ACTION, SUIT, PROCEEDING, INVESTIGATION, OR ARBITRATION PENDING OR, TO THE BEST
KNOWLEDGE OF SELLER, THREATENED AGAINST EITHER SELLER WHICH MAY RESULT IN ANY
MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, FINANCIAL CONDITION,
PROPERTIES, OR ASSETS OF SUCH SELLER, OR WHICH MAY HAVE AN ADVERSE EFFECT ON THE
VALIDITY OF THE TRANSACTION DOCUMENTS OR THE PURCHASED ASSETS OR ANY ACTION
TAKEN OR TO BE TAKEN IN CONNECTION WITH THE OBLIGATIONS OF SELLER UNDER ANY OF
THE TRANSACTION DOCUMENTS. SELLER IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH
ALL REQUIREMENTS OF LAW. SELLER IS NOT IN DEFAULT IN ANY MATERIAL RESPECT WITH
RESPECT TO ANY JUDGMENT, ORDER, WRIT, INJUNCTION, DECREE, RULE OR REGULATION OF
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY.

 

30

--------------------------------------------------------------------------------


 

(V)           NO BROKER. SELLER HAS NOT DEALT WITH ANY BROKER, INVESTMENT
BANKER, AGENT, OR OTHER PERSON (OTHER THAN BUYER OR AN AFFILIATE OF BUYER) WHO
MAY BE ENTITLED TO ANY COMMISSION OR COMPENSATION IN CONNECTION WITH THE SALE OF
PURCHASED ASSETS PURSUANT TO ANY OF THE TRANSACTION DOCUMENTS.

 

(VI)          GOOD TITLE TO PURCHASED ASSETS. IMMEDIATELY PRIOR TO THE PURCHASE
OF ANY PURCHASED ASSETS BY BUYER FROM SELLER, SUCH PURCHASED ASSETS ARE FREE AND
CLEAR OF ANY LIEN, ENCUMBRANCE OR IMPEDIMENT TO TRANSFER (INCLUDING ANY “ADVERSE
CLAIM” AS DEFINED IN SECTION 8-102(A)(L) OF THE UCC), AND SELLER IS THE RECORD
AND BENEFICIAL OWNER OF AND HAS GOOD AND MARKETABLE TITLE TO AND THE RIGHT TO
SELL AND TRANSFER SUCH PURCHASED ASSETS TO BUYER AND, UPON TRANSFER OF SUCH
PURCHASED ASSETS TO BUYER, BUYER SHALL BE THE OWNER OF SUCH PURCHASED ASSETS
FREE OF ANY ADVERSE CLAIM (OTHER THAN ANY ADVERSE CLAIMS OR LIENS CREATED BY
BUYER). IN THE EVENT THE RELATED TRANSACTION IS RECHARACTERIZED AS A SECURED
FINANCING OF THE PURCHASED ASSETS, THE PROVISIONS OF THIS AGREEMENT ARE
EFFECTIVE TO CREATE IN FAVOR OF BUYER A VALID SECURITY INTEREST IN ALL RIGHTS,
TITLE AND INTEREST OF SELLER IN, TO AND UNDER THE PURCHASED ASSETS AND BUYER
SHALL HAVE A VALID, PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE PURCHASED
ASSETS.

 

(VII)         NO DEFAULT. NO DEFAULT OR EVENT OF DEFAULT EXISTS UNDER OR WITH
RESPECT TO THE TRANSACTION DOCUMENTS.

 

(VIII)        REPRESENTATIONS AND WARRANTIES REGARDING PURCHASED ASSETS;
DELIVERY OF PURCHASED ASSET FILE. SELLER REPRESENTS AND WARRANTS TO BUYER THAT
EACH PURCHASED ASSET SOLD HEREUNDER AND EACH POOL OF PURCHASED ASSETS SOLD IN A
TRANSACTION HEREUNDER, AS OF EACH PURCHASE DATE FOR A TRANSACTION CONFORM TO THE
APPLICABLE REPRESENTATIONS AND WARRANTIES SET FORTH IN EXHIBIT VIII. IT IS
UNDERSTOOD AND AGREED THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN
EXHIBIT VIII AND SUCH OTHER REPRESENTATIONS AND WARRANTIES AS ARE MADE BY SELLER
TO BUYER WITH RESPECT TO THE UNDERLYING ASSETS, IF ANY (INCLUDING, WITHOUT
LIMITATION, ANY REPRESENTATIONS AND WARRANTIES MADE BY SELLER PURSUANT TO
SECTION 9(D) HEREOF), SHALL SURVIVE DELIVERY OF THE RESPECTIVE PURCHASED ASSET
FILE TO BUYER OR ITS DESIGNEE (INCLUDING THE CUSTODIAN). SELLER OR ITS DESIGNEE
IS IN POSSESSION OF A COMPLETE, TRUE AND ACCURATE PURCHASED ASSET FILE WITH
RESPECT TO EACH PURCHASED ASSET, EXCEPT FOR SUCH DOCUMENTS AS HAVE BEEN
DELIVERED TO BUYER. ANY PROVISION HEREOF TO THE CONTRARY NOTWITHSTANDING,
BUYER’S REMEDY FOR A BREACH OF THIS REPRESENTATION AND WARRANTY WITH RESPECT TO
ANY PURCHASED ASSET SHALL BE TO MARK SUCH PURCHASED ASSET TO MARKET; PROVIDED,
HOWEVER, THAT IN THE EVENT THAT A BREACH OF THIS REPRESENTATION AND WARRANTY
CAUSES A BREACH OF SOME OTHER COVENANT OF SELLER HEREUNDER (SUCH AS TO MAINTAIN
ADEQUATE MARGIN), THEN BUYER SHALL BE ENTITLED TO EXERCISE ALL RIGHTS AND
REMEDIES GRANTED TO IT HEREUNDER.

 

(IX)           ADEQUATE CAPITALIZATION: NO FRAUDULENT TRANSFER. EACH SELLER HAS,
AS OF SUCH PURCHASE DATE, ADEQUATE CAPITAL FOR THE NORMAL OBLIGATIONS REASONABLY
FORESEEABLE IN A BUSINESS OF ITS SIZE AND CHARACTER AND IN LIGHT OF ITS
CONTEMPLATED BUSINESS OPERATIONS. EACH SELLER IS GENERALLY ABLE TO PAY, AND AS
OF THE DATE HEREOF IS PAYING, ITS DEBTS AS THEY COME DUE. NEITHER SELLER HAS
BECOME, OR IS PRESENTLY,

 

31

--------------------------------------------------------------------------------


 

FINANCIALLY INSOLVENT NOR WILL EITHER SELLER BE MADE INSOLVENT BY VIRTUE OF SUCH
SELLER’S EXECUTION OF OR PERFORMANCE UNDER ANY OF THE TRANSACTION DOCUMENTS
WITHIN THE MEANING OF THE BANKRUPTCY LAWS OR THE INSOLVENCY LAWS OF ANY
JURISDICTION. NEITHER SELLER HAS ENTERED INTO ANY TRANSACTION DOCUMENT OR ANY
TRANSACTION PURSUANT THERETO IN CONTEMPLATION OF INSOLVENCY OR WITH INTENT TO
HINDER, DELAY OR DEFRAUD ANY CREDITOR.

 

(X)            CONSENTS. NO CONSENT, APPROVAL OR OTHER ACTION OF, OR FILING BY
SELLER WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED TO
AUTHORIZE, OR IS OTHERWISE REQUIRED IN CONNECTION WITH, THE EXECUTION, DELIVERY
AND PERFORMANCE OF ANY OF THE TRANSACTION DOCUMENTS (OTHER THAN CONSENTS,
APPROVALS AND FILINGS THAT HAVE BEEN OBTAINED OR MADE, AS APPLICABLE).

 

(XI)           OWNERSHIP. EACH SELLER IS A PUBLICLY HELD CORPORATION.

 

(XII)          ORGANIZATIONAL DOCUMENTS. SELLER HAS DELIVERED TO BUYER CERTIFIED
COPIES OF ITS FORMATION, ORGANIZATIONAL AND OTHER GOVERNING DOCUMENTS, TOGETHER
WITH ALL AMENDMENTS THERETO.

 

(XIII)         NO ENCUMBRANCES. THERE ARE (I) NO OUTSTANDING RIGHTS, OPTIONS,
WARRANTS OR AGREEMENTS ON THE PART OF SELLER FOR A PURCHASE, SALE OR ISSUANCE,
IN CONNECTION WITH THE PURCHASED ASSETS AND (II) NO AGREEMENTS ON THE PART OF
SELLER TO ISSUE, SELL OR DISTRIBUTE THE PURCHASED ASSETS.

 

(XIV)        FEDERAL REGULATIONS. SELLER IS NOT (A) REQUIRED TO REGISTER AS AN
“INVESTMENT COMPANY,” OR A COMPANY “CONTROLLED BY AN INVESTMENT COMPANY,” UNDER
OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, OR (B) A “HOLDING COMPANY,”
OR A “SUBSIDIARY COMPANY OF A HOLDING COMPANY,” OR AN “AFFILIATE” OF EITHER A
“HOLDING COMPANY” OR A “SUBSIDIARY COMPANY OF A HOLDING COMPANY,” AS SUCH TERMS
ARE DEFINED IN THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS AMENDED.

 

(XV)         TAXES. EACH SELLER HAS FILED OR CAUSED TO BE FILED ALL TAX RETURNS
WHICH TO THE KNOWLEDGE OF SELLER WOULD BE DELINQUENT IF THEY HAD NOT BEEN FILED
ON OR BEFORE THE DATE HEREOF AND HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE
ON OR BEFORE THE DATE HEREOF ON SUCH RETURNS OR ON ANY ASSESSMENTS MADE AGAINST
IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR OTHER CHARGES IMPOSED ON
IT AND ANY OF ITS ASSETS BY ANY GOVERNMENTAL AUTHORITY; NO TAX LIENS HAVE BEEN
FILED AGAINST ANY OF SELLER’S ASSETS AND, TO SELLER’S KNOWLEDGE, NO CLAIMS ARE
BEING ASSERTED WITH RESPECT TO ANY SUCH TAXES, FEES OR OTHER CHARGES.

 

(XVI)        ERISA. SELLER DOES NOT HAVE ANY PLANS.

 

(XVII)       JUDGMENTS/BANKRUPTCY. EXCEPT AS DISCLOSED IN WRITING TO BUYER,
THERE ARE NO JUDGMENTS IN EXCESS OF $10,000,000 AGAINST EITHER SELLER
UNSATISFIED OF RECORD OR DOCKETED IN ANY COURT LOCATED IN THE UNITED STATES OF
AMERICA AND NO ACT OF INSOLVENCY HAS EVER OCCURRED WITH RESPECT TO SELLER.

 

32

--------------------------------------------------------------------------------


 

(XVIII)      FULL AND ACCURATE DISCLOSURE. NO INFORMATION CONTAINED IN THE
TRANSACTION DOCUMENTS, OR ANY WRITTEN STATEMENT FURNISHED BY OR ON BEHALF OF
SELLER PURSUANT TO THE TERMS OF THE TRANSACTION DOCUMENTS, CONTAINS ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR TO SELLER’S KNOWLEDGE OMITS TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE.

 

(XIX)         FINANCIAL INFORMATION. ALL FINANCIAL DATA CONCERNING SELLER AND TO
SELLER’S KNOWLEDGE THE PURCHASED ASSETS THAT HAS BEEN DELIVERED BY OR ON BEHALF
OF SELLER TO BUYER IS TRUE, COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND
HAS BEEN PREPARED IN ACCORDANCE WITH GAAP. SINCE THE DELIVERY OF SUCH DATA,
EXCEPT AS OTHERWISE DISCLOSED IN WRITING TO BUYER, THERE HAS BEEN NO CHANGE IN
THE FINANCIAL POSITION OF SELLER OR TO SELLER’S KNOWLEDGE THE PURCHASED ASSETS,
OR IN THE RESULTS OF OPERATIONS OF SELLER, WHICH CHANGE IS REASONABLY LIKELY TO
HAVE IN A MATERIAL ADVERSE EFFECT ON SELLER.

 

(XX)          CHIEF EXECUTIVE OFFICE. ON THE DATE OF THIS AGREEMENT, SELLER’S
CHIEF EXECUTIVE OFFICE AND PRINCIPAL PLACE OF BUSINESS IS LOCATED AT 410 PARK
AVENUE, 14TH FLOOR, NEW YORK, NEW YORK 10022. THE LOCATION WHERE SELLER KEEPS
ITS BOOKS AND RECORDS, INCLUDING ALL COMPUTER TAPES AND RECORDS RELATING TO THE
ELIGIBLE ASSETS IS ITS CHIEF EXECUTIVE OFFICE.

 

(XXI)         PURCHASE AGREEMENT REPRESENTATIONS AND WARRANTIES. SELLER HAS
PROVIDED BUYER WITH A COPY OF THE PURCHASE AGREEMENT (TO THE EXTENT APPLICABLE)
CONTAINING REPRESENTATIONS AND WARRANTIES MADE TO SELLER BY THE PARTY DESIGNATED
AS SELLER UNDER SUCH PURCHASE AGREEMENT.

 

(XXII)        LOAN TO VALUE RATIO. THE COMBINED LOAN TO VALUE RATIO OF ANY
UNDERLYING ASSET AND ANY SENIOR LIENS ON A RELATED PROPERTY SHALL NOT AT ANY
TIME EXCEED THE REQUIREMENTS SET FORTH IN THE SIDE LETTER.

 


(C)           ON THE PURCHASE DATE FOR ANY TRANSACTION, SELLER SHALL BE DEEMED
TO HAVE MADE ALL OF THE REPRESENTATIONS SET FORTH IN SECTION 9(B) OF THIS
AGREEMENT AS OF SUCH PURCHASE DATE.


 


(D)           SELLER AGREES TO MAKE TO BUYER THE REPRESENTATIONS AND WARRANTIES
REGARDING EACH PURCHASED ASSET THAT WERE MADE TO SELLER IN CONNECTION WITH
SELLER’S ACQUISITION OF SUCH PURCHASED ASSET.


 


10.           NEGATIVE COVENANTS OF SELLER


 

On and as of the date hereof and each Purchase Date and until this Agreement is
no longer in force with respect to any Transaction, Seller shall not without the
prior written consent of Buyer:

 


(A)           TAKE ANY ACTION WHICH WOULD DIRECTLY OR INDIRECTLY IMPAIR OR
ADVERSELY AFFECT BUYER’S TITLE TO OR SECURITY INTEREST IN THE PURCHASED ASSETS;

 

33

--------------------------------------------------------------------------------


 


(B)           TRANSFER, ASSIGN, CONVEY, GRANT, BARGAIN, SELL, SET OVER, DELIVER
OR OTHERWISE DISPOSE OF, OR PLEDGE OR HYPOTHECATE, DIRECTLY OR INDIRECTLY, ANY
INTEREST IN THE PURCHASED ASSETS (OR ANY OF THEM) TO ANY PERSON OTHER THAN
BUYER, OR ENGAGE IN REPURCHASE TRANSACTIONS OR SIMILAR TRANSACTIONS WITH RESPECT
TO THE PURCHASED ASSETS OR UNDERLYING ASSETS (OR ANY OF THEM) WITH ANY PERSON
OTHER THAN BUYER;


 


(C)           CREATE, INCUR OR PERMIT TO EXIST ANY LIEN, ENCUMBRANCE OR SECURITY
INTEREST IN OR ON THE PURCHASED ASSETS OR UNDERLYING ASSETS, EXCEPT AS DESCRIBED
IN SECTION 5 OF THIS AGREEMENT;


 


(D)           CONSENT OR ASSENT TO ANY AMENDMENT OR SUPPLEMENT TO, OR
TERMINATION OF, ANY SECURITIZATION DOCUMENT, ANY NOTE, LOAN AGREEMENT, MORTGAGE
OR GUARANTY RELATING TO THE PURCHASED ASSETS OR UNDERLYING ASSETS OR OTHER
MATERIAL AGREEMENT OR INSTRUMENT RELATING TO THE PURCHASED ASSETS OTHER THAN IN
ACCORDANCE WITH SECTION 6(C);


 


(E)           USE ANY OF THE PURCHASE PRICE FOR ANY PURCHASED ASSET EITHER
DIRECTLY OR INDIRECTLY TO ACQUIRE ANY SECURITY, AS THAT TERM IS DEFINED IN
REGULATION T OF THE REGULATIONS OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE
SYSTEM, OR TAKE ANY ACTION THAT MIGHT CAUSE ANY TRANSACTION TO VIOLATE ANY
REGULATION OF THE FEDERAL RESERVE BOARD;


 


(F)            AFTER THE OCCURRENCE AND DURING THE CONTINUATION OF ANY DEFAULT
OR EVENT OF DEFAULT, MAKE ANY DISTRIBUTION, PAYMENT ON ACCOUNT OF, OR SET
APART ASSETS FOR ANY EQUITY OR OWNERSHIP INTEREST OF SELLER, OR FOR A SINKING OR
OTHER ANALOGOUS FUND FOR THE PURCHASE, REDEMPTION, DEFEASANCE, RETIREMENT OR
OTHER ACQUISITION OF ANY EQUITY OR OWNERSHIP INTEREST OF SELLER, WHETHER NOW OR
HEREAFTER OUTSTANDING, OR MAKE ANY OTHER DISTRIBUTION IN RESPECT TO ANY EQUITY
OR OWNERSHIP INTEREST OF SELLER, EITHER DIRECTLY OR INDIRECTLY, WHETHER IN CASH
OR PROPERTY OR IN OBLIGATIONS OF SELLER; PROVIDED, THAT THE FOREGOING SHALL NOT
RESTRICT SELLER FROM MAKING DISTRIBUTIONS, FROM ASSETS OTHER THAN THE PURCHASED
ASSETS, REQUIRED TO MAINTAIN SELLER’S STATUS UNDER THE CODE AS A REAL ESTATE
INVESTMENT TRUST (“REIT”) WITHIN THE MEANING OF SECTION 856 THROUGH 860 OF THE
CODE, IN THE EVENT SELLER THEN QUALIFIES AS A REIT UNDER THE CODE;


 


(G)           FILE A UCC FINANCING STATEMENT, WITH RESPECT TO A PURCHASED ASSET
OR UNDERLYING ASSET, OR AN AMENDMENT OR TERMINATION STATEMENT WITH RESPECT TO A
UCC FINANCING STATEMENT WITH RESPECT TO A PURCHASED ASSET OR UNDERLYING ASSET,
EXCEPT AS APPROVED BY BUYER IN EACH INSTANCE;


 


(H)           ENTER INTO TRANSACTIONS FOR WHICH THE PURCHASED ASSETS ARE CDO
ASSETS WHICH WOULD CAUSE THE AGGREGATE OF THE PURCHASE PRICES FOR SUCH CDO
ASSETS TO EXCEED THE MAXIMUM CDO AGGREGATE PURCHASE PRICE; OR


 


(I)            ENTER INTO TRANSACTIONS FOR WHICH PURCHASED ASSETS OTHER THAN THE
CDO ASSETS WHICH WOULD CAUSE THE AGGREGATE OF THE PURCHASE PRICES FOR SUCH
ASSETS TO EXCEED THE MAXIMUM COMMITTED AGGREGATE PURCHASE PRICE.

 

34

--------------------------------------------------------------------------------


 


11.           AFFIRMATIVE COVENANTS OF SELLER


 


(A)           SELLER SHALL PROMPTLY NOTIFY BUYER OF ANY MATERIAL ADVERSE CHANGE
IN ITS BUSINESS OPERATIONS AND/OR FINANCIAL CONDITION; PROVIDED, HOWEVER, THAT
NOTHING IN THIS SECTION 11 SHALL RELIEVE SELLER OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


(B)           SELLER SHALL PROVIDE BUYER WITH COPIES OF SUCH DOCUMENTS AS BUYER
MAY REASONABLY REQUEST EVIDENCING THE TRUTHFULNESS OF THE REPRESENTATIONS SET
FORTH IN SECTION 9.


 


(C)           SELLER (1) SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF BUYER IN
AND TO THE PURCHASED ASSETS AGAINST, AND TAKE SUCH OTHER ACTION AS IS NECESSARY
TO REMOVE, THE LIENS, SECURITY INTERESTS, CLAIMS AND DEMANDS OF ALL PERSONS
(OTHER THAN SECURITY INTERESTS BY OR THROUGH BUYER) AND (2) SHALL, AT BUYER’S
REQUEST, TAKE ALL ACTION NECESSARY TO ENSURE THAT BUYER WILL HAVE A FIRST
PRIORITY SECURITY INTEREST IN THE PURCHASED ASSETS SUBJECT TO ANY OF THE
TRANSACTIONS IN THE EVENT SUCH TRANSACTIONS ARE RECHARACTERIZED AS SECURED
FINANCINGS.


 


(D)           SELLER SHALL NOTIFY BUYER AND THE DEPOSITORY OF THE OCCURRENCE OF
ANY DEFAULT OR EVENT OF DEFAULT WITH RESPECT TO SELLER AS SOON AS POSSIBLE BUT
IN NO EVENT LATER THAN THE SECOND (2ND) BUSINESS DAY AFTER OBTAINING ACTUAL
KNOWLEDGE OF SUCH EVENT.


 


(E)           SELLER SHALL PROMPTLY (AND IN ANY EVENT NOT LATER THAN TWO
(2) BUSINESS DAYS FOLLOWING RECEIPT) DELIVER TO BUYER (I) ANY NOTICE OF THE
OCCURRENCE OF AN EVENT OF DEFAULT UNDER OR REPORT RECEIVED BY OR REQUIRED TO BE
DELIVERED BY SELLER PURSUANT TO THE SECURITIZATION DOCUMENTS; (II) ANY NOTICE OF
TRANSFER OF SERVICING UNDER THE SECURITIZATION DOCUMENTS AND (III) ANY OTHER
INFORMATION WITH RESPECT TO THE PURCHASED ASSETS AS MAY BE REASONABLY REQUESTED
BY BUYER FROM TIME TO TIME.


 


(F)            SELLER WILL PERMIT BUYER (AT BUYER’S COST) OR ITS DESIGNATED
REPRESENTATIVE TO INSPECT SELLER’S RECORDS WITH RESPECT TO THE PURCHASED ASSETS
AND THE CONDUCT AND OPERATION OF ITS BUSINESS RELATED THERETO UPON REASONABLE
PRIOR WRITTEN NOTICE FROM BUYER OR ITS DESIGNATED REPRESENTATIVE, AT SUCH
REASONABLE TIMES AND WITH REASONABLE FREQUENCY, AND TO MAKE COPIES OF EXTRACTS
OF ANY AND ALL THEREOF, SUBJECT TO THE TERMS OF ANY CONFIDENTIALITY AGREEMENT
BETWEEN BUYER AND SELLER.


 


(G)           IF SELLER SHALL AT ANY TIME BECOME ENTITLED TO RECEIVE OR SHALL
RECEIVE ANY RIGHTS, WHETHER IN ADDITION TO, IN SUBSTITUTION OF, AS A CONVERSION
OF, OR IN EXCHANGE FOR THE PURCHASED ASSETS, OR OTHERWISE IN RESPECT THEREOF,
SELLER SHALL ACCEPT THE SAME AS BUYER’S AGENT, HOLD THE SAME IN TRUST FOR BUYER
AND DELIVER THE SAME FORTHWITH TO BUYER IN THE EXACT FORM RECEIVED, DULY
ENDORSED BY SELLER TO BUYER, IF REQUIRED, TOGETHER WITH AN UNDATED BOND POWER
COVERING SUCH CERTIFICATE DULY EXECUTED IN BLANK TO BE HELD BY BUYER HEREUNDER
AS ADDITIONAL COLLATERAL SECURITY FOR THE TRANSACTIONS. IF ANY SUMS OF MONEY OR
PROPERTY SO PAID OR DISTRIBUTED IN RESPECT OF THE PURCHASED ASSETS SHALL BE
RECEIVED BY SELLER, SELLER SHALL, UNTIL SUCH MONEY OR PROPERTY IS PAID OR
DELIVERED TO BUYER, HOLD SUCH MONEY OR PROPERTY FOR THE BENEFIT OF BUYER, AS
ADDITIONAL COLLATERAL SECURITY FOR THE TRANSACTIONS.


 


(H)           AT ANY TIME FROM TIME TO TIME UPON REQUEST OF BUYER, AT THE SOLE
EXPENSE OF SELLER, SELLER WILL PROMPTLY AND DULY EXECUTE AND DELIVER SUCH
FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE SUCH FURTHER ACTIONS AS BUYER
MAY REASONABLY REQUEST FOR THE PURPOSES OF OBTAINING OR

 

35

--------------------------------------------------------------------------------


 


PRESERVING THE FULL BENEFITS OF THIS AGREEMENT INCLUDING THE FIRST PRIORITY
SECURITY INTEREST GRANTED HEREUNDER AND OF THE RIGHTS AND POWERS HEREIN GRANTED
(INCLUDING, AMONG OTHER THINGS, FILING SUCH UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS AS BUYER MAY REASONABLY REQUEST). IF ANY AMOUNT PAYABLE UNDER OR IN
CONNECTION WITH ANY OF THE COLLATERAL SHALL BE OR BECOME EVIDENCED BY ANY
PROMISSORY NOTE, OTHER INSTRUMENT, NEGOTIABLE DOCUMENT, CERTIFICATED SECURITY OR
CHATTEL PAPER, SUCH NOTE, INSTRUMENT, DOCUMENT, SECURITY OR CHATTEL PAPER SHALL
BE IMMEDIATELY DELIVERED TO BUYER, DULY ENDORSED IN A MANNER SATISFACTORY TO
BUYER, TO BE HELD AS COLLATERAL PURSUANT TO THIS AGREEMENT, AND THE DOCUMENTS
DELIVERED IN CONNECTION HEREWITH. SELLER HEREBY IRREVOCABLY AUTHORIZES BUYER AT
ANY TIME AND FROM TIME TO TIME TO FILE IN ANY FILING OFFICE IN ANY JURISDICTION
ANY INITIAL FINANCING STATEMENTS AND AMENDMENTS THERETO THAT (1) INDICATE THE
COLLATERAL (I) AS ALL PURCHASED ASSETS, REGARDLESS OF WHETHER ANY PARTICULAR
ASSET COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF ARTICLE 9 OF THE UCC
OR SUCH JURISDICTION, OR (II) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH
GREATER DETAIL, AND (2) CONTAIN ANY OTHER INFORMATION REQUIRED BY PART 5 OF
ARTICLE 9 OF THE UCC FOR THE SUFFICIENCY OR FILING OFFICE ACCEPTANCE OF ANY
FINANCING STATEMENT OR AMENDMENT, INCLUDING (I) WHETHER SELLER IS AN
ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATION IDENTIFICATION
NUMBER ISSUED TO SELLER, AND (II) IN THE CASE OF A FINANCING STATEMENT FILED AS
A FIXTURE FILING OR INDICATING COLLATERAL AS AS-EXTRACTED COLLATERAL OR TIMBER
TO BE CUT, A SUFFICIENT DESCRIPTION OF REAL PROPERTY TO WHICH THE COLLATERAL
RELATES. SELLER AGREES TO FURNISH ANY SUCH INFORMATION TO BUYER PROMPTLY UPON
REQUEST. SELLER ALSO RATIFIES ITS AUTHORIZATION FOR BUYER TO HAVE FILED IN ANY
JURISDICTION ANY INITIAL FINANCING STATEMENTS OR AMENDMENTS THERETO IF FILED
PRIOR TO THE DATE HEREOF.


 


(I)            SELLER SHALL PROVIDE BUYER WITH THE FOLLOWING FINANCIAL AND
REPORTING INFORMATION:


 

(I)            WITHIN 60 DAYS AFTER THE LAST DAY OF THE FIRST THREE FISCAL
QUARTERS IN ANY FISCAL YEAR, SELLER’S UNAUDITED CONSOLIDATED STATEMENTS OF
INCOME AND STATEMENTS OF CHANGES IN CASH FLOW FOR SUCH QUARTER AND BALANCE
SHEETS AS OF THE END OF SUCH QUARTER (WHICH STATEMENTS AND BALANCE SHEETS SHALL
SEPARATELY BREAK OUT THE STATEMENTS OF INCOME AND CHANGES IN CASH FLOW AND
BALANCE SHEETS OF SELLER), IN EACH CASE PRESENTED IN SELLER’S USUAL FORM AS
PREVIOUSLY APPROVED BY BUYER;

 

(II)           WITHIN 120 DAYS AFTER THE LAST DAY OF ITS FISCAL YEAR, SELLER’S
AUDITED CONSOLIDATED STATEMENTS OF INCOME AND STATEMENTS OF CHANGES IN CASH FLOW
FOR SUCH YEAR AND BALANCE SHEETS AS OF THE END OF SUCH YEAR (WHICH STATEMENTS
AND BALANCE SHEETS SHALL SEPARATELY BREAK OUT THE STATEMENTS OF INCOME AND
CHANGES IN CASH FLOW AND BALANCE SHEETS OF SELLER), IN EACH CASE PRESENTED IN
SELLER’S USUAL FORM AS PREVIOUSLY APPROVED BY BUYER;

 

(III)          WITHIN 60 DAYS AFTER THE LAST DAY OF EACH CALENDAR QUARTER IN ANY
FISCAL YEAR, AN OFFICER’S CERTIFICATE FROM SELLER ADDRESSED TO BUYER CERTIFYING
THAT, AS OF SUCH CALENDAR MONTH, (X) SELLER IS IN COMPLIANCE WITH ALL OF THE
TERMS, CONDITIONS AND REQUIREMENTS OF THIS AGREEMENT, AND (Y) NO EVENT OF
DEFAULT EXISTS;

 

(IV)          WITHIN 60 DAYS AFTER THE LAST DAY OF EACH CALENDAR MONTH IN ANY
FISCAL YEAR, ANY AND ALL PROPERTY LEVEL FINANCIAL INFORMATION WITH RESPECT TO
THE

 

36

--------------------------------------------------------------------------------


 

PURCHASED ASSETS THAT IS IN THE POSSESSION OF SELLER OR AN AFFILIATE, OR SUCH
OTHER INFORMATION AS MAY BE MUTUALLY DETERMINED AND AGREED UPON IN WRITING BY
BOTH BUYER AND SELLER, INCLUDING, WITHOUT LIMITATION, RENT ROLLS AND INCOME
STATEMENTS; AND

 

(V)           WITHIN 5 BUSINESS DAYS OF RECEIPT BY SELLER, A MONTHLY REPORTING
PACKAGE WITH RESPECT TO THE UNDERLYING ASSETS CONTAINING ALL INFORMATION SET
FORTH ON EXHIBIT III ATTACHED HERETO; PROVIDED, HOWEVER, THAT IF SUCH
INFORMATION IS NOT RECEIVED BY SELLER, IT SHALL HAVE NO OBLIGATION UNDER THIS
CLAUSE (V).

 


(J)            SELLER SHALL AT ALL TIMES COMPLY IN ALL MATERIAL RESPECTS WITH
ALL LAWS, ORDINANCES, RULES AND REGULATIONS OF ANY FEDERAL, STATE, MUNICIPAL OR
OTHER PUBLIC AUTHORITY HAVING JURISDICTION OVER SELLER OR ANY OF ITS ASSETS AND
SELLER SHALL DO OR CAUSE TO BE DONE ALL THINGS REASONABLY NECESSARY TO PRESERVE
AND MAINTAIN IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE, AND ALL LICENSES
MATERIAL TO ITS BUSINESS.


 


(K)           SELLER SHALL AT ALL TIMES KEEP PROPER BOOKS OF RECORDS AND
ACCOUNTS IN WHICH FULL, TRUE AND CORRECT ENTRIES SHALL BE MADE OF ITS
TRANSACTIONS IN ACCORDANCE WITH GAAP AND SET ASIDE ON ITS BOOKS FROM ITS
EARNINGS FOR EACH FISCAL YEAR ALL SUCH PROPER RESERVES IN ACCORDANCE WITH GAAP.


 


(L)            SELLER SHALL OBSERVE, PERFORM AND SATISFY ALL THE TERMS,
PROVISIONS, COVENANTS AND CONDITIONS REQUIRED TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND SHALL PAY WHEN DUE ALL COSTS, FEES AND EXPENSES REQUIRED TO
BE PAID BY IT, UNDER THE TRANSACTION DOCUMENTS. SELLER SHALL PAY AND DISCHARGE
ALL TAXES, LEVIES, LIENS AND OTHER CHARGES ON ITS ASSETS AND ON THE PURCHASED
ASSETS THAT, IN EACH CASE, IN ANY MANNER WOULD CREATE ANY LIEN OR CHARGE UPON
THE PURCHASED ASSETS, EXCEPT FOR ANY SUCH TAXES AS ARE BEING APPROPRIATELY
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND WITH
RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.


 


(M)          SELLER SHALL ADVISE BUYER IN WRITING OF THE OPENING OF ANY NEW
CHIEF EXECUTIVE OFFICE OR THE CLOSING OF ANY SUCH OFFICE AND OF ANY CHANGE IN
SELLER’S NAME OR THE PLACES WHERE THE BOOKS AND RECORDS PERTAINING TO THE
PURCHASED ASSETS ARE HELD NOT LESS THAN FIFTEEN (15) BUSINESS DAYS PRIOR TO
TAKING ANY SUCH ACTION.


 


(N)           SELLER WILL MAINTAIN RECORDS WITH RESPECT TO THE PURCHASED ASSETS
AND THE CONDUCT AND OPERATION OF ITS BUSINESS WITH NO LESS A DEGREE OF PRUDENCE
THAN IF THE PURCHASED ASSETS WERE HELD BY SELLER FOR ITS OWN ACCOUNT AND WILL
FURNISH BUYER, UPON REQUEST BY BUYER OR ITS DESIGNATED REPRESENTATIVE, WITH
INFORMATION REASONABLY OBTAINABLE BY SELLER WITH RESPECT TO THE PURCHASED ASSETS
AND THE CONDUCT AND OPERATION OF ITS BUSINESS.


 


(O)           SELLER SHALL PROVIDE BUYER WITH ACCESS TO OPERATING STATEMENTS,
THE OCCUPANCY STATUS AND OTHER PROPERTY LEVEL INFORMATION, WITH RESPECT TO THE
PROPERTIES, PLUS ANY SUCH ADDITIONAL REPORTS AS BUYER MAY REASONABLY REQUEST.


 


(P)           SELLER HEREBY COVENANTS AND AGREES THAT ALL INTEREST AND ORIGINAL
ISSUE DISCOUNT RECEIVED OR ACCRUED WITH RESPECT TO THE PURCHASED ASSETS SHALL BE
TREATED AS PORTFOLIO INTEREST WITHIN THE MEANING OF SECTIONS 871(H) AND
881(C) OF THE INTERNAL REVENUE CODE, AS AMENDED,

 

37

--------------------------------------------------------------------------------


 


AND NO AMOUNT WILL BE REQUIRED TO BE DEDUCTED FROM ANY REMITTANCE ON THE
PURCHASED ASSETS ON ACCOUNT OF WITHHOLDING TAX OR OTHERWISE.


 


(Q)           SELLER SHALL NOTIFY BUYER IN WRITING OF ANY PROPOSED EXTENSION OR
MATERIAL MODIFICATION OF ANY PURCHASED ASSET NOT LESS THAN TEN (10) BUSINESS
DAYS PRIOR TO TAKING ANY SUCH ACTION AND SHALL REASONABLY PROVIDE BUYER WITH ANY
DOCUMENTATION REQUIRED FOR SUCH PURCHASED ASSET TO BE MODIFIED OR EXTENDED AFTER
ANY SUCH ACTION HAS BEEN TAKEN.


 


(R)            SELLER SHALL PAY ALL REASONABLE AND ACTUALLY INCURRED EXPENSES
(INCLUDING THE REASONABLE FEES AND EXPENSES OF COUNSEL TO BUYER) OF BUYER IN
CONNECTION WITH THE NEGOTIATION AND DOCUMENTATION OF THIS AGREEMENT.


 


(S)           SELLER SHALL BE SOLELY RESPONSIBLE FOR THE FEES AND EXPENSES OF
CUSTODIAN.


 


(T)            SELLER SHALL, AND SHALL CAUSE EACH ENTITY SERVICING ANY PURCHASED
ASSETS TO, PROMPTLY NOTIFY BUYER IN WRITING OF ANY PAYMENT IN FULL OR REASONABLY
ANTICIPATED PAYMENT IN FULL OF A PURCHASED ASSET.


 


12.           [RESERVED]


 


13.           EVENTS OF DEFAULT


 

Each of the following shall constitute an “Event of Default” under this
Agreement:

 

(I)            EITHER (A) THE TRANSACTION DOCUMENTS SHALL FOR ANY REASON NOT
CAUSE, OR SHALL CEASE TO CAUSE, BUYER TO BE THE OWNER FREE OF ANY ADVERSE CLAIM
OF ANY OF THE PURCHASED ASSETS, OR (B) IF A TRANSACTION IS RECHARACTERIZED AS A
SECURED FINANCING, THE TRANSACTION DOCUMENTS WITH RESPECT TO ANY TRANSACTION
SHALL FOR ANY REASON CEASE TO CREATE A VALID FIRST PRIORITY SECURITY INTEREST IN
FAVOR OF BUYER IN ANY OF THE PURCHASED ASSETS;

 

(II)           IN THE EVENT THAT BUYER OR ANY OF ITS AFFILIATES IS A PARTY TO
ANY HEDGING TRANSACTION AND A DEFAULT OR BREACH OCCURS THEREUNDER ON THE PART OF
SELLER WHICH RESULTS IN THE EARLY TERMINATION OF SUCH HEDGING TRANSACTION OR
OTHERWISE IS NOT CURED WITHIN THE CURE PERIOD FOR SUCH DEFAULT OR BREACH
PROVIDED UNDER THE TERMS AND CONDITIONS OF SUCH HEDGING TRANSACTION;

 

(III)          FAILURE OF BUYER TO RECEIVE NO LATER THAN ONE (1) BUSINESS DAY
FOLLOWING ANY REMITTANCE DATE THE ACCRUED, BUT UNPAID PRICE DIFFERENTIAL (LESS
ANY AMOUNT OF SUCH PRICE DIFFERENTIAL PREVIOUSLY PAID BY SELLER TO BUYER)
(INCLUDING, WITHOUT LIMITATION, IN THE EVENT THE INCOME PAID OR DISTRIBUTED ON
OR IN RESPECT OF THE PURCHASED ASSETS IS INSUFFICIENT TO MAKE SUCH PAYMENT AND
SELLER DOES NOT MAKE SUCH PAYMENT OR CAUSE SUCH PAYMENT TO BE MADE);

 

(IV)          FAILURE OF BUYER TO RECEIVE THE REPURCHASE PRICE FOR ANY PURCHASED
ASSETS ON THE DATE THE SAME IS DUE UNDER THIS AGREEMENT (WHETHER ON THE
REPURCHASE DATE, EARLY REPURCHASE DATE OR OTHERWISE AS PROVIDED HEREIN);

 

38

--------------------------------------------------------------------------------


 

(V)           FAILURE OF A SELLER TO MAKE ANY OTHER PAYMENT (I.E., A PAYMENT OF
A TYPE NOT SPECIFIED IN ANY OTHER CLAUSE OF THIS SECTION 13) OWING TO BUYER
WHICH HAS BECOME DUE, WHETHER BY ACCELERATION OR OTHERWISE UNDER THE TERMS OF
THIS AGREEMENT WHICH FAILURE IS NOT REMEDIED WITHIN THE APPLICABLE PERIOD IN THE
CASE OF A FAILURE PURSUANT TO SECTION 3 OR THREE BUSINESS DAYS IN THE CASE OF
ANY OTHER SUCH FAILURE;

 

(VI)          ANY GOVERNMENTAL, REGULATORY, OR SELF-REGULATORY AUTHORITY SHALL
HAVE TAKEN ANY ACTION TO REMOVE, LIMIT, RESTRICT, SUSPEND OR TERMINATE THE
RIGHTS, PRIVILEGES, OR OPERATIONS OF A SELLER, WHICH SUSPENSION HAS A MATERIAL
ADVERSE EFFECT ON THE FINANCIAL CONDITION OR BUSINESS OPERATIONS OF A SELLER,
TAKEN AS A WHOLE;

 

(VII)         BUYER SHALL HAVE DETERMINED, IN GOOD FAITH, (A) THAT THERE HAS
BEEN A MATERIAL ADVERSE CHANGE IN THE CORPORATE STRUCTURE WITH RESPECT TO SELLER
(INCLUDING, WITHOUT LIMITATION, ANY BREACH OF THE PROVISIONS OF SECTION 12
HEREOF) OR FINANCIAL CONDITION OR CREDITWORTHINESS, TAKEN AS A WHOLE, OF A
SELLER; (B) THAT A SELLER WILL NOT MEET OR HAS BREACHED ANY OF ITS OBLIGATIONS
UNDER ANY TRANSACTION PURSUANT TO ANY OF THE TRANSACTION DOCUMENTS; OR (C) THAT
A MATERIAL ADVERSE CHANGE IN THE FINANCIAL CONDITION OF A SELLER MAY OCCUR DUE
TO THE PENDENCY OF A MATERIAL LEGAL ACTION AGAINST A SELLER;

 

(VIII)        AN ACT OF INSOLVENCY SHALL HAVE OCCURRED WITH RESPECT TO EITHER
SELLER;

 

(IX)           ANY (A) REPRESENTATION OR WARRANTY MADE BY A SELLER SHALL HAVE
BEEN INCORRECT OR UNTRUE IN ANY MATERIAL RESPECT WHEN MADE OR REPEATED OR DEEMED
TO HAVE BEEN MADE OR REPEATED; PROVIDED, HOWEVER THAT BUYER’S REMEDY FOR A
BREACH OF A REPRESENTATION AND WARRANTY WITH RESPECT TO ANY PURCHASED ASSET
SHALL BE TO MARK SUCH PURCHASED ASSET TO MARKET; OR (B) COVENANT MADE BY A
SELLER SHALL HAVE BEEN BREACHED IN A MATERIAL RESPECT;

 

(X)            A FINAL JUDGMENT BY ANY COMPETENT COURT IN THE UNITED STATES OF
AMERICA FOR THE PAYMENT OF MONEY IN AN AMOUNT GREATER THAN $10,000,000 SHALL
HAVE BEEN RENDERED AGAINST A SELLER, AND REMAINED UNDISCHARGED OR UNPAID FOR A
PERIOD NINETY (90) DAYS, DURING WHICH PERIOD EXECUTION OF SUCH JUDGMENT IS NOT
EFFECTIVELY STAYED;

 

(XI)           A SELLER OR BUYER SHALL BREACH OR FAIL TO PERFORM ANY OF THE
TERMS, COVENANTS, OBLIGATIONS OR CONDITIONS OF THIS AGREEMENT, AND SUCH BREACH
OR FAILURE TO PERFORM IS NOT REMEDIED WITHIN TWENTY (20) DAYS, PROVIDED THAT ANY
FAILURE TO COMPLY WITH SECTION 11(J) MUST BE CURED WITHIN 5 DAYS (UNLESS
OTHERWISE SPECIFICALLY REFERRED TO IN THIS DEFINITION OF “EVENT OF DEFAULT”);

 

(XII)          A SELLER SHALL HAVE DEFAULTED, SUCH DEFAULT HAVING NOT PREVIOUSLY
OCCURRED, (BEYOND APPLICABLE NOTICE AND CURE PERIOD) OR FAILED TO PERFORM UNDER
ANY OTHER NOTE, INDENTURE, LOAN AGREEMENT, GUARANTY, SWAP AGREEMENT OR ANY OTHER

 

39

--------------------------------------------------------------------------------


 

CONTRACT, AGREEMENT OR TRANSACTION TO WHICH IT IS A PARTY, WHICH DEFAULT
(A) INVOLVES THE FAILURE TO PAY AN OBLIGATION IN EXCESS OF $5,000,000, OR
(B) PERMITS THE ACCELERATION OF THE MATURITY OF OBLIGATIONS IN EXCESS OF
$5,000,000 BY ANY OTHER PARTY TO OR BENEFICIARY OF SUCH NOTE, INDENTURE, LOAN
AGREEMENT, GUARANTY, SWAP AGREEMENT OR OTHER CONTRACT AGREEMENT OR TRANSACTION,
OR A SELLER SHALL BREACH ANY COVENANT OR CONDITION, SHALL FAIL TO PERFORM,
ADMITS ITS INABILITY TO PERFORM OR STATE ITS INTENTION NOT TO PERFORM ITS
OBLIGATIONS UNDER ANY TRANSACTION OR IN RESPECT OF ANY REPURCHASE AGREEMENT,
REVERSE REPURCHASE AGREEMENT, SECURITIES CONTRACT OR DERIVATIVE TRANSACTION WITH
ANY PARTY;

 

(XIII)         SELLER AT ANY TIME FAILS TO MAINTAIN A RATIO OF SELLER’S EBITDA
TO ITS INTEREST EXPENSE COVERAGE OF MORE THAN 1.2X;

 

(XIV)        THE DEBT TO NET WORTH RATIO OF SELLER AT ANY TIME EXCEEDS 30:1;

 

(XV)         THE RATIO OF MODIFIED DEBT TO NET WORTH EXCEEDS 10:1; OR

 

(XVI)        THE RATIO OF MODIFIED RECOURSE DEBT TO NET WORTH EXCEEDS 5:1.

 

All of the financial tests and covenants in this Agreement will be measured
based on the consolidated position of Capital Trust, Inc. and its Subsidiaries.

 

Any provision hereof to the contrary notwithstanding, an Event of Default on the
part of either Seller hereunder shall be deemed to be an Event of Default by
both Sellers.

 


14.           REMEDIES


 

If an Event of Default shall occur and be continuing with respect to either
Seller, the following rights and remedies shall be available to Buyer:

 

(I)            AT THE OPTION OF BUYER, EXERCISED BY WRITTEN NOTICE TO EITHER
SELLER (WHICH OPTION SHALL BE DEEMED TO HAVE BEEN EXERCISED, EVEN IF NO NOTICE
IS GIVEN, IMMEDIATELY UPON THE OCCURRENCE OF AN ACT OF INSOLVENCY WITH RESPECT
TO EITHER SELLER), THE REPURCHASE DATE FOR ALL TRANSACTIONS HEREUNDER (FOR BOTH
SELLERS) SHALL, IF IT HAS NOT ALREADY OCCURRED, BE DEEMED IMMEDIATELY TO OCCUR
(THE DATE ON WHICH SUCH OPTION IS EXERCISED OR DEEMED TO HAVE BEEN EXERCISED
BEING REFERRED TO HEREINAFTER AS THE “ACCELERATED REPURCHASE DATE”).

 

(II)           IF BUYER EXERCISES OR IS DEEMED TO HAVE EXERCISED THE OPTION
REFERRED TO IN SECTION 14(I) OF THIS AGREEMENT:

 

(A)          Seller’s obligations hereunder to repurchase all Purchased Assets
shall become immediately due and payable on and as of the Accelerated Repurchase
Date; and

 

(B)           to the extent permitted by applicable law, the Pricing Rate with
respect to each Transaction (determined as of the Accelerated Repurchase Date)
shall be the Pricing Rate

 

40

--------------------------------------------------------------------------------


 

prior to the date of the Event of Default plus 200 basis points; and

 

(C)           the Custodian shall, upon the request of Buyer, deliver to Buyer
all instruments, certificates and other documents then held by the Custodian
relating to the Purchased Assets,

 

(III)          UNLESS SELLER HAS TENDERED THE REPURCHASE PRICE, UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT WHICH HAS NOT
PREVIOUSLY OCCURRED WITH RESPECT TO SELLER (WITH RESPECT TO WHICH BUYER HAS NOT
AGREED TO FORBEARANCE OR ACCEPTED A WORKOUT ARRANGEMENT), BUYER
MAY (A) IMMEDIATELY SELL, AT A PUBLIC OR PRIVATE SALE AT SUCH PRICE OR PRICES AS
BUYER MAY DEEM SATISFACTORY ANY OR ALL OF THE PURCHASED ASSETS OR (B) IN ITS
SOLE DISCRETION ELECT, IN LIEU OF SELLING ALL OR A PORTION OF SUCH PURCHASED
ASSETS, TO GIVE SELLER CREDIT FOR SUCH PURCHASED ASSETS IN AN AMOUNT EQUAL TO
THE MARKET VALUE OF SUCH PURCHASED ASSETS AGAINST THE AGGREGATE UNPAID
REPURCHASE PRICE FOR SUCH PURCHASED ASSETS AND ANY OTHER AMOUNTS OWING BY SELLER
UNDER THE TRANSACTION DOCUMENTS. NOTWITHSTANDING THE DEFINITION OF “MARKET
VALUE” SET FORTH IN SECTION 1 HEREIN, FOR PURPOSES OF THIS SECTION 14(III), AS
TO ANY PURCHASED ASSET THAT HAS BEEN DELINQUENT FOR AT LEAST SIXTY (60) DAYS,
BUYER SHALL DETERMINE A MARKET VALUE FOR SUCH PURCHASED ASSET IN GOOD FAITH. THE
PROCEEDS OF ANY DISPOSITION OF PURCHASED ASSETS EFFECTED PURSUANT TO THIS
SECTION 14(III) SHALL BE APPLIED, (W) FIRST, TO THE COSTS AND EXPENSES,
INCLUDING LEGAL EXPENSES, INCURRED BY BUYER IN CONNECTION WITH SELLER’S DEFAULT;
(X) SECOND, TO THE REPURCHASE PRICE; AND (Y) THIRD, TO ANY OTHER OUTSTANDING
OBLIGATION OF SELLER TO BUYER OR ITS AFFILIATES.

 

(IV)          THE PARTIES RECOGNIZE THAT IT MAY NOT BE POSSIBLE TO PURCHASE OR
SELL ALL OF THE PURCHASED ASSETS ON A PARTICULAR BUSINESS DAY, OR IN A
TRANSACTION WITH THE SAME PURCHASER, OR IN THE SAME MANNER BECAUSE THE MARKET
FOR SUCH PURCHASED ASSETS MAY NOT BE LIQUID. IN VIEW OF THE NATURE OF THE
PURCHASED ASSETS, THE PARTIES AGREE THAT LIQUIDATION OF A TRANSACTION OR THE
PURCHASED ASSETS DOES NOT REQUIRE A PUBLIC PURCHASE OR SALE AND THAT A GOOD
FAITH PRIVATE PURCHASE OR SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A
COMMERCIALLY REASONABLE MANNER. ACCORDINGLY, BUYER MAY ELECT, IN ITS SOLE
DISCRETION, THE TIME AND MANNER OF LIQUIDATING ANY PURCHASED ASSETS, AND NOTHING
CONTAINED HEREIN SHALL (A) OBLIGATE BUYER TO LIQUIDATE ANY PURCHASED ASSETS ON
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT OR TO LIQUIDATE
ALL OF THE PURCHASED ASSETS IN THE SAME MANNER OR ON THE SAME BUSINESS DAY OR
(B) CONSTITUTE A WAIVER OF ANY RIGHT OR REMEDY OF BUYER OR ITS AFFILIATES.

 

(V)           SELLER SHALL BE LIABLE TO BUYER FOR THE AMOUNT OF ALL EXPENSES,
INCLUDING REASONABLE LEGAL FEES AND EXPENSES, ACTUALLY INCURRED BY BUYER IN
CONNECTION WITH OR AS A CONSEQUENCE OF AN EVENT OF DEFAULT WITH RESPECT TO
SELLER, AND ANY OTHER ACTUAL OUT-OF-POCKET LOSS, DAMAGE, COST OR EXPENSE
DIRECTLY ARISING OR RESULTING FROM THE OCCURRENCE OF AN EVENT OF DEFAULT WITH
RESPECT TO SELLER.

 

41

--------------------------------------------------------------------------------


 

(VI)          BUYER SHALL HAVE, IN ADDITION TO ITS RIGHTS AND REMEDIES UNDER THE
TRANSACTION DOCUMENTS, ALL OF THE RIGHTS AND REMEDIES PROVIDED BY APPLICABLE
FEDERAL, STATE, FOREIGN, AND LOCAL LAWS (INCLUDING, WITHOUT LIMITATION, IF THE
TRANSACTIONS ARE RECHARACTERIZED AS SECURED FINANCINGS, THE RIGHTS AND REMEDIES
OF A SECURED PARTY UNDER THE UCC, TO THE EXTENT THAT THE UCC IS APPLICABLE, AND
THE RIGHT TO OFFSET ANY MUTUAL DEBT AND CLAIM), IN EQUITY, AND UNDER ANY OTHER
AGREEMENT BETWEEN BUYER AND SELLER. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BUYER SHALL BE ENTITLED TO SET OFF THE PROCEEDS OF THE LIQUIDATION OF
THE PURCHASED ASSETS AGAINST ALL OF SELLER’S OBLIGATIONS TO BUYER, WHETHER OR
NOT SUCH OBLIGATIONS ARE THEN DUE, WITHOUT PREJUDICE TO BUYER’S RIGHT TO RECOVER
ANY DEFICIENCY.

 

(VII)         BUYER MAY EXERCISE ANY OR ALL OF THE REMEDIES AVAILABLE TO BUYER
IMMEDIATELY UPON THE OCCURRENCE OF AN EVENT OF DEFAULT WITH RESPECT TO SELLER
(WITH RESPECT TO WHICH BUYER HAS NOT AGREED TO FORBEARANCE OR ACCEPTED A WORKOUT
ARRANGEMENT) AND AT ANY TIME DURING THE CONTINUANCE THEREOF. ALL RIGHTS AND
REMEDIES ARISING UNDER THE TRANSACTION DOCUMENTS, AS AMENDED FROM TIME TO TIME,
ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY OTHER RIGHTS OR REMEDIES WHICH BUYER
MAY HAVE.

 

(VIII)        BUYER MAY ENFORCE ITS RIGHTS AND REMEDIES HEREUNDER WITHOUT PRIOR
JUDICIAL PROCESS OR HEARING, AND SELLER HEREBY EXPRESSLY WAIVES ANY DEFENSES
SELLER MIGHT OTHERWISE HAVE TO REQUIRE BUYER TO ENFORCE ITS RIGHTS BY JUDICIAL
PROCESS. SELLER ALSO WAIVES ANY DEFENSE SELLER MIGHT OTHERWISE HAVE ARISING FROM
THE USE OF NONJUDICIAL PROCESS, DISPOSITION OF ANY OR ALL OF THE PURCHASED
ASSETS, OR FROM ANY OTHER ELECTION OF REMEDIES. SELLER RECOGNIZES THAT
NONJUDICIAL REMEDIES ARE CONSISTENT WITH THE USAGES OF THE TRADE, ARE RESPONSIVE
TO COMMERCIAL NECESSITY AND ARE THE RESULT OF A BARGAIN AT ARM’S LENGTH.

 

(IX)           TO THE EXTENT THAT APPLICABLE LAW IMPOSES DUTIES ON BUYER TO
EXERCISE REMEDIES IN A COMMERCIALLY REASONABLE MANNER, SELLER ACKNOWLEDGES AND
AGREES THAT IT IS NOT COMMERCIALLY UNREASONABLE FOR BUYER (I) TO FAIL TO INCUR
EXPENSES REASONABLY DEEMED SIGNIFICANT BY BUYER TO PREPARE THE PURCHASED ASSETS
FOR DISPOSITION OR OTHERWISE TO COMPLETE RAW MATERIAL OR WORK IN PROCESS INTO
FINISHED GOODS OR OTHER FINISHED PRODUCTS FOR DISPOSITION, (II) TO FAIL TO
OBTAIN THIRD PARTY CONSENTS FOR ACCESS TO PURCHASED ASSETS TO BE DISPOSED OF, OR
TO OBTAIN OR, IF NOT REQUIRED BY OTHER LAW, TO FAIL TO OBTAIN GOVERNMENTAL OR
THIRD PARTY CONSENTS FOR THE COLLECTION OR DISPOSITION OF THE PURCHASED ASSETS
TO BE COLLECTED OR DISPOSED OF, (III) TO FAIL TO EXERCISE COLLECTION REMEDIES
AGAINST PERSONS OBLIGATED ON THE PURCHASED ASSETS OR TO REMOVE LIENS ON OR ANY
ADVERSE CLAIMS AGAINST THE PURCHASED ASSETS, (IV) TO EXERCISE COLLECTION
REMEDIES AGAINST PERSONS OBLIGATED ON THE PURCHASED ASSETS DIRECTLY OR THROUGH
THE USE OF COLLECTION AGENCIES AND OTHER COLLECTION SPECIALISTS, (V) TO
ADVERTISE DISPOSITIONS OF THE PURCHASED ASSETS THROUGH PUBLICATIONS OR MEDIA OF
GENERAL CIRCULATION, WHETHER OR NOT THE PURCHASED ASSETS ARE OF A SPECIALIZED
NATURE, (VI) TO CONTACT OTHER PERSONS, WHETHER OR NOT IN THE SAME BUSINESS AS
SELLER, FOR EXPRESSIONS OF INTEREST IN ACQUIRING ALL OR ANY PORTION OF SUCH
PURCHASED ASSETS, (VII) TO HIRE ONE OR MORE PROFESSIONAL

 

42

--------------------------------------------------------------------------------


 

AUCTIONEERS TO ASSIST IN THE DISPOSITION OF THE PURCHASED ASSETS, WHETHER OR NOT
THE PURCHASED ASSETS ARE OF A SPECIALIZED NATURE, (VIII) TO DISPOSE OF THE
PURCHASED ASSETS BY UTILIZING INTERNET SITES THAT PROVIDE FOR THE AUCTION OF
ASSETS OF THE TYPES INCLUDED IN THE PURCHASED ASSETS OR THAT HAVE THE REASONABLE
CAPACITY OF DOING SO, OR THAT MATCH BUYERS AND SELLERS OF ASSETS, (IX) TO
DISPOSE OF ASSETS IN WHOLESALE RATHER THAN RETAIL MARKETS, (X) TO DISCLAIM
DISPOSITION WARRANTIES, SUCH AS TITLE, POSSESSION OR QUIET ENJOYMENT, (XI) TO
PURCHASE, AT BUYER’S EXPENSE, INSURANCE OR CREDIT ENHANCEMENTS TO INSURE BUYER
AGAINST RISKS OF LOSS, COLLECTION OR DISPOSITION OF THE PURCHASED ASSETS OR TO
PROVIDE TO BUYER A GUARANTEED RETURN FROM THE COLLECTION OR DISPOSITION OF THE
PURCHASED ASSETS, OR (XII) TO THE EXTENT DEEMED APPROPRIATE BY BUYER, TO OBTAIN
THE SERVICES OF OTHER BROKERS, INVESTMENT BANKERS, CONSULTANTS AND OTHER
PROFESSIONALS TO ASSIST BUYER IN THE COLLECTION OR DISPOSITION OF ANY OF THE
PURCHASED ASSETS. SELLER ACKNOWLEDGES THAT THE PURPOSE OF THIS SECTION 14(IX) IS
TO PROVIDE NON-EXHAUSTIVE INDICATIONS OF WHAT ACTIONS OR OMISSIONS BY BUYER
WOULD NOT BE COMMERCIALLY UNREASONABLE IN BUYER’S EXERCISE OF REMEDIES AGAINST
THE PURCHASED ASSETS AND THAT OTHER ACTIONS OR OMISSIONS BY BUYER SHALL NOT BE
DEEMED COMMERCIALLY UNREASONABLE SOLELY ON ACCOUNT OF NOT BEING INDICATED IN
THIS SECTION 14(IX). WITHOUT LIMITATION UPON THE FOREGOING, NOTHING CONTAINED IN
THIS SECTION 14(IX) SHALL BE CONSTRUED TO GRANT ANY RIGHTS TO SELLER OR TO
IMPOSE ANY DUTIES ON BUYER THAT WOULD NOT HAVE BEEN GRANTED OR IMPOSED BY THIS
AGREEMENT OR BY APPLICABLE LAW IN THE ABSENCE OF THIS SECTION 14(IX).

 

(X)            BUYER SHALL NOT BE REQUIRED TO MAKE ANY DEMAND UPON, OR PURSUE OR
EXHAUST ANY OF ITS RIGHTS OR REMEDIES AGAINST, SELLER, ANY OTHER OBLIGOR,
GUARANTOR, PLEDGOR OR ANY OTHER PERSON WITH RESPECT TO THE PAYMENT OF THE
OBLIGATIONS OF SELLER HEREUNDER OR TO PURSUE OR EXHAUST ANY OF ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY PURCHASED ASSETS THEREFOR OR ANY DIRECT OR INDIRECT
GUARANTEE THEREOF. BUYER SHALL NOT BE REQUIRED TO MARSHAL THE PURCHASED ASSETS
OR ANY GUARANTEE OF THE OBLIGATIONS OF SELLER HEREUNDER OR TO RESORT TO THE
PURCHASED ASSETS OR ANY SUCH GUARANTEE IN ANY PARTICULAR ORDER, AND ALL OF ITS
RIGHTS HEREUNDER OR UNDER ANY OTHER DOCUMENT OR INSTRUMENT EXECUTED IN
CONNECTION HEREWITH SHALL BE CUMULATIVE. TO THE EXTENT IT MAY LAWFULLY DO SO,
SELLER ABSOLUTELY AND IRREVOCABLY WAIVES AND RELINQUISHES THE BENEFIT AND
ADVANTAGE OF, AND COVENANTS NOT TO ASSERT AGAINST BUYER, ANY VALUATION, STAY,
APPRAISEMENT, EXTENSION, REDEMPTION OR SIMILAR LAWS AND ANY AND ALL RIGHTS OR
DEFENSES IT MAY HAVE AS A SURETY NOW OR HEREAFTER EXISTING WHICH, BUT FOR THIS
PROVISION, MIGHT BE APPLICABLE TO THE SALE OF ANY PURCHASED ASSETS MADE UNDER
THE JUDGMENT, ORDER OR DECREE OF ANY COURT, OR PRIVATELY UNDER THE POWER OF SALE
CONFERRED BY THIS AGREEMENT, OR OTHERWISE.

 

(XI)           SELLER HEREBY APPOINTS BUYER AS ATTORNEY-IN-FACT OF SELLER FOR
THE PURPOSE, AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, OF CARRYING OUT THE PROVISIONS OF THIS AGREEMENT AND TAKING ANY ACTION
AND EXECUTING OR ENDORSING ANY INSTRUMENTS THAT BUYER MAY DEEM NECESSARY OR
ADVISABLE TO ACCOMPLISH THE PURPOSES HEREOF, WHICH APPOINTMENT AS
ATTORNEY-IN-FACT IS IRREVOCABLE AND COUPLED WITH AN INTEREST.

 

43

--------------------------------------------------------------------------------


 


15.           NOTICES AND OTHER COMMUNICATIONS


 

All notices, consents, approvals and requests required or permitted hereunder
shall be given in writing and shall be effective for all purposes if hand
delivered or sent by (a) hand delivery, with proof of attempted delivery,
(b) certified or registered United States mail, postage prepaid, (c) expedited
prepaid delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, (d) by telecopier (with answerback
acknowledged) or (e) by email, provided that such telecopied or emailed notice
must also be delivered by one of the means set forth in (a), (b) or (c) above,
to the address specified below or at such other address and person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section:

 

if to Buyer:

Bear, Stearns International Limited

 

c/o Bear, Stearns & Co. Inc.

 

383 Madison Avenue

 

New York, New York 10179

 

Attn:

Eileen Albus

 

Telephone:

(212) 272-7502

 

Fax:

(212) 272-2053

 

 

 

with a copy to:

 

 

 

 

 

 

Sidley Austin Brown & Wood LLP

 

787 Seventh Avenue

 

New York, New York 10019

 

Attn:

Michael P. Peck

 

Telephone:

(212) 839-5576

 

Fax:

(212) 839-5599

 

 

 

if to Capital Trust, Inc.:

Capital Trust, Inc.

 

410 Park Avenue

 

14th Floor

 

New York, New York 10022

 

Attn:

Geoffrey Jervis

 

Telephone:

(212) 655-0247

 

Fax:

(212) 655-0044

 

 

 

with a copy to:

 

 

 

 

 

 

Paul, Hastings, Janofsky & Walker LLP

 

75 East 55th Street

 

New York, New York 10022

 

Attn:

Robert J. Grados, Esq.

 

Telephone:

(212) 318-6923

 

Fax:

(212) 230-7830

 

 

 

 

44

--------------------------------------------------------------------------------


 

if to CT BSI Funding Corp.:

CT BSI Funding Corp.

 

410 Park Avenue

 

14th Floor

 

New York, New York 10022

 

Attn:

Geoffrey Jervis

 

Telephone:

(212) 655-0247

 

Fax:

(212) 655-0044

 

 

 

with a copy to:

 

 

 

 

 

 

Paul, Hastings, Janofsky & Walker LLP

 

75 East 55th Street

 

New York, New York 10022

 

Attn:

Robert J. Grados, Esq.

 

Telephone:

(212) 318-6923

 

Fax:

(212) 230-7830

 

A notice shall be deemed to have been given: (a) in the case of hand delivery,
at the time of delivery, (b) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day, (c) in the case of
expedited prepaid delivery upon the first attempted delivery on a Business Day,
(d) in the case of telecopier, upon receipt of answerback confirmation or (e) in
the case of email, at the time such email was sent, provided that such
telecopied or emailed notice was also delivered as required in this Section. A
party receiving a notice which does not comply with the technical requirements
for notice under this Section may elect to waive any deficiencies and treat the
notice as having been properly given.

 


16.           NON-ASSIGNABILITY


 


(A)           THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THE TRANSACTION
DOCUMENTS AND UNDER ANY TRANSACTION SHALL NOT BE ASSIGNED BY EITHER PARTY
WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT
BUYER MAY ASSIGN ITS RIGHTS AND OBLIGATIONS UNDER THE TRANSACTION DOCUMENTS
AND/OR UNDER ANY TRANSACTION TO AN AFFILIATE, WITHOUT THE PRIOR WRITTEN CONSENT
OF SELLER SO LONG AS THAT AFFILIATE HAS A NET WORTH AT LEAST EQUAL TO THAT OF
BUYER AS OF THE PURCHASE DATE; AND PROVIDED FURTHER, HOWEVER, THAT UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, THE
NON-DEFAULTING PARTY SHALL HAVE AN UNFETTERED RIGHT TO ASSIGN ITS RIGHTS AND
OBLIGATIONS WITHOUT THE CONSENT OF THE DEFAULTING PARTY.


 


(B)           THE TRANSFERRING PARTY PURSUANT TO SUBSECTION (A) ABOVE SHALL BE
RESPONSIBLE FOR THE PAYMENT OF ALL FEES AND EXPENSES RELATING TO SUCH TRANSFER
OF ITS RIGHTS AND OBLIGATIONS.


 


(C)           BUYER SHALL BE ENTITLED TO ISSUE ONE OR MORE PARTICIPATION
INTERESTS WITH RESPECT TO ANY OR ALL OF THE TRANSACTIONS.


 


(D)           SUBJECT TO THE FOREGOING, THE TRANSACTION DOCUMENTS AND ANY
TRANSACTIONS SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS. NOTHING IN THE TRANSACTION
DOCUMENTS, EXPRESS OR IMPLIED, SHALL GIVE TO ANY PERSON, OTHER THAN THE PARTIES
TO THE TRANSACTION DOCUMENTS AND THEIR RESPECTIVE SUCCESSORS, ANY BENEFIT OR ANY
LEGAL OR EQUITABLE RIGHT, POWER, REMEDY OR CLAIM UNDER THE TRANSACTION
DOCUMENTS.

 

45

--------------------------------------------------------------------------------


 


17.           GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


 


(A)           THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.


 


(B)           EACH PARTY IRREVOCABLY AND UNCONDITIONALLY (I) SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN MANHATTAN, AND ANY APPELLATE COURT FROM ANY SUCH COURT, SOLELY FOR
THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING BROUGHT TO ENFORCE ITS OBLIGATIONS
UNDER THIS AGREEMENT OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY TRANSACTION
UNDER THIS AGREEMENT AND (II) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY
DO SO, ANY DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF JURISDICTION ON ACCOUNT OF ITS
PLACE OF RESIDENCE OR DOMICILE.


 


(C)           EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT THEY
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING AND IRREVOCABLY CONSENT TO THE SERVICE OF ANY
SUMMONS AND COMPLAINT AND ANY OTHER PROCESS BY THE MAILING VIA CERTIFIED MAIL,
RETURN RECEIPT REQUESTED OF COPIES OF SUCH PROCESS TO THEM AT THEIR RESPECTIVE
ADDRESS SPECIFIED HEREIN. EACH PARTY HEREBY AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECTION 17 SHALL AFFECT THE RIGHT OF BUYER TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR AFFECT THE RIGHT OF BUYER TO
BRING ANY ACTION OR PROCEEDING AGAINST SELLER OR ITS PROPERTY IN THE COURTS OF
OTHER JURISDICTIONS.


 


(D)           EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR ANY INSTRUMENT OR DOCUMENT
DELIVERED HEREUNDER OR THEREUNDER.


 


18.           NO RELIANCE


 

Each of Buyer and Seller hereby acknowledges, represents and warrants to the
other that, in connection with the negotiation of, the entering into, and the
performance under, the Transaction Documents and each Transaction thereunder:

 


(A)           IT IS NOT RELYING (FOR PURPOSES OF MAKING ANY INVESTMENT DECISION
OR OTHERWISE) UPON ANY ADVICE, COUNSEL OR REPRESENTATIONS (WHETHER WRITTEN OR
ORAL) OF THE OTHER PARTY TO THE TRANSACTION DOCUMENTS, OTHER THAN THE
REPRESENTATIONS EXPRESSLY SET FORTH IN THE TRANSACTION DOCUMENTS.


 


(B)           IT HAS CONSULTED WITH ITS OWN LEGAL, REGULATORY, TAX, BUSINESS,
INVESTMENT, FINANCIAL AND ACCOUNTING ADVISORS TO THE EXTENT THAT IT HAS DEEMED
NECESSARY, AND IT HAS MADE ITS OWN INVESTMENT, HEDGING AND TRADING DECISIONS
(INCLUDING DECISIONS REGARDING THE SUITABILITY OF ANY TRANSACTION) BASED UPON
ITS OWN JUDGMENT AND UPON ANY ADVICE FROM SUCH ADVISORS AS IT HAS DEEMED
NECESSARY AND NOT UPON ANY VIEW EXPRESSED BY THE OTHER PARTY.

 

46

--------------------------------------------------------------------------------


 


(C)           IT IS A SOPHISTICATED AND INFORMED PERSON THAT HAS A FULL
UNDERSTANDING OF ALL THE TERMS, CONDITIONS AND RISKS (ECONOMIC AND OTHERWISE) OF
THE TRANSACTION DOCUMENTS AND EACH TRANSACTION THEREUNDER AND IS CAPABLE OF
ASSUMING AND WILLING TO ASSUME (FINANCIALLY AND OTHERWISE) THOSE RISKS;


 


(D)           IT IS ENTERING INTO THE TRANSACTION DOCUMENTS AND EACH TRANSACTION
THEREUNDER FOR THE PURPOSES OF MANAGING ITS BORROWINGS OR INVESTMENTS OR HEDGING
ITS UNDERLYING ASSETS OR LIABILITIES AND NOT FOR PURPOSES OF SPECULATION;


 


(E)           IT IS NOT ACTING AS A FIDUCIARY OR FINANCIAL, INVESTMENT OR
COMMODITY TRADING ADVISOR FOR THE OTHER PARTY AND HAS NOT GIVEN THE OTHER PARTY
(DIRECTLY OR INDIRECTLY THROUGH ANY OTHER PERSON) ANY ASSURANCE, GUARANTY OR
REPRESENTATION WHATSOEVER AS TO THE MERITS (EITHER LEGAL, REGULATORY, TAX,
BUSINESS, INVESTMENT, FINANCIAL, ACCOUNTING OR OTHERWISE) OF THE TRANSACTION
DOCUMENTS OR ANY TRANSACTION THEREUNDER.


 


19.           INDEMNITY


 

Seller hereby agrees to indemnify Buyer, Buyer’s designee and each of its
officers, directors, employees and agents (“Indemnified Parties”) from and
against any and all liabilities, obligations, actual, out-of-pocket losses,
actual, out-of-pocket damages, actual, out-of-pocket penalties, actions,
judgments, suits, taxes (including stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Purchased
Assets or in connection with any of the transactions contemplated by this
Agreement and the documents delivered in connection herewith, other than income
taxes, franchise taxes or other similar taxes of Buyer), actual, out-of-pocket
fees, actual, out-of-pocket costs, actual, out-of-pocket expenses (including
reasonable attorneys’ fees and disbursements) or disbursements (all of the
foregoing, collectively “Indemnified Amounts”) which may at any time (including,
without limitation, such time as this Agreement shall no longer be in effect and
the Transactions shall have been repaid in full) be imposed on or asserted
against any Indemnified Party in any way whatsoever arising out of or in
connection with, or relating to, this Agreement or any Transactions thereunder
or any action taken or omitted to be taken by any Indemnified Party under or in
connection with any of the foregoing; provided, that Seller shall not be liable
for Indemnified Amounts resulting from the gross negligence or willful
misconduct of any Indemnified Party. Without limiting the generality of the
foregoing, Seller agrees to hold Buyer harmless from and indemnify Buyer against
all Indemnified Amounts with respect to all Purchased Assets relating to or
arising out of any violation or alleged violation of any environmental law,
rule or regulation or any consumer credit laws, including without limitation
ERISA, the Truth in Lending Act and/or the Real Estate Settlement Procedures
Act, that, in each case, results from anything other than Buyer’s gross
negligence or willful misconduct. In any suit, proceeding or action brought by
Buyer in connection with any Purchased Asset for any sum owing thereunder, or to
enforce any provisions of any Purchased Asset, Seller will save, indemnify and
hold Buyer harmless from and against all expense (including, without limitation,
reasonable attorneys’ fees and expenses), loss or damage suffered by reason of
any defense, set-off, counterclaim, recoupment or reduction or liability
whatsoever of the account debtor or obligor thereunder, arising out of a breach
by Seller of any obligation thereunder or arising out of any other agreement,
indebtedness or liability at any time owing to or in favor of such account
debtor or obligor or its successors from Seller and the enforcement or the
preservation of Buyer’s rights under this Agreement or any Transaction

 

47

--------------------------------------------------------------------------------


 

contemplated hereby, including without limitation the reasonable fees and
disbursements of its counsel. Seller hereby acknowledges that, the obligation of
Seller hereunder is a recourse obligation of Seller.

 


20.           DUE DILIGENCE


 

Seller acknowledges that Buyer has the right, at its own cost and expense except
as provided in the fourth sentence of this Section 20, to perform reasonable
continuing due diligence reviews with respect to the Purchased Assets and the
related Underlying Assets for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Seller agrees that upon reasonable prior notice to Seller, Buyer or its
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Purchased Asset Files,
Servicing Records and any and all documents, records, agreements, instruments or
information relating to such Purchased Assets and Underlying Assets in the
possession or under the control of Seller, any other servicer or subservicer
and/or the Custodian. Seller also shall make available to Buyer a knowledgeable
financial or accounting officer for the purpose of answering questions
respecting the Purchased Asset Files, the Purchased Assets and Underlying
Assets. Without limiting the generality of the foregoing, Seller acknowledges
that Buyer may enter into Transactions with Seller based solely upon the
information provided by Seller to Buyer and the representations, warranties and
covenants contained herein, and that Buyer, at its option, has the right at any
time to conduct a partial or complete due diligence review on some or all of the
Purchased Assets and Underlying Assets. Any provision hereof to the contrary not
withstanding and except as provided in the following sentence with respect to
the underwriting of Purchased Assets by Buyer or its designee, Seller shall pay
the initial $7,500 (per Underlying Asset) of the reasonable costs and expenses
of Buyer and its counsel incurred in connection with that portion of its due
diligence review intended to satisfy it that the statements set forth in
Exhibit VI and/or Exhibit VII, as applicable, are true and correct with respect
to each Underlying Asset. Buyer may underwrite such Purchased Assets and
Underlying Assets itself or, at its own cost and expense, engage a third party
underwriter to perform such underwriting. Seller agrees to reasonably cooperate
with Buyer and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Buyer and any third party underwriter
with access to any and all documents, records, agreements, instruments or
information relating to such Purchased Assets and Underlying Assets in the
possession, or under the control, of Seller.

 


21.           SERVICING


 

To the extent it has control over the servicing of the Purchased Assets and/or
the Underlying Assets, Seller agrees as follows:

 


(A)           NOTWITHSTANDING THE PURCHASE AND SALE OF THE PURCHASED ASSETS
HEREBY, SELLER SHALL CONTINUE TO CAUSE THE PURCHASED ASSETS AND THE UNDERLYING
ASSETS TO BE SERVICED FOR THE BENEFIT OF BUYER AND, IF BUYER SHALL EXERCISE ITS
RIGHTS TO PLEDGE OR HYPOTHECATE THE PURCHASED ASSETS PRIOR TO THE REPURCHASE
DATE PURSUANT TO SECTION 7, BUYER’S ASSIGNS. SELLER SHALL SERVICE OR CAUSE THE
SERVICER TO SERVICE THE PURCHASED ASSETS AND THE UNDERLYING ASSETS IN ACCORDANCE
WITH ACCEPTED SERVICING PRACTICES APPROVED BY BUYER AND MAINTAINED BY OTHER
PRUDENT MORTGAGE LENDERS WITH RESPECT TO ASSETS SIMILAR TO THE PURCHASED ASSETS
AND THE UNDERLYING ASSETS.

 

48

--------------------------------------------------------------------------------


 


(B)           SELLER AGREES THAT BUYER IS THE OWNER OF ALL SERVICING RECORDS,
INCLUDING BUT NOT LIMITED TO ANY AND ALL SERVICING AGREEMENTS (THE “SERVICING
AGREEMENTS”), FILES, DOCUMENTS, RECORDS, DATA BASES, COMPUTER TAPES, COPIES OF
COMPUTER TAPES, PROOF OF INSURANCE COVERAGE, INSURANCE POLICIES, APPRAISALS,
OTHER CLOSING DOCUMENTATION, PAYMENT HISTORY RECORDS, AND ANY OTHER RECORDS
RELATING TO OR EVIDENCING THE SERVICING OF PURCHASED ASSETS AND THE UNDERLYING
ASSETS (THE “SERVICING RECORDS”) SO LONG AS THE PURCHASED ASSETS ARE SUBJECT TO
THIS AGREEMENT. SELLER GRANTS BUYER A SECURITY INTEREST IN ALL SERVICING FEES
AND RIGHTS OF SELLER RELATING TO THE PURCHASED ASSETS AND ALL SERVICING RECORDS
TO SECURE THE OBLIGATION OF SELLER OR ITS DESIGNEE TO SERVICE IN CONFORMITY WITH
THIS SECTION AND ANY OTHER OBLIGATION OF SELLER TO BUYER. SELLER COVENANTS TO
SAFEGUARD SUCH SERVICING RECORDS AND TO DELIVER THEM PROMPTLY TO BUYER OR ITS
DESIGNEE (INCLUDING THE CUSTODIAN) AT BUYER’S REQUEST.


 


(C)           SELLER SHALL PROVIDE TO BUYER ON A MONTHLY BASIS, OR MORE
FREQUENTLY AT THE REQUEST OF BUYER, ANY AND ALL INFORMATION THAT IS PERTINENT OR
RELATED TO THE ASSESSMENT AND VALUATION OF UNDERLYING ASSETS THAT ARE INCLUDED
IN PURCHASED ASSETS, AS OR WHEN RECEIVED OR AVAILABLE FROM SELLER. SUCH
INFORMATION INCLUDES, BUT IS NOT LIMITED TO, PROPERTY OPERATING STATEMENTS, RENT
ROLLS, FINANCIAL STATEMENTS AND OTHER FINANCIAL REPORTS FOR EACH PURCHASED
ASSET, AS WELL AS ANY OTHER INFORMATION OR EVENTS AFFECTING THE INTERESTS IN OR
VALUATION OF THE PURCHASED ASSETS.


 


(D)           UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, BUYER
MAY, IN ITS SOLE DISCRETION, (I) SELL ITS RIGHT TO THE PURCHASED ASSETS AND THE
RELATED UNDERLYING ASSETS ON A SERVICING RELEASED BASIS OR (II) TERMINATE SELLER
OR ANY SUB-SERVICER OF THE PURCHASED ASSETS AND THE RELATED UNDERLYING ASSETS
WITH OR WITHOUT CAUSE, IN EACH CASE WITHOUT PAYMENT OF ANY TERMINATION FEE.


 


(E)           SELLER SHALL NOT EMPLOY SUB-SERVICERS TO SERVICE THE PURCHASED
ASSETS AND THE RELATED UNDERLYING ASSETS WITHOUT THE PRIOR WRITTEN APPROVAL OF
BUYER WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD. IF THE PURCHASED ASSETS
AND THE RELATED UNDERLYING ASSETS ARE SERVICED BY A SUB-SERVICER, SELLER SHALL
IRREVOCABLY ASSIGN ALL RIGHTS, TITLE AND INTEREST IN THE SERVICING AGREEMENTS IN
THE PURCHASED ASSETS AND THE RELATED UNDERLYING ASSETS TO BUYER.


 


(F)            SELLER SHALL CAUSE ANY SUB-SERVICERS ENGAGED BY SELLER TO EXECUTE
A LETTER AGREEMENT WITH BUYER ACKNOWLEDGING BUYER’S SECURITY INTEREST AND
AGREEING THAT IT SHALL DEPOSIT ALL INCOME WITH RESPECT TO THE PURCHASED ASSETS
IN THE COLLECTION ACCOUNT.


 


(G)           TO THE EXTENT PERMITTED UNDER THE SERVICING AGREEMENT THE PAYMENT
OF SERVICING FEES SHALL BE SUBORDINATE TO PAYMENT OF AMOUNTS OUTSTANDING UNDER
ANY TRANSACTION AND THIS AGREEMENT.


 


(H)           THE SERVICER AND SELLER MAY NOT ENTER INTO ANY MODIFICATION OR
EXTENSION AGREEMENT WITHOUT THE WRITTEN CONSENT OR APPROVAL OF BUYER.


 


22.           WIRE INSTRUCTIONS


 


(A)           ANY AMOUNTS TO BE TRANSFERRED BY BUYER TO EITHER SELLER HEREUNDER
SHALL BE SENT BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS

 

49

--------------------------------------------------------------------------------


 

(I)            TO THE ACCOUNT OF SELLER AT:

 

Bank: JPMorgan Chase Bank

Acct. No.: 230254632

ABA #: 021-000021

Acct. Name: Capital Trust, Inc.

Corporate Account

Attn: John Warch (212) 655-0225

 

(II)           OR TO AN ACCOUNT DESIGNATED BY SELLER IN WRITING, PROVIDED THAT
SUCH DESIGNATION IS MADE BY AT LEAST TWO AUTHORIZED REPRESENTATIVES OF THE
SELLER.

 


(B)           ANY AMOUNTS TO BE TRANSFERRED BY SELLER TO BUYER HEREUNDER SHALL
BE SENT BY WIRE TRANSFER IN IMMEDIATELY AVAILABLE FUNDS TO THE ACCOUNT OF BUYER
AT:


 

Acct.:  For the A/C of Bear Stearns MBS, FNB Chicago

Acct. No.:  5801230

ABA No.:  071000013

Attn:  Eileen Albus

 


(C)           AMOUNTS OTHER THAN THE PURCHASE PRICE FOR A PURCHASED ASSET
RECEIVED AFTER 3:00 P.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY SHALL BE
DEEMED TO HAVE BEEN PAID AND RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY.


 


23.           CONFIDENTIALITY


 

Each of the parties acknowledges that this Agreement, the Custodial Agreement
and the terms of each Transaction (including information disclosed in due
diligence) are confidential in nature and each such party agrees that, unless an
Event of Default shall occur and be continuing, or as otherwise directed by a
court or regulatory entity of competent jurisdiction or as may be required by
federal or state law (which determination as to federal or state law shall be
based upon written advice of counsel), it shall limit the distribution of such
documents and the disclosure of such information to its officers, employees,
attorneys, accountants, investors and agents as required in order to conduct its
business with the other parties hereto. Notwithstanding the foregoing, Buyer
shall be permitted to provide a copy of this Agreement and the Custodial
Agreement, and shall be permitted to describe the terms of each Transaction, in
connection with the re-hypothecation of the Eligible Assets subject to the terms
of this Agreement. This Section shall not apply to information which has entered
the public domain through means other than a breach of the foregoing covenant by
the party seeking to distribute such documents or which the other party has
given written permission to disclose.

 

Seller hereby acknowledges and agrees that any and all information concerning
Seller (the “Information”) that is furnished by Seller to Buyer and any of its
Affiliates may be used and relied upon by any other of Buyer’s Affiliates
without any liability to Seller to the extent such information is obtained by
Buyer or an Affiliate from another of its Affiliates without any liability to
Seller, provided, however, that no Information will be used by a Buyer or an
Affiliate in violation of federal or state securities laws.

 

50

--------------------------------------------------------------------------------


 

Seller further acknowledges and agrees that any confidentiality agreement that
may now or hereafter exist between Seller and Buyer or an Affiliate shall not
preclude the disclosure of any Information between or among Buyer and any of its
Affiliates.

 


24.           SINGLE TRANSACTION


 

Buyer and Seller acknowledge that, and have entered hereunto and will enter into
each Transaction hereunder in consideration of and in reliance upon the fact
that, all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and Seller agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transactions hereunder and (iii) that payments,
deliveries and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries and other transfers
may be applied against each other and netted.

 


25.           JOINT AND SEVERAL LIABILITY OF SELLERS


 


EACH SELLER AGREES TO BE JOINTLY AND SEVERALLY LIABLE FOR THE OBLIGATIONS OF
EACH SELLER HEREUNDER AND ALL REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS MADE BY OR ON BEHALF OF EACH SELLER IN THE AGREEMENT OR IN ANY
EXHIBIT HERETO OR ANY DOCUMENT, INSTRUMENT OR CERTIFICATE DELIVERED PURSUANT
HERETO SHALL BE DEEMED TO HAVE BEEN MADE BY EACH SELLER, JOINTLY AND SEVERALLY.
EACH SELLER FURTHER AGREES THAT, NOTWITHSTANDING ANY RIGHT OF BUYER TO
INVESTIGATE FULLY THE AFFAIRS OF A SELLER AND NOTWITHSTANDING ANY KNOWLEDGE OF
FACTS DETERMINED OR DETERMINABLE BY BUYER, BUYER HAS THE RIGHT TO RELY FULLY ON
THE REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF EACH SELLER
CONTAINED IN THE AGREEMENT AND UPON THE ACCURACY OF ANY DOCUMENT, INSTRUMENT,
CERTIFICATE OR EXHIBIT GIVEN OR DELIVERED HEREUNDER. THE JOINT AND SEVERAL
OBLIGATION OF EACH SELLER HEREUNDER IS ABSOLUTE, UNCONDITIONAL, IRREVOCABLE,
PRESENT AND CONTINUING AND, WITH RESPECT TO ANY PAYMENT TO BE MADE TO BUYER, IS
A GUARANTY OF PAYMENT (AND NOT OF COLLECTABILITY) AND IS IN NO WAY CONDITIONAL
OR CONTINGENT UPON THE CONTINUED EXISTENCE OF THE OTHER SELLERS AND IS NOT AND
WILL NOT BE SUBJECT TO ANY SETOFFS. ANY NOTICE OR OTHER COMMUNICATION PROVIDED
TO A SELLER PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN GIVEN EACH SELLER AND
FAILURES TO BE SENT ANY NOTICE OR COMMUNICATION CONTEMPLATED HEREBY SHALL NOT
RELIEVE A SELLER FROM ITS JOINT AND SEVERAL LIABILITY FOR THE OBLIGATIONS OF
EACH SELLER HEREUNDER.


 


26.           NO WAIVERS, ETC.


 

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 3(a) hereof will not constitute a waiver of any
right to do so at a later date.

 

51

--------------------------------------------------------------------------------


 


27.           USE OF EMPLOYEE PLAN ASSETS


 


(A)           IF ASSETS OF AN EMPLOYEE BENEFIT PLAN SUBJECT TO ANY PROVISION OF
THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (“ERISA”) ARE INTENDED TO BE
USED BY EITHER PARTY HERETO (THE “PLAN PARTY”) IN A TRANSACTION, THE PLAN PARTY
SHALL SO NOTIFY THE OTHER PARTY PRIOR TO THE TRANSACTION. THE PLAN PARTY SHALL
REPRESENT IN WRITING TO THE OTHER PARTY THAT THE TRANSACTION DOES NOT CONSTITUTE
A PROHIBITED TRANSACTION UNDER ERISA OR IS OTHERWISE EXEMPT THEREFROM, AND THE
OTHER PARTY MAY PROCEED IN RELIANCE THEREON BUT SHALL NOT BE REQUIRED SO TO
PROCEED.


 


(B)           SUBJECT TO THE LAST SENTENCE OF SUBSECTION (A) OF THIS SECTION 27,
ANY SUCH TRANSACTION SHALL PROCEED ONLY IF SELLER FURNISHES OR HAS FURNISHED TO
BUYER ITS MOST RECENT AVAILABLE AUDITED STATEMENT OF ITS FINANCIAL CONDITION AND
ITS MOST RECENT SUBSEQUENT UNAUDITED STATEMENT OF ITS FINANCIAL CONDITION.


 


(C)           BY ENTERING INTO A TRANSACTION PURSUANT TO THIS SECTION 27, SELLER
SHALL BE DEEMED TO REPRESENT TO BUYER THAT SINCE THE DATE OF SELLER’S LATEST
SUCH FINANCIAL STATEMENTS, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN SELLER’S
FINANCIAL CONDITION WHICH SELLER HAS NOT DISCLOSED TO BUYER WHICH WOULD AFFECT,
IN ANY MATERIAL RESPECT, SELLER’S ABILITY TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


28.           NO PERSONAL LIABILITY; FURTHER ASSURANCES; MISCELLANEOUS


 


(A)           NONE OF THE OFFICERS, MEMBERS, SHAREHOLDERS OR DIRECTORS OF SELLER
SHALL BE LIABLE FOR THE PAYMENT OR PERFORMANCE OF SELLER HEREUNDER.


 


(B)           SELLER AGREES THAT, FROM TIME TO TIME UPON THE PRIOR WRITTEN
REQUEST OF BUYER, IT SHALL (I) EXECUTE AND DELIVER SUCH FURTHER DOCUMENTS,
PROVIDE SUCH ADDITIONAL INFORMATION AND REPORTS AND PERFORM SUCH OTHER ACTS AS
BUYER MAY REASONABLY REQUEST IN ORDER TO INSURE COMPLIANCE WITH THE PROVISIONS
HEREOF (INCLUDING, WITHOUT LIMITATION, COMPLIANCE WITH THE UNITING AND
STRENGTHENING AMERICA BY PROVIDING APPROPRIATE TOOLS REQUIRED TO INTERCEPT AND
OBSTRUCT TERRORISM (USA PATRIOT ACT) ACT OF 2001) AND TO FULLY EFFECTUATE THE
PURPOSES OF THIS AGREEMENT AND (II) PROVIDE SUCH OPINIONS OF COUNSEL CONCERNING
MATTERS RELATING TO THIS AGREEMENT AS BUYER MAY REASONABLY REQUEST; PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION 28(B) SHALL BE CONSTRUED AS REQUIRING
BUYER TO CONDUCT ANY INQUIRY OR DECREASING SELLER’S RESPONSIBILITY FOR ITS
STATEMENTS, REPRESENTATIONS, WARRANTIES OR COVENANTS HEREUNDER.


 


(C)           TIME IS OF THE ESSENCE UNDER THE TRANSACTION DOCUMENTS AND ALL
TRANSACTIONS THEREUNDER AND ALL REFERENCES TO A TIME SHALL MEAN NEW YORK TIME IN
EFFECT ON THE DATE OF THE ACTION UNLESS OTHERWISE EXPRESSLY STATED IN THE
TRANSACTION DOCUMENTS.


 


(D)           ALL RIGHTS, REMEDIES AND POWERS OF BUYER HEREUNDER AND IN
CONNECTION HEREWITH ARE IRREVOCABLE AND CUMULATIVE, AND NOT ALTERNATIVE OR
EXCLUSIVE, AND SHALL BE IN ADDITION TO ALL OTHER RIGHTS, REMEDIES AND POWERS OF
BUYER WHETHER UNDER LAW, EQUITY OR AGREEMENT. IN ADDITION TO THE RIGHTS AND
REMEDIES GRANTED TO IT IN THIS AGREEMENT, BUYER SHALL HAVE ALL RIGHTS AND
REMEDIES OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE.

 

52

--------------------------------------------------------------------------------


 


(E)           THE TRANSACTION DOCUMENTS MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT


 


(F)            THE HEADINGS IN THE TRANSACTION DOCUMENTS ARE FOR CONVENIENCE OF
REFERENCE ONLY AND SHALL NOT AFFECT THE INTERPRETATION OR CONSTRUCTION OF THE
TRANSACTION DOCUMENTS.


 


(G)           WITHOUT LIMITING THE RIGHTS AND REMEDIES OF BUYER UNDER THE
TRANSACTION DOCUMENTS. SELLER SHALL PAY BUYER’S REASONABLE OUT-OF-POCKET COSTS
AND EXPENSES, INCLUDING THE REASONABLE FEES AND EXPENSES OF ACCOUNTANTS,
ATTORNEYS AND ADVISORS, INCURRED IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION AND CONSUMMATION OF, AND ANY AMENDMENT, SUPPLEMENT OR
MODIFICATION TO, THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS THEREUNDER UP TO
$5,000. SELLER AGREES TO PAY BUYER ON DEMAND ALL COSTS AND EXPENSES (INCLUDING
REASONABLE EXPENSES FOR LEGAL SERVICES OF EVERY KIND) OF ANY SUBSEQUENT
ENFORCEMENT OF ANY OF THE PROVISIONS HEREOF, OR OF THE PERFORMANCE BY BUYER OF
ANY OBLIGATIONS OF SELLER IN RESPECT OF THE PURCHASED ASSETS, OR ANY ACTUAL OR
ATTEMPTED SALE, OR ANY EXCHANGE, ENFORCEMENT, COLLECTION; COMPROMISE OR
SETTLEMENT IN RESPECT OF ANY OF THE PURCHASED ASSETS AND FOR THE CUSTODY, CARE
OR PRESERVATION OF THE PURCHASED ASSETS (INCLUDING INSURANCE COSTS) AND
DEFENDING OR ASSERTING RIGHTS AND CLAIMS OF BUYER IN RESPECT THEREOF, BY
LITIGATION OR OTHERWISE. IN ADDITION, SELLER AGREES TO PAY BUYER ON DEMAND ALL
REASONABLE COSTS AND EXPENSES (INCLUDING REASONABLE EXPENSES FOR LEGAL SERVICES)
INCURRED IN CONNECTION WITH THE MAINTENANCE OF THE COLLECTION ACCOUNT AND
REGISTERING THE PURCHASED ASSETS IN THE NAME OF BUYER OR ITS NOMINEE. ALL SUCH
EXPENSES SHALL BE RECOURSE OBLIGATIONS OF SELLER TO BUYER UNDER THIS AGREEMENT.


 


(H)           EACH PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH
MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION
OF THIS AGREEMENT SHALL BE PROHIBITED BY OR BE INVALID UNDER SUCH LAW, SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
OF THIS AGREEMENT.


 


(I)            THE PARTIES ACKNOWLEDGE AND AGREE THAT ALTHOUGH THEY INTEND TO
TREAT EACH TRANSACTION AS A SALE OF THE PURCHASED ASSETS, IN THE EVENT THAT SUCH
SALE SHALL BE RECHARACTERIZED AS A SECURED FINANCING, THIS AGREEMENT SHALL ALSO
SERVE AS A SECURITY AGREEMENT WITH RESPECT TO BUYER’S RIGHTS IN THE COLLATERAL.
IN ORDER TO SECURE AND TO PROVIDE FOR THE PROMPT AND UNCONDITIONAL REPAYMENT OF
THE REPURCHASE PRICE AND THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, SELLER HEREBY PLEDGES TO BUYER AND HEREBY GRANTS TO BUYER A FIRST
PRIORITY SECURITY INTEREST IN ALL OF ITS RIGHTS IN THE COLLATERAL REFERRED TO IN
SECTION 5 HEREOF. BUYER MAY WITHOUT SELLER’S EXECUTION, CONSENT OR APPROVAL, AND
SELLER HEREBY COVENANTS THAT IT SHALL AT BUYER’S REQUEST DULY EXECUTE ANY
FORM UCC FINANCING STATEMENTS AS MAY BE REQUIRED BY BUYER IN ORDER TO PERFECT
ITS SECURITY INTEREST CREATED HEREBY IN SUCH RIGHTS AND OBLIGATIONS GRANTED
ABOVE, IT BEING AGREED THAT SELLER SHALL PAY ANY AND ALL FEES REQUIRED TO FILE
SUCH FINANCING STATEMENTS.


 


(J)            THIS AGREEMENT CONTAINS A FINAL AND COMPLETE INTEGRATION OF ALL
PRIOR EXPRESSIONS BY THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
THEREOF AND SHALL CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES WITH RESPECT
TO SUCH SUBJECT MATTER, SUPERSEDING ALL PRIOR ORAL OR WRITTEN UNDERSTANDINGS.

 

53

--------------------------------------------------------------------------------


 


(K)           THE PARTIES UNDERSTAND THAT THIS AGREEMENT IS A LEGALLY BINDING
AGREEMENT THAT MAY AFFECT SUCH PARTY’S RIGHTS. EACH PARTY REPRESENTS TO THE
OTHER THAT IT HAS RECEIVED LEGAL ADVICE FROM COUNSEL OF ITS CHOICE REGARDING THE
MEANING AND LEGAL SIGNIFICANCE OF THIS AGREEMENT AND THAT IT IS SATISFIED WITH
ITS LEGAL COUNSEL AND THE ADVICE RECEIVED FROM IT.


 


(L)            SHOULD ANY PROVISION OF THIS AGREEMENT REQUIRE JUDICIAL
INTERPRETATION, IT IS AGREED THAT A COURT INTERPRETING OR CONSTRUING THE SAME
SHALL NOT APPLY A PRESUMPTION THAT THE TERMS HEREOF SHALL BE MORE STRICTLY
CONSTRUED AGAINST ANY PERSON BY REASON OF THE RULE OF CONSTRUCTION THAT A
DOCUMENT IS TO BE CONSTRUED MORE STRICTLY AGAINST THE PERSON WHO ITSELF OR
THROUGH ITS AGENT PREPARED THE SAME, IT BEING AGREED THAT ALL PARTIES HAVE
PARTICIPATED IN THE PREPARATION OF THIS AGREEMENT.


 


(M)          THE PARTIES RECOGNIZE THAT EACH TRANSACTION IS A “SECURITIES
CONTRACT” AS THAT TERM IS DEFINED IN SECTION 741 OF TITLE 11 OF THE UNITED
STATES CODE, AS AMENDED.


 


(N)           ANY NOTICE, ACKNOWLEDGMENT, STATEMENT OR CERTIFICATE (INCLUDING,
WITHOUT LIMITATION, ANY CONFIRMATION) GIVEN BY BUYER TO ANY SELLER SHALL BE
EFFECTIVE AS, AND SHALL BE DEEMED TO BE, A NOTICE, ACKNOWLEDGMENT, STATEMENT OR
CERTIFICATE GIVEN TO EACH AND EVERY SELLER. BUYER MAY, WITHOUT NECESSITY OF ANY
INQUIRY, RELY SOLELY UPON ANY NOTICE, ACKNOWLEDGMENT, STATEMENT OR CERTIFICATE
OF ANY OF (1) ANY SELLER OR (2) ANY AUTHORIZED REPRESENTATIVE OF SELLER SET
FORTH ON EXHIBIT II OR OTHERWISE DESIGNATED BY ANY SELLER FROM TIME TO TIME, AS
CONSTITUTING THE JOINT AND SEVERAL STATEMENT AND CERTIFICATE OF SELLER FULLY
AUTHORIZED BY SELLER. ANY DISBURSEMENTS OF FUNDS TO SELLER PROVIDED FOR IN
SECTION 4 OF THIS AGREEMENT OR OTHERWISE IN THIS AGREEMENT OR THE TRANSACTION
DOCUMENTS SHALL BE DEEMED PROPERLY MADE TO SELLER IF DISBURSED TO ANY SELLER OR
ITS DESIGNEE.


 


29.           DISCLOSURE RELATING TO CERTAIN FEDERAL PROTECTIONS


 

The parties acknowledge that they have been advised that:

 


(A)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
BROKER OR DEALER REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”)
UNDER SECTION 15 OF THE SECURITIES EXCHANGE ACT OF 1934 (“1934 ACT”), THE
SECURITIES INVESTOR PROTECTION CORPORATION HAS TAKEN THE POSITION THAT THE
PROVISIONS OF THE SECURITIES INVESTOR PROTECTION ACT OF 1970 (“SIPA”) DO NOT
PROTECT THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER;


 


(B)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
GOVERNMENT SECURITIES BROKER OR A GOVERNMENT SECURITIES DEALER REGISTERED WITH
THE SEC UNDER SECTION 15C OF THE 1934 ACT, SIPA WILL NOT PROVIDE PROTECTION TO
THE OTHER PARTY WITH RESPECT TO ANY TRANSACTION HEREUNDER; AND


 


(C)           IN THE CASE OF TRANSACTIONS IN WHICH ONE OF THE PARTIES IS A
FINANCIAL INSTITUTION, FUNDS HELD BY THE FINANCIAL INSTITUTION PURSUANT TO A
TRANSACTION HEREUNDER ARE NOT A DEPOSIT AND THEREFORE ARE NOT INSURED BY THE
FEDERAL DEPOSIT INSURANCE CORPORATION OR THE NATIONAL CREDIT UNION SHARE
INSURANCE FUND, AS APPLICABLE.

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 15th day
of February, 2006.

 

 

BUYER:

 

 

 

BEAR, STEARNS INTERNATIONAL
LIMITED

 

 

 

 

 

By:

/s/ David S. Marren

 

 

Name:  David S. Marren

 

Title:  Authorized Signatory

 

 

 

SELLER:

 

 

 

CAPITAL TRUST, INC.

 

(jointly and severally with the other Seller)

 

 

 

 

 

By:

/s/ John R. Klopp

 

 

Name:  John R. Klopp

 

Title:  President and CEO

 

 

 

 

 

SELLER

 

 

 

CT BSI FUNDING CORP.

 

(jointly and severally with the other Seller)

 

 

 

 

 

By:

/s/ John R. Klopp

 

 

Name:  John R. Klopp

 

Title:  President and CEO

 

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT I

 

Confirmation Statement — Bear, Stearns International Limited

 

 

 

EXHIBIT II

 

Authorized Representatives of Sellers

 

 

 

EXHIBIT III

 

Monthly Reporting Package

 

 

 

EXHIBIT IV

 

Form of Custodial Delivery

 

 

 

EXHIBIT V

 

Form of Power of Attorney

 

 

 

EXHIBIT VI

 

Due Diligence Review Regarding Each Underlying Asset Which Is a Whole Loan or B
Note

 

 

 

EXHIBIT VII

 

Due Diligence Review Regarding Each Underlying Asset Which Is a Mezzanine Loan

 

 

 

EXHIBIT VIII

 

Representations and Warranties Regarding Each Participation Interest and the
Related Underlying Asset

 

 

 

EXHIBIT IX

 

Underlying Loan Information

 

 

 

EXHIBIT X

 

Transaction Procedure

 

 

 

EXHIBIT XI

 

Ownership Chart for each Seller

 

 

 

EXHIBIT XII

 

Form of Opinion of Counsel to Sellers

 

 

 

EXHIBIT XIII

 

Form of Bailee Agreement

 

 

 

SCHEDULE 1-A

 

Form of UCC Financing Statement

 

 

 

SCHEDULE 1-B

 

Form of UCC Financing Statement Amendment

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CONFIRMATION STATEMENT
BEAR, STEARNS INTERNATIONAL LIMITED

 

Ladies and Gentlemen:

 

Bear, Stearns International Limited, is pleased to deliver our written
Confirmation of our agreement to enter into the Transaction pursuant to which
Bear, Stearns International Limited, shall purchase from you the Purchased
Assets identified in the Amended and Restated Master Repurchase Agreement
between Bear, Stearns International Limited (the “Buyer”) and Capital
Trust, Inc., a Maryland corporation, and CT BSI Funding Corp., a Delaware
Corporation (each a “Seller” with joint and several liability for the
obligations of the other Seller), dated as of February 15, 2006 (the
“Agreement”; capitalized terms used herein without definition have the meanings
given in the Agreement), as follows below and on the attached Schedule 1 :

 

Purchase Date:

 

 

 

 

 

Purchased Assets:

 

As identified on attached Schedule 1

 

 

 

Aggregate Principal Amount of Purchased Assets

 

As identified on attached Schedule 1

 

 

 

Repurchase Date:

 

 

 

 

 

Purchase Price:

 

$

 

 

 

Pricing Rate:

 

one month LIBOR plus          %
[             ]

 

 

 

Buyer’s Margin Ratio:

 

 

 

 

 

Original Principal Amount:

 

 

 

 

 

Current Principal Amount:

 

 

 

 

 

Original Market Value:

 

 

 

 

 

Due Date:

 

 

 

 

 

Name and address for communications:

 

Buyer:

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Telecopy:

 

I-1

--------------------------------------------------------------------------------


 

 

 

Seller:

 

 

 

 

 

[Capital Trust, Inc.]
[CT BSI Funding Corp.]

 

 

 

 

 

Attention:

 

 

Telephone:

 

 

Telecopy:

 

 

 

 

 

 

 

 

BEAR, STEARNS INTERNATIONAL LIMITED

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

, a

 

 

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

I-2

--------------------------------------------------------------------------------


 

Schedule 1 to Confirmation Statement

 

Purchased Assets:

 

Aggregate Principal Amount:

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT II

 

AUTHORIZED REPRESENTATIVES OF SELLERS

 

Name

 

Specimen Signature

 

 

 

John R. Klopp

 

 

 

 

 

Stephen D. Plavin

 

 

 

 

 

Geoffrey G. Jervis

 

 

 

 

 

Jeremy FitzGerald

 

 

 

 

 

Peter S. Ginsberg

 

 

 

 

 

Thomas C. Ruffing

 

 

 

 

 

John E. Warch

 

 

 

II-1

--------------------------------------------------------------------------------


 

EXHIBIT III

 

MONTHLY REPORTING PACKAGE

 

Name:

 

Loan Number:

 

Borrower Name:

 

Property Address:

 

Property City:

 

Property State:

 

Property County:

 

Property Zip:

 

Lien Position:

 

Adjustment Type:

 

Property Type:

 

Occupancy:

 

Loan Purpose:

 

Original Coupon:

 

Current Coupon:

 

Original Balance:

 

Current Balance:

 

Outstanding Senior Debt**:

 

Original Accrued P&I:

 

Current Accrued Interest:

 

Origination Date:

 

First Payment Date:

 

Maturity Date:

 

Date Next Due:

 

Original Term:

 

Original Amortization Term:

 

Product Type:

 

Balloon Flag:

 

Original LTV:

 

Combined Current LTV**:

 

III-1

--------------------------------------------------------------------------------


 

Original Appraisal:

 

Original Spread:

 

Payment Frequency:

 

Servicing Fee:

 

Prepayment Penalty Period:

 

Prepayment Penalty Description:

 

Index Type:

 

Rounding Factor:

 

Convertible:

 

New Amortization Flag:

 

Negative Amortization Cap:

 

Periodic Payment Cap:

 

Margin:

 

Maximum Life Rate:

 

Minimum Life Rate:

 

Initial Periodic Rate Cap:

 

Subsequent Periodic Rate Cap:

 

First Rate Adjustment Date:

 

First Payment Adjustment Date:

 

Next Rate Adjustment Date:

 

Next Payment Adjustment Date:

 

Rate Adjustment Period:

 

Payment Adjustment Period:

 

Interest Paid To:

 

Interest Paid Through Date:

 

III-2

--------------------------------------------------------------------------------


 

EXHIBIT IV

 

FORM OF CUSTODIAL DELIVERY

 

On this          of           , 200  , Capital Trust, Inc., a Maryland
corporation, and CT BSI Funding Corp., a Delaware Corporation (each a “Seller”
with joint and several liability for the obligations of the other Seller), as
Sellers under that certain Amended and Restated Master Repurchase Agreement,
dated as of February 15, 2006 (the “Repurchase Agreement”) between Seller and
Bear, Stearns International Limited (“Buyer”), does hereby deliver to Deutsche
Bank Trust Company Americas, as custodian (“Custodian”), as custodian under that
certain Custodial Agreement, dated as of February 15, 2006, between Buyer and
Custodian, the Purchased Asset Files with respect to the Purchased Assets to be
purchased by Buyer pursuant to the Repurchase Agreement, which Purchased Assets
are listed on the Purchased Asset Schedule attached hereto and which Purchased
Assets shall be subject to the terms of the Custodial Agreement on the date
hereof.

 

With respect to the Purchased Asset Files delivered hereby, for the purposes of
issuing the Trust Receipt, the Custodian shall review the Purchased Asset Files
to ascertain delivery of the documents listed in Section 3 to the Custodial
Agreement.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Custodial Agreement.

 

IN WITNESS WHEREOF, Seller has caused its name to be signed hereto by its
officer thereunto duly authorized as of the day and year first above written.

 

 

 

 

, a

 

 

 

 

 

By:

 

 

 

Its:

 

IV-1

--------------------------------------------------------------------------------


 

EXHIBIT V

 

FORM OF POWER OF ATTORNEY

 

“Know All Men by These Presents, that Capital Trust, Inc., a Maryland
corporation, and CT BSI Funding Corp., a Delaware Corporation (each a “Seller”
with joint and several liability for the obligations of the other Seller), does
each hereby appoint Bear, Stearns International Limited (“Buyer”), its
attorney-in-fact to act in Seller’s name, place and stead in any way which
Seller could do with respect to (i) complete and endorse the Purchased Asset and
any transfer documents relating thereto and (ii) the enforcement of Seller’s
rights under the Purchased Assets purchased by Buyer pursuant to the Amended and
Restated Master Repurchase Agreement, dated as of February 15, 2006 (the
“Amended and Restated Master Repurchase Agreement”), between Seller and Buyer
and to take such other steps as may be necessary or desirable to enforce Buyer’s
rights against such Purchased Assets, the related Purchased Asset Files and the
Servicing Records to the extent that Seller is permitted by law to act through
an agent.

 

TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER HEREBY AGREES THAT ANY THIRD
PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY ACT
HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS TO
SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OR SUCH REVOCATION
OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND SELLER ON ITS
OWN BEHALF AND ON BEHALF OF SELLER’S ASSIGNS, HEREBY AGREES TO INDEMNIFY AND
HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL CLAIMS THAT
MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY HAVING RELIED
ON THE PROVISIONS OF THIS INSTRUMENT.

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Amended and Restated Master Repurchase Agreement.

 

IN WITNESS WHEREOF Seller has caused this Power of Attorney to be executed this
15th day of February, 2006.

 

 

CAPITAL TRUST, INC.

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

CT BSI FUNDING CORP.

 

 

 

By:

 

 

 

Name:

 

Title:

 

V-1

--------------------------------------------------------------------------------


 

EXHIBIT VI

 

DUE DILIGENCE REVIEW
REGARDING EACH UNDERLYING ASSET
WHICH IS A WHOLE LOAN OR B NOTE

 

1.             Purchased Asset Schedule and Underlying Loan Information. The
information set forth in the Purchased Asset Schedule and the Underlying Loan
Information is complete, true and correct in all material respects.

 

2.             Ownership of Purchased Assets. Each Purchased Asset is a
participation interest in a whole loan. Immediately prior to the transfer to
Buyer of the Purchased Assets, Seller had good and marketable title to, and was
the sole owner of, each Purchased Asset. Seller has full right, power and
authority to transfer and assign each of the Purchased Assets to or at the
direction of Buyer and has validly and effectively conveyed (or caused to be
conveyed) to Buyer or its designee all of Seller’s legal and beneficial interest
in and to the Purchased Assets free and clear of any and all pledges, liens,
charges, security interests, participation interests and/or other encumbrances.
The sale of the Purchased Assets to Buyer or its designee does not require
Seller to obtain any governmental or regulatory approval or consent that has not
been obtained.

 

3.             Payment Record. No scheduled payment of principal and interest
under any Purchased Asset was 30 days or more past due as of the Purchase Date
without giving effect to any applicable grace period, and no Purchased Asset was
30 days or more delinquent in the twelve-month period immediately preceding the
Purchase Date.

 

4.             Lien; Valid Assignment. The Mortgage related to and delivered in
connection with each Purchased Asset constitutes a valid and, subject to the
exceptions set forth in paragraph 13 below, enforceable first priority lien upon
the related Property, prior to all other liens and encumbrances and there are no
liens or encumbrances pari passu with the lien of the Mortgage, except for
(a) the lien for current real estate taxes and assessments not yet due and
payable, (b) covenants, conditions and restrictions, rights of way, easements
and other matters that are of public record and/or are referred to in the
related lender’s title insurance policy, (c) exceptions and exclusions
specifically referred to in such lender’s title insurance policy, and (d) other
matters to which like properties are commonly subject, none of which matters
referred to in clause (b), (c) or (d) individually or in the aggregate
materially interferes with the security intended to be provided by such Mortgage
or the marketability or current use of the Property or the current ability of
the Property to generate operating income sufficient to service the Underlying
Asset debt (the foregoing items (a) through (d) being herein referred to as the
“Permitted Encumbrances”). The related assignment of such Mortgage executed and
delivered in favor of Buyer is in recordable form and constitutes a legal, valid
and binding assignment, sufficient to convey to the assignee named therein all
of the assignor’s right, title and interest in, to and under such Mortgage. Such
Mortgage, together with any separate security agreements, chattel mortgages or
equivalent instruments, establishes and creates a valid and, subject to the
exceptions set forth in paragraph 13 below, enforceable security interest in
favor of the holder thereof in all of the related Mortgagor’s personal property
used in, and reasonably necessary to operate the related Property. A
Uniform Commercial Code financing statement has been filed and/or recorded in
all places necessary to perfect a valid security interest in such personal

 

VI-1

--------------------------------------------------------------------------------


 

property, and such security interest is a first priority security interest,
subject to any prior purchase money security interest in such personal property
and any personal property leases applicable to such personal property.
Notwithstanding the foregoing, no representation is made as to the perfection of
any security interest in rents or other personal property to the extent that
possession or control of such items or actions other than the filing of
Uniform Commercial Code financing statements are required in order to effect
such perfection.

 

5.             Assignment of Leases and Rents. The assignment of leases and
rents (“Assignment of Leases”) set forth in the Mortgage (or in a separate
instrument) and related to and delivered in connection with each Purchased Asset
establishes and creates a valid, subsisting and, subject to the exceptions set
forth in paragraph 13 below, enforceable first priority perfected lien and
together with the Mortgage, first priority perfected security interest in the
related Mortgagor’s interest in all leases, subleases, licenses or other
agreements pursuant to which any person is entitled to occupy, use or possess
all or any portion of the real property subject to the related Mortgage, and
each assignor thereunder has the full right to assign the same. The related
assignment of any Assignment of Leases, not included in a Mortgage, executed and
delivered in favor of Buyer is in recordable form and constitutes a legal, valid
and binding assignment, sufficient to convey to the assignee named therein all
of the assignor’s right, title and interest in, to and under such Assignment of
Leases. If an Assignment of Leases exists with respect to any Mortgage Loan
(whether as part of the related Mortgage or separately), then the related
Mortgage or related Assignment of Leases, subject to applicable law, provides
for, upon an event of default under the Mortgage Loan, the appointment of a
receiver for the collection of rents or for the related mortgagee to enter into
possession to collect the rents or for rents to be paid directly to the
mortgagee.

 

6.             Mortgage Status; Waivers and Modifications. In the case of each
Mortgage Loan, (a) no Mortgage has been satisfied, canceled, rescinded or
subordinated in whole or in material part, (b) the related Property has not been
released from the lien of such Mortgage, in whole or in material part, (c) no
instrument has been executed that would effect any such satisfaction,
cancellation, subordination, rescission or release except for any partial
reconveyances of portions of the real property that do not materially adversely
affect the value of the property, and (d) no Mortgagor has been released from
its obligations under the related Mortgage in whole or in material part. None of
the terms of any Mortgage Note, Mortgage or Assignment of Leases have been
impaired, waived, altered or modified in any respect, except by written
instruments, all of which are included in the related Mortgage File.

 

7.             Condition of Property; Condemnation. Except as set forth in an
engineering report prepared in connection with the origination of the related
Purchased Asset and dated not more than 12 months prior to the Purchase Date,
each Property is free and clear of any damage that would materially and
adversely affect its value as security for the related Purchased Asset (normal
wear and tear excepted). Seller has received no notice, and has no knowledge, of
any pending or threatened proceeding for the condemnation of all or any material
portion of any Property. As of the date of the origination of each Underlying
Asset (based on surveys and/or title insurance obtained in connection with the
origination of the Underlying Assets) (a) all of the improvements on the related
Property which were considered material in determining the appraised value of
the Property lay wholly within the boundaries and building restriction lines of
such property, except for encroachments that are insured against by the Title
Policy referred to in

 

VI-2

--------------------------------------------------------------------------------


 

paragraph 8 herein or that do not materially and adversely affect the value,
principal use, or marketability of such Property, and (b) no improvements on
adjoining properties encroached upon such Property so as to materially and
adversely affect the value, principal use, or marketability of such Property,
except those encroachments that are insured against by the Title Policy referred
to in paragraph 8 herein.

 

8.             Title Insurance. Each Property is covered by an American Land
Title Association (or an equivalent form thereof approved for use in the
applicable jurisdiction) lender’s title insurance policy (the “Title Policy”) in
the original principal amount of the related Underlying Asset after all advances
of principal. Each Title Policy insures that the related Mortgage is a valid
first priority lien on such Property, subject only to the exceptions stated
therein (or a preliminary title policy with escrow instructions or a marked up
title insurance commitment on which the required premium has been paid exists
which is binding on the title insurer and which evidences that such Title Policy
will be issued). Each Title Policy (or, if it has yet to be issued, the coverage
to be provided thereby) is in full force and effect, all premiums thereon have
been paid, insures the originator of the Mortgage Loan, its successors and
assigns and (i) no material claims have been made thereunder and no claims have
been paid thereunder and (ii) was issued by a title insurance company qualified
at origination to do business in the jurisdiction in which the Property is
located to the extent such qualification was required in order for the Title
Policy to be enforceable. No holder of the related Mortgage has done, by act or
omission, anything that would materially impair the coverage under such Title
Policy. Immediately following the transfer and assignment of the related
Purchased Asset to Buyer, such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) will inure to the benefit of Buyer without the
consent of or notice to the insurer. Such Title Policy contains no exclusion
for, or it affirmatively insures (unless the related Property is located in a
jurisdiction where such affirmative insurance is not available), the following:
(a) access to a public road; and (b) that if a survey was reviewed or prepared
in connection with the origination of the related Mortgage Loan, the area shown
on such survey is the same as the property legally described in the related
Mortgage.

 

9.             No Holdbacks. The proceeds of each Underlying Asset have been
fully disbursed and there is no obligation for future advances with respect
thereto. With respect to each Underlying Asset, any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
funds escrowed for such purpose that were to have been complied with on or
before the Purchase Date have been complied with, or any such funds so escrowed
have not been released.

 

10.           Mortgage Provisions. The Mortgage Note or Mortgage for each
Underlying Asset, together with applicable state law, contains customary and
enforceable provisions for comparable mortgaged properties similarly situated
(subject to the exceptions set forth in paragraph 13) such as to render the
rights and remedies of the holder thereof adequate for the practical realization
against the related Property of the principal benefits of the security intended
to be provided thereby, including, without limitation, foreclosure or similar
proceedings as applicable for the jurisdiction in which the related Property is
located.

 

11.           Buyer under Deed of Trust. If any Mortgage is a deed of trust,
(a) a trustee, duly qualified under applicable law to serve as such, is properly
designated and serving

 

VI-3

--------------------------------------------------------------------------------


 

under such Mortgage, and (b) no fees or expenses are payable to such trustee by
Seller, Buyer or any transferee thereof except in connection with a trustee’s
sale after default by the related Mortgagor or in connection with any full or
partial release of the related Property or related security for the related
Underlying Asset.

 

12.           Environmental Conditions. With respect to each Property (a) an
environmental site assessment (or an update of a previous assessment) was
performed by an independent third party environmental consultant with respect to
each Property in connection with the origination of the related Underlying
Asset, (b) a report of each such assessment (an “Environmental Report”) is dated
no earlier than 12 months prior to the Purchase Date and has been delivered to
Buyer, and (c) there is no violation of applicable environmental laws and
regulations with respect to, or any material and adverse environmental condition
or circumstance affecting any Property that was not disclosed in such report.
Each Mortgage requires the related Mortgagor to comply with all applicable
federal, state and local environmental laws and regulations. Where such
Environmental Report disclosed a violation of applicable environmental laws and
regulations or the existence of a material and adverse environmental condition
or circumstance affecting any Property, (i) a party not related to the Mortgagor
was identified as the responsible party for such condition or circumstance,
(ii) the related Mortgagor was required either to provide additional security
and/or to obtain an operations and maintenance plan or (iii) the related
Mortgagor provided evidence satisfactory to the originator of such Mortgage Loan
that applicable federal, state or local governmental authorities would not take
any action, or require the taking of any action, in respect of such violation,
condition or circumstance. The related Purchased Asset Documents contain
provisions pursuant to which the related Mortgagor or a principal of such
Mortgagor has agreed to indemnify the mortgagee for damages resulting from
violations of any applicable Environmental Laws.

 

13.           Loan Document Status. Each Mortgage Note, Mortgage and other
agreement that evidences or secures an Underlying Asset and that was executed by
or on behalf of the related Mortgagor is the legal, valid and binding obligation
of the maker thereof (subject to any non-recourse provisions contained in any of
the foregoing agreements and any applicable state anti-deficiency or market
value limit deficiency legislation), enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally, and by general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law) and there is
no valid defense, counterclaim or right of offset or rescission available to the
related Mortgagor with respect to such Mortgage Note, Mortgage or other
agreements.

 

14.           Insurance. Each Property is, and is required pursuant to the
related Mortgage to be, insured by (a) an all risk insurance policy issued by an
insurer meeting the requirements of such Underlying Asset providing coverage
against loss or damage sustained by reason of fire, lightning, windstorm, hail,
explosion, riot, riot attending a strike, civil commotion, aircraft, vehicles
and smoke, and, to the extent required as of the date of origination by the
originator of such Underlying Asset consistent with its normal commercial
mortgage lending practices, against other risks insured against by persons
operating like properties in the locality of the Property in an amount not less
than the lesser of the principal balance of the related Underlying Asset and
100% of the replacement cost (not allowing reduction in insurance

 

VI-4

--------------------------------------------------------------------------------


 

proceeds for depreciation) of the Property, and not less than the amount
necessary to avoid the operation of any co-insurance provisions with respect to
the Property; (b) a business interruption or rental loss insurance policy;
providing coverage for at least twelve months (other than for manufactured
housing communities) and for eighteen months of coverage if the Property is a
special purpose property or if the Mortgage Loan is in excess of $25 million;
(c) a flood insurance policy (if any portion of the Property is located in an
area identified by the Federal Emergency Management Agency as having special
flood hazards) and (d) a comprehensive general liability insurance policy in
amounts as are generally required by commercial mortgage lenders, and in any
event not less than $1 million per occurrence. Such insurance policy contains a
standard mortgagee clause that names the holder of the Mortgage, its successors
and assigns as mortgagee as an additional insured in the case of liability
insurance policies or as a loss payee in the case of property insurance
policies. Such insurance policy is not terminable (nor may the amount of
coverage provided thereunder be reduced) without prior written notice to the
holder of the Mortgage, and no such notice has been received, including any
notice of nonpayment of premiums, that has not been cured. Each Mortgage
obligates the related Mortgagor to maintain all such insurance and, upon such
Mortgagor’s failure to do so, authorizes the holder of the Mortgage to purchase
and maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from such Mortgagor. Other than as set forth in paragraph
17(h) hereof, each Mortgage provides that casualty insurance proceeds will be
applied either to the restoration or repair of the related Property or to the
reduction or defeasance of the principal amount of the Underlying Asset.

 

15.           Taxes and Assessments. There are no delinquent or unpaid taxes or
assessments (including assessments payable in future installments), or other
outstanding charges affecting any Property which are or may become a lien of
priority equal to or higher than the lien of the related Mortgage. For purposes
of this representation and warranty, real property taxes and assessments shall
not be considered unpaid until the date on which interest and/or penalties would
be first payable thereon.

 

16.           Mortgagor Bankruptcy. No Mortgagor, non-recourse carve-out
guarantor or tenant physically occupying 25% or more (by square feet) of the net
rentable area of a Property is a debtor in any state or federal bankruptcy or
insolvency proceeding.

 

17.           Leasehold Estate. Each Property consists of the related
Mortgagor’s fee simple estate in real estate or, if the related Underlying Asset
is secured in whole or in part by the interest of a Mortgagor as a lessee under
a ground lease of a Property (a “Ground Lease”), by the related Mortgagor’s
interest in the Ground Lease but not by the related fee interest in such
Property (the “Fee Interest”). With respect to any Underlying Asset secured by a
Ground Lease but not by the related Fee Interest:

 

a.             Such Ground Lease or a memorandum thereof has been duly recorded;
such Ground Lease (or the related estoppel letter or lender protection agreement
between Seller and related lessor) permits the current use of the Property and
permits the interest of the lessee thereunder to be encumbered by the related
Mortgage and does not restrict the use of the related Property by such lessee,
its successors or assigns in a manner that would adversely effect the security
provided by the related Mortgage by

 

VI-5

--------------------------------------------------------------------------------


 

limiting in any way its current use; and there has been no material change in
the terms of such Ground Lease since the origination of the related Underlying
Asset, with the exception of material changes reflected in written instruments
that are a part of the related Mortgage File;

 

b.             The lessee’s interest in such Ground Lease is not subject to any
liens or encumbrances superior to, or of equal priority with, the related
Mortgage, other than the related Fee Interest and Permitted Encumbrances;

 

c.             The Mortgagor’s interest in such Ground Lease is assignable to
Buyer and is further assignable by Buyer, its successors and assigns upon notice
to, but without the consent of, the lessor thereunder (or, if such consent is
required, it has been obtained prior to the Purchase Date) and, in the event
that it is so assigned, is further assignable by Buyer and its successors and
assigns upon notice to, but without the need to obtain the consent of, such
lessor. If required by the Ground Lease, the lessor has received notice of the
lien of the related Mortgage in accordance with the provisions of the Ground
Lease;

 

d.             In connection with the origination of such Mortgage Loan, the
related ground lessor provided an estoppel to the originator confirming that the
related Mortgagor was not then in default under such Ground Lease. The Ground
Lease provides that no material amendment to the Ground Lease is effective
against the mortgagee under such Mortgage Loan unless the mortgagee has
consented thereto. Such Ground Lease is in full force and effect, and Seller and
any servicer acting on Seller’s behalf have received no notice that an event of
default has occurred thereunder or that the Ground lease has terminated, and
there exists no condition that, but for the passage of time or the giving of
notice, or both, would result in an event of default under the terms of such
Ground Lease;

 

e.             Such Ground Lease, or an estoppel letter or other agreement,
(A) requires the lessor under such Ground Lease to give notice of any default by
the lessee to the mortgagee, provided that the mortgagee has provided the lessor
with notice of its lien in accordance with the provisions of such Ground Lease
to the extent such Ground Lease requires such notice, further (B) provides that
no notice of termination given under such Ground Lease (including rejection of
such Ground Lease in a bankruptcy proceeding) is effective against the holder of
the Mortgage unless a copy of such notice has been delivered to such holder and
the lessor has offered to enter into a new lease with such holder on terms that
do not materially vary from the economic terms of the Ground Lease;

 

f.              A mortgagee is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of the
lessee under such Ground Lease by foreclosure or otherwise if possession is
necessary to effect a cure) to cure any default under such Ground Lease,

 

VI-6

--------------------------------------------------------------------------------


 

which is curable after the receipt of notice of any such default, before the
lessor thereunder may terminate such Ground Lease;

 

g.             Such Ground Lease has an original term (including any extension
options set forth therein which, under all circumstances, may be exercised, and
will be enforceable, by the mortgagee if it takes possession of such leasehold
interest) which extends not less than twenty years beyond the stated maturity
date of the related Underlying Asset and ten years beyond the amortization
period for the related Underlying Asset;

 

h.             Under the terms of such Ground Lease and the related Mortgage,
taken together, any related insurance proceeds or condemnation award other than
in respect of a total loss will be applied either to the repair or restoration
of all or part of the related Property, with the mortgagee or a trustee
appointed by it having the right to hold and disburse such proceeds as the
repair or restoration progresses (except in such cases where a provision
entitling another party to hold and disburse such proceeds would not be viewed
as commercially unreasonable by a prudent commercial mortgage lender for conduit
programs), or to the payment or defeasance of the outstanding principal balance
of the Underlying Asset together with any accrued interest thereon;

 

i.              Such Ground Lease does not impose any restrictions on subletting
which would be viewed as commercially unreasonable by prudent commercial
mortgage lenders in the lending area where the Property is located and such
Ground Lease contains a covenant that the ground lessor is not permitted, in the
absence of an uncured default, to disturb the possession, interest or quiet
enjoyment of the lessee thereunder for any reason or in any manner which would
materially adversely affect the security provided by the related Mortgage; and

 

j.              Such Ground Lease provides, or the lessor has otherwise agreed,
that such Ground Lease may not be amended or modified or any such amendment or
modification will not be effective against the mortgagee without the prior
written consent of the mortgagee under such Underlying Asset any such action
without such consent is not binding on such mortgagee, its successors and
assigns, provided such mortgagee has provided the ground lessor with notice of
its lien in accordance with the terms of the Ground Lease.

 

18.           Escrow Deposits. All escrow deposits and payments (including
capital improvements, environmental remediation reserves and other reserve
deposits, if any) relating to each Underlying Asset that are, as of the Purchase
Date, required to be deposited or paid to the lender under the terms of the
related Mortgage Loan documents have been so deposited or paid and, to the
extent of any remaining balances of such escrow deposits, are in the possession
or under the control of Seller or its agents (which shall include the applicable
servicer of the Mortgage Loan). Any and all material requirements under each
Mortgage Loan as to completion

 

VI-7

--------------------------------------------------------------------------------


 

of any material improvements and as to disbursement of any funds escrowed for
such purpose, which requirements were to have been complied with on or before
the Purchase Date, have been complied with in all material respects or, if and
to the extent not so complied with, the escrowed funds (or an allocable portion
thereof) have not been released except in accordance with the terms of the
related loan documents.

 

19.           LTV Ratio. The gross proceeds of each Underlying Asset to the
related Mortgagor at origination did not exceed the non-contingent principal
amount of the Underlying Asset and either: (a) such Underlying Asset is secured
by an interest in real property having a fair market value (i) at the date the
Underlying Asset was originated at least equal to 80 percent of the original
principal balance of the Underlying Asset or (ii) at the Purchase Date at least
equal to 80 percent of the principal balance of the Underlying Asset on such
date; provided that for purposes hereof, the fair market value of the real
property interest must first be reduced by (x) the amount of any lien on the
real property interest that is senior to the Underlying Asset and (y) a
proportionate amount of any lien that is in parity with the Underlying Asset
(unless such other lien secures an Underlying Asset that is cross-collateralized
with such Underlying Asset, in which event the computation described in clauses
(a)(i) and (a)(ii) of this paragraph 19 shall be made on a pro rata basis in
accordance with the fair market values of the Properties securing such
cross-collateralized Underlying Assets; or (b) substantially all the proceeds of
such Underlying Asset were used to acquire, refinance, improve or protect the
real property which served as the only security for such Underlying Asset (other
than a recourse feature or other third party credit enhancement within the
meaning of Treasury Regulations Section 1.860G-2(a)(l)(ii)).

 

20.           Qualified Mortgage; Underlying Asset Modifications. Each Mortgage
Loan is a “qualified mortgage” within the meaning of Section 860G(a)(3) of the
Code and Treasury regulation section 1.860G-2(a) (but without regard to the
rule in Treasury regulation section 1.860G-2(f)(2)). Any Underlying Asset that
was “significantly modified” prior to the Purchase Date for the related
Purchased Asset so as to result in a taxable exchange under Section 1001 of the
Code either (a) was modified as a result of the default or reasonably
foreseeable default of such Underlying Asset or (b) satisfies the provisions of
either clause (a)(i) of paragraph 19 (substituting the date of the last such
modification for the date the Underlying Asset was originated) or clause
(a)(ii) of paragraph 19, including the proviso thereto.

 

21.           Advancement of Funds by Seller. No holder of a Purchased Asset has
advanced funds or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the related Property, directly or
indirectly, for the payment of any amount required by such Purchased Asset.

 

22.           No Mechanics’ Liens. As of the date of the Mortgage, and to the
actual knowledge of Seller as of the Purchase Date, each Property is free and
clear of any and all mechanics’ and materialmen’s liens that are prior or equal
to the lien of the related Mortgage, and no rights are outstanding that under
law could give rise to any such lien that would be prior or equal to the lien of
the related Mortgage except, in each case, for liens insured against by the
Title Policy referred to herein or otherwise bonded.

 

VI-8

--------------------------------------------------------------------------------


 

23.           Compliance with Usury Laws. Each Underlying Asset complied with,
or is exempt from, all applicable usury laws in effect at its date of
origination.

 

24.           Cross-collateralization; Cross-default. No Underlying Asset is
cross-collateralized or cross-defaulted with any loan other than one or more
other Underlying Assets.

 

25.           Releases of Property. Except as described in the next sentence, no
Mortgage Note or Mortgage requires the mortgagee to release all or any material
portion of the related Property from the lien of the related Mortgage except
upon payment in full or defeasance of all amounts due under the related
Underlying Asset. The Mortgages relating to those Underlying Assets identified
on the Purchased Asset Schedule require the mortgagee to grant releases of
portions of the related Properties upon (a) the satisfaction of certain legal
and underwriting requirements and (b) except where the portion of the Property
permitted to be released was not considered by, Seller to be material in the
underwriting of the Underlying Asset, either (1) the payment of a release price
set forth therein and prepayment consideration in connection therewith or
(2) the partial defeasance of such Underlying Asset.

 

No Underlying Asset permits the release or substitution of collateral if such
release or substitution (a) would create a “significant modification” of such
Underlying Asset within the meaning of Treas. Reg. § 1.1001 3 or (b) would cause
such Underlying Asset not to be a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (without regard to clauses (A)(i) or
(A)(ii) thereof).

 

26.           No Equity Participation or Contingent Interest. No Underlying
Asset contains any equity participation by the lender or provides for negative
amortization or for any contingent or additional interest in the form of
participation in the cash flow of the related Property, or is convertible by its
terms into an equity ownership interest in the related Property or the related
Mortgagor, except that, in the case of an ARD Loan, such Mortgage Loan provides
that, during the period commencing on or about the related anticipated repayment
date and continuing until such Mortgage Loan is paid in full, (a) additional
interest shall accrue and may be compounded monthly and (b) a portion of the
cash flow generated by such Property will be applied each month to pay down the
principal balance thereof in addition to the principal portion of the related
monthly payment.

 

27.           No Material Default. There exists no monetary default and there
exists no material non-monetary default, breach, violation or event of
acceleration (and no event which, with the passage of time or the giving of
notice, or both, would constitute any of the foregoing) under the documents
evidencing or securing the Underlying Asset, in any such case to the extent the
same materially and adversely affects the value of the Underlying Asset and the
related Property. Neither the Mortgage Loan Seller nor any servicer acting on
its behalf has issued any notice of default, breach or violation related to the
Mortgage Loan, accelerated the Mortgage Loan or commenced judicial or
non-judicial foreclosure proceedings with respect to the Mortgage Loan.

 

28.           Inspections. Seller (or if Seller is not the originator, the
originator of the Underlying Asset) has inspected or caused to be inspected each
Property in connection with, and during the 12 month period prior to, the
origination of the related Underlying Asset.

 

VI-9

--------------------------------------------------------------------------------


 

29.           Local Law Compliance. Based on due diligence considered reasonable
by prudent commercial mortgage lenders in the lending area where each Property
is located the improvements located on or forming part of each Property complies
in all material respects with applicable zoning laws and ordinances, or
constitutes a legal non-conforming use or structure or, if any such improvement
does not so comply and does not constitute a legal non-conforming use or
structure, such non-compliance and failure does not materially and adversely
affect (i) the value of the related Property as determined by the appraisal
performed at origination or (ii) the principal use of the Property as of the
date of the origination of such Mortgage Loan. As of the date of origination,
with respect to each legal non-conforming use or structure, the originator
determined based on due diligence considered reasonable by prudent commercial
mortgage lenders in the lending area where the subject Property is located that
if a casualty occurred at that time, the Property could have been restored or
repaired to such an extent that the use or structure of the restored or repaired
property would be substantially the same use or structure, or law and ordinance
insurance has been obtained, or a holdback was established and the Mortgagor is
required to cause the Property to become a conforming use or structure.

 

30.           Junior Liens. None of the Underlying Assets permits the related
Property to be encumbered by any lien junior to or of equal priority with the
lien of the related Mortgage without the prior written consent of the holder
thereof or the satisfaction of debt service coverage or similar criteria
specified therein. Each Underlying Asset contains a “due on sale” clause that
provides for the acceleration of the payment of the unpaid principal balance of
the Underlying Asset if, without the prior written consent of the holder of the
Underlying Asset, the related Property, or any material portion thereof, or a
controlling interest in the direct or indirect ownership interests in the
Mortgagor is directly or indirectly transferred, sold or pledged.

 

31.           Actions Concerning Underlying Assets. To the knowledge of Seller,
there are no actions, suits, governmental investigations or proceedings pending
or threatened before any court, governmental authority, administrative agency or
arbitrator concerning any Underlying Asset or related Mortgagor or Property
that, if determined adversely to the Underlying Asset, Mortgagor, or Property,
would adversely affect title to the Underlying Asset or the validity or
enforceability of the related Mortgage or that might materially and adversely
affect the value of the Property, the current ability of the Property to
generate net operating income to service the Mortgage Loan, the principal
benefit of the security intended to be provided for the Underlying Asset, or the
current use of the Property.

 

32.           Servicing. The servicing and collection practices used by Seller
and any servicer of the Mortgage Loan have been in all material respects legal,
proper and prudent and have met customary industry standards for servicing of
commercial Underlying Assets for conduit programs.

 

33.           Licenses and Permits. As of the date of origination of each
Underlying Asset, the related Mortgagor was in possession of all material
licenses, permits and franchises required by applicable law for the ownership
and operation of the related Property as it was then operated and, as of the
Purchase Date, the Mortgage Loan Seller has no written notice that the related
Mortgagor was not in possession of such licenses, permits and franchises or that
such licenses, permits and franchises have not otherwise been issued. The
Mortgage Loan requires

 

VI-10

--------------------------------------------------------------------------------


 

the related Property to be in material compliance with laws and regulations
applicable to the Property, in each case to the extent required by law.

 

34.           Assisted Living Facility Regulation. If any Property is operated
as an assisted living facility (a) the related Mortgagor and operator, if
different, is in compliance in all material respects with all federal and state
laws applicable to the use and operation of the related Property and (b) if the
operator of the Property participates in Medicare or Medicaid programs, the
facility is in compliance in all material respects with the requirements for
participation in such programs.

 

35.           Non-Recourse Exceptions. The related Mortgage Loan documents
contain provisions providing for recourse against the related Mortgagor, a
principal of such Mortgagor or an entity controlled by a principal of such
Mortgagor, or a natural person, for damages sustained in connection with the
Mortgagor’s (i) fraud, (ii) intentional misrepresentation,
(iii) misappropriation or misapplication of rents or amounts due lender,
insurance proceeds or condemnation proceeds, (iv) voluntary bankruptcy,
(v) failure to obtain prior consent to any encumbrance of the pledged equity
under the Mezzanine Loan Documents and (vi) willful misconduct resulting in
waste of a Property. The related Mortgage Loan documents contain provisions
pursuant to which the related Mortgagor, a principal of such Mortgagor or an
entity controlled by a principal of such Mortgagor, or a natural person, has
agreed to indemnify the mortgagee for damages resulting from violations of any
applicable environmental covenants.

 

36.           Single Purpose Entity. The Mortgagor on each Underlying Asset was,
as of the origination of the Underlying Asset, a Single Purpose Entity. For this
purpose, a “Single Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents provide substantially to the effect
that it was formed or organized solely for the purpose of owning and operating
one or more Properties securing the Underlying Assets and prohibit it from
engaging in any business unrelated to such Property or Properties, and whose
organizational documents further provide, or which entity represented in the
related Underlying Asset documents, substantially to the effect that it does not
have any assets other than those related to its interest in and operation of
such Property or Properties, or any indebtedness other than as permitted by the
related Mortgage or the other related Underlying Asset documents, that it has
its own books and records and accounts separate and apart from any other person,
that it will not guarantee or assume the debts of any other person, that it will
not commingle assets with affiliates, and that it will not transact business
with affiliates except on an arm’s length basis.

 

Each Mortgagor of an Underlying Asset is an entity which has represented in
connection with the origination of the Underlying Asset, or whose organizational
documents as of the date of origination of the Underlying Asset provide that so
long as the Underlying Asset is outstanding it will have at least one
independent director. There are Insolvency/Non-Consolidation opinions with
respect to the Pledgor and all of the assumptions made in each such opinion are
true and correct.

 

37.           Separate Tax Parcels. Each Property constitutes one or more
complete separate tax lots or is subject to an endorsement under the related
title insurance policy.

 

VI-11

--------------------------------------------------------------------------------


 

38.           Defeasance. Each Underlying Asset containing provisions for
defeasance of mortgage collateral either (i) requires the prior written consent
of, and compliance with the conditions set by, the holder of the Underlying
Asset, or (ii) requires that (A) defeasance may not occur prior to the time
permitted by applicable “real estate mortgage investment conduit” rules and
regulations (if applicable), (B) the replacement collateral consist of U.S.
governmental securities in an amount sufficient to make all scheduled payments
under the Mortgage Note when due, (C) independent public accountants certify
that the collateral is sufficient to make such payments, (D) counsel provide an
opinion that Buyer has a perfected security interest in such collateral prior to
any other claim or interest, and (E) all costs and expenses arising from the
defeasance of the mortgage collateral shall be borne by the Mortgagor.

 

39.           Operating or Financial Statement. The related Purchased Asset
Documents require the related Mortgagor to furnish to the mortgagee at least
quarterly and annually an operating statement and rent roll (if there is more
than one tenant) with respect to the related Property and at least annually
financial statements of the Mortgagor.

 

40.           Letters of Credit. No Underlying Asset consists of or is secured
by a Letter of Credit.

 

41.           Security Interests in Hospitality Properties. If any Property
securing a Mortgage Loan is operated as a hospitality property then (a) the
security agreements, financing statements or other instruments, if any, related
to the Mortgage Loan secured by such Property establish and create a valid and
enforceable (subject to the exceptions set forth in Paragraph 13 above) first
priority security interest in all items of personal property owned by the
related Borrower which are material to the conduct in the ordinary course of the
Borrower’s business on the related Property, subject only to purchase money
security interests, personal property leases and security interests to secure
revolving lines of credit and similar financing; and (b) one or more
Uniform Commercial Code financing statements covering such personal property
have been filed or recorded (or have been sent for filing or recording) wherever
necessary to perfect under applicable law such security interests (to the extent
a security interest in such personal property can be perfected by the filing of
a Uniform Commercial Code financing statement under applicable law).

 

42.           Prepayment Premiums. Prepayment Premiums payable with respect to
each Mortgage Loan, if any, constitute “customary prepayment penalties” within
meaning of Treasury Regulation Section 1.860G-1(b)(2).

 

43.           Assignment of Collateral. There is no material collateral securing
any Mortgage Loan that has not been assigned to the Mortgagee.

 

44.           Fee Simple or Leasehold Interests. The interest of the related
Borrower in the Property securing each Mortgage Loan includes a fee simple
and/or leasehold estate or interest in real property and the improvements
thereon.

 

45.           Appraisals. An appraisal of the related Property was conducted in
connection with the origination of the Mortgage Loan, which appraisal is signed
by an appraiser, who had no interest, direct or indirect, in the Property or the
Borrower or in any loan made on

 

VI-12

--------------------------------------------------------------------------------


 

the security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan; in connection with the origination of the
Mortgage Loan, each appraiser has represented in such appraisal or in a
supplemental letter that the appraisal satisfies the requirements of the
“Uniform Standards of Professional Appraisal Practice” as adopted by the
Appraisal Standards Board of the Appraisal Foundation.

 

46.           No Capital Contributions. The mortgagee has no obligation to make
any capital contributions to the related Borrower under the Mortgage Loan.

 

47.           Due Dates and Grace Periods. The related Mortgage or Mortgage Note
provides for Monthly Payments to be made on the first day of each month (“Due
Date”) and a grace period for Monthly Payments no longer than ten (10) days from
the related Due Date.

 

48.           Terrorism Insurance. With respect to each Mortgage Loan, the
related all risk insurance policy and business interruption policy did not as of
the date of origination of the Mortgage Loan, and does not as of the date
hereof, specifically exclude acts of terrorism from coverage. With respect to
each of the Mortgage Loans, the related Mortgage Loan documents do not expressly
waive or prohibit the mortgagee from requiring coverage for acts of terrorism or
damages related thereto, except to the extent that any right to require such
coverage may be limited by commercially reasonable availability.

 

49.           Fraud. No Borrower is guilty of defrauding or making an
intentional material misrepresentation to the Mortgage Loan Seller in connection
with the origination of the Mortgage Loan.

 

50.           Transfers and Pledges. The Mezzanine Loan Collateral consists of
the pledge of all of the ownership interests of the Mortgagor. Transfer and
pledge restrictions under the Mezzanine Loan Documents apply to name of
sponsoring entity, borrower, principal, Mortgagor, mortgage principal and any
affiliated manager or any shareholder, partner, member, non-member manager, any
direct or indirect legal or beneficial owner of, Mortgagor, mortgage principal,
principal, borrower, any guarantor, any affiliated manager, or any pledgor, and
affiliated franchisor or any non-member manager.

 

51.           Management Agreement. The Management Agreement is in full force
and effect and there is no default thereunder by any party thereto and no event
has occurred that, with the passage of time and/or the giving of notice, would
constitute a default thereunder.

 

52.           Illegal Activity. No portion of any Property has been or will be
purchased with proceeds of any illegal activity.

 

53.           Embargoed Person. With respect to each Underlying Asset, (a) none
of the funds or other assets of Mortgagor, Mezzanine Borrower, Principal and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Mortgage Loan or Underlying Asset made by the

 

VI-13

--------------------------------------------------------------------------------


 

Lender is in violation of law (“Embargoed Person”); (b) no Embargoed Person has
any interest of any nature whatsoever in Mortgagor, Mezzanine Borrower,
Principal or Guarantor, as applicable, with the result that the investment in
Mortgagor, Mezzanine Borrower, Principal or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Mortgage Loan or Underlying
Asset is in violation of law; and (c) none of the funds of Mortgagor, Mezzanine
Borrower, Principal or Guarantor, as applicable, have been derived from any
unlawful activity with the result that the investment in Mortgagor, Mezzanine
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Mortgage Loan or Underlying Asset is in
violation of law.

 

54.           Franchise Agreement. The Franchise Agreement and the License
granted thereby are in full force and effect and there is no default thereunder
by any party thereto and no event has occurred that, with the passage of time
and/or giving of notice, would constitute a default thereunder. Mortgagor has
all rights to use the License granted under the Franchise Agreement.

 

55.           Lockbox. Any agreements executed in connection with the creation
of a Collection Account create a valid and continuing security interest (as
defined in the Uniform Commercial Code in effect in the State of New York) in
each of such Collection Accounts in favor of Buyer, which security interest is
prior to all other liens, and is enforceable as such against creditors of and
purchasers from Mortgagor. Each Collection Account constitutes a “deposit
account” within the meaning of the Uniform Commercial Code in effect in the
State of New York. Seller has directed the Servicer to cause each Depository to
agree to comply with all written instructions originated by Buyer, without
further consent by Borrower, directing disposition of all sums at any time held,
deposited or invested in the Collection Accounts, together with any interest or
other earnings thereon, and all proceeds thereof (including proceeds of sales
and other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities. The Collection Accounts
are not in the name of any Person other than Mortgagor, as pledgor, or Lender,
as pledgee. Seller has not consented to the Depository complying with
instructions with respect to the Collection Account from any Person other than
Buyer.

 

56.           MERS Underlying Asset. With respect to each Mortgage Loan that is
a MERS Underlying Asset, the related Mortgagor is registered with MERS and each
assignment of the MERS Underlying Asset has been registered with MERS.

 

VI-14

--------------------------------------------------------------------------------


 

EXHIBIT VII

 

DUE DILIGENCE REVIEW

REGARDING EACH UNDERLYING ASSET

WHICH IS A MEZZANINE LOAN

 

(1)           Mezzanine Underlying Loan Information.  The information set forth
in the Mezzanine Loan Schedule is complete, true and correct in all material
respects.

 


(2)           NO DEFAULT OR DISPUTE UNDER MEZZANINE LOAN DOCUMENTS.  THERE
EXISTS NO MATERIAL DEFAULT, BREACH, VIOLATION OR EVENT OF ACCELERATION (AND NO
EVENT WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD
CONSTITUTE ANY OF THE FOREGOING) UNDER THE DOCUMENTS EVIDENCING OR SECURING THE
MORTGAGE LOAN OR MEZZANINE LOAN, IN ANY SUCH CASE TO THE EXTENT THE SAME
MATERIALLY AND ADVERSELY AFFECTS THE VALUE OF THE MEZZANINE LOAN AND THE RELATED
UNDERLYING REAL PROPERTY.


 


(3)           NO OFFSETS, DEFENSES OR COUNTERCLAIMS.  THERE IS NO VALID RIGHT OF
OFFSET OR RESCISSION, DEFENSE OR COUNTERCLAIM TO SUCH MORTGAGE LOAN OR MEZZANINE
LOAN.


 


(4)           EQUITY PLEDGES.  THE PLEDGE OF OWNERSHIP INTERESTS SECURING SUCH
MEZZANINE LOAN RELATES TO ALL OR SUBSTANTIALLY ALL DIRECT OR INDIRECT EQUITY OR
OWNERSHIP INTERESTS IN THE UNDERLYING REAL PROPERTY OWNER (SO THAT, EXCEPT FOR
THE EQUITY INTERESTS PLEDGED TO SELLER, THERE ARE NO DIRECT OR INDIRECT EQUITY
OR OWNERSHIP INTERESTS IN UNDERLYING REAL PROPERTY OWNER OR IN ANY CONSTITUENT
ENTITY) AND HAS BEEN FULLY PERFECTED IN FAVOR OF SELLER AS MEZZANINE LENDER.


 


(5)           DEPOSITORY AGREEMENT THE COLLECTION ACCOUNT ADMINISTRATOR, IF ANY,
IS NOT AN AFFILIATE OF SELLER.  MEZZANINE LENDER HAS A PERFECTED SECURITY
INTEREST IN THE CASH MANAGEMENT AGREEMENT.


 


(6)           ENFORCEABILITY.  MORTGAGE LENDER AND MEZZANINE LENDER CAN RELY ON
OPINIONS FROM MORTGAGOR’S AND MEZZANINE BORROWER’S COUNSEL TO THE EFFECT THAT
THE MORTGAGE LOAN AND MEZZANINE LOAN DOCUMENTS HAVE BEEN DULY AND PROPERLY
EXECUTED BY THE PARTIES THERETO, AND EACH IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE PARTIES THERETO, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, RECEIVERSHIP, MORATORIUM OR OTHER LAWS RELATING TO OR AFFECTING
THE RIGHTS OF CREDITORS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW).  THE MEZZANINE LOAN IS NOT USURIOUS.  SELLER HAS FULLY AND VALIDLY
PERFECTED ALL SECURITY INTERESTS CREATED OR INTENDED TO BE CREATED PURSUANT TO
THE MEZZANINE LOAN DOCUMENTS.


 


(7)           WAIVERS AND MODIFICATIONS.  THE TERMS AND PROVISIONS OF THE
RELATED MORTGAGE LOAN AND MEZZANINE LOAN DOCUMENTS HAVE NOT BEEN IMPAIRED,
WAIVED, ALTERED, SUPPLEMENTED, RESTATED OR MODIFIED IN ANY MATERIAL RESPECT
(OTHER THAN BY A WRITTEN INSTRUMENT WHICH IS INCLUDED IN THE RELATED MORTGAGE
LOAN AND MEZZANINE LOAN FILE).


 


(8)           VALID ASSIGNMENT.  THE ASSIGNMENT OF MEZZANINE LOAN CONSTITUTES
THE LEGAL, VALID AND BINDING ASSIGNMENT OF SUCH MEZZANINE

 

VII-1

--------------------------------------------------------------------------------


 


LOAN FROM SELLER TO OR FOR THE BENEFIT OF BUYER.  NO CONSENT OR APPROVAL BY ANY
THIRD PARTY IS REQUIRED FOR ANY SUCH ASSIGNMENT OF SUCH MEZZANINE LOAN, FOR
BUYER’S EXERCISE OF ANY RIGHTS OR REMEDIES UNDER THE ASSIGNMENT OF MEZZANINE
LOAN, OR FOR BUYER’S SALE OR OTHER DISPOSITION OF SUCH MEZZANINE LOAN IF BUYER
ACQUIRES TITLE THERETO, OTHER THAN CONSENTS AND APPROVALS WHICH HAVE BEEN
OBTAINED.  NO THIRD PARTY (INCLUDING UNDERLYING REAL PROPERTY OWNER AND
UNDERLYING REAL PROPERTY MORTGAGEE) HOLDS ANY “RIGHT OF FIRST REFUSAL,” “RIGHT
OF FIRST NEGOTIATION,” “RIGHT OF FIRST OFFER,” PURCHASE OPTION, OR OTHER SIMILAR
RIGHTS OF ANY KIND ON ACCOUNT OF THE OCCURRENCE OF ANY OF THE FOREGOING.  NO
OTHER IMPEDIMENT EXISTS TO ANY SUCH TRANSFER.


 


(9)           CERTAIN REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES IN THE MORTGAGE LOAN AND MEZZANINE LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS.


 


(10)         PARTIES AUTHORIZED.  TO THE EXTENT REQUIRED UNDER APPLICABLE LAW AS
OF THE PURCHASE DATE, EACH PARTY TO THE MEZZANINE LOAN DOCUMENTS WAS AUTHORIZED
TO DO BUSINESS IN THE JURISDICTION IN WHICH THE RELATED UNDERLYING REAL PROPERTY
IS LOCATED AT ALL TIMES WHEN IT HELD THE MEZZANINE LOAN TO THE EXTENT NECESSARY
TO ENSURE THE VALIDITY AND ENFORCEABILITY OF SUCH MEZZANINE LOAN.


 


(11)         NO ADVANCES OF FUNDS.  NO PARTY TO THE MORTGAGE OR MEZZANINE LOAN
DOCUMENTS HAS ADVANCED FUNDS ON ACCOUNT OF ANY DEFAULT UNDER THE MORTGAGE OR
MEZZANINE LOAN DOCUMENTS.


 


(12)         SERVICING.  THE SERVICING AND COLLECTION PRACTICES USED BY SELLER
FOR THE MEZZANINE LOAN HAVE COMPLIED WITH APPLICABLE LAW IN ALL MATERIAL
RESPECTS AND ARE CONSISTENT WITH THOSE EMPLOYED BY PRUDENT SERVICERS OF
COMPARABLE MEZZANINE LOANS.


 


(13)         NO ASSIGNMENT.  SELLER HAS NOT EFFECTUATED ANY TRANSFER, SALE,
ASSIGNMENT, HYPOTHECATION, OR OTHER CONVEYANCE OF ANY OF ITS RIGHTS AND
OBLIGATIONS UNDER ANY MEZZANINE LOAN DOCUMENT, EXCEPT IN CONNECTION WITH THIS
AGREEMENT.


 


(14)         NO BANKRUPTCY.  NONE OF THE FOLLOWING PARTIES IS A DEBTOR IN ANY
STATE OR FEDERAL BANKRUPTCY OR INSOLVENCY PROCEEDING: SELLER; UNDERLYING REAL
PROPERTY OWNER; MORTGAGE LOAN PROPERTY OWNER PRINCIPAL/SPONSOR, UNDERLYING REAL
PROPERTY MORTGAGEE, MEZZANINE LOAN BORROWER, OR MEZZANINE LOAN
PRINCIPAL/SPONSOR.


 


(15)         MEZZANINE LOAN DOCUMENTS.  A COMPLETE LIST OF ALL MATERIAL LOAN
DOCUMENTS HAS BEEN DELIVERED BY THE MEZZANINE BORROWER IN CONNECTION WITH THE
MEZZANINE LOAN AGREEMENT AND TRUE COUNTERPART ORIGINALS OF THE MEZZANINE LOAN
DOCUMENTS AND TRUE AND CORRECT COPIES OF THE MORTGAGE LOAN DOCUMENTS HAVE BEEN
DELIVERED BY SELLER TO BUYER.


 


(16)         OWNERSHIP.  SELLER IS THE SOLE OWNER OF THE MEZZANINE LOAN
DOCUMENTS AND THE RELATED RIGHTS DESCRIBED ABOVE AND THAT THE MEZZANINE LOAN
DOCUMENTS AND THE RELATED RIGHTS DESCRIBED ABOVE ARE NOT, AND HAVE NOT BEEN,
PLEDGED, NOR ASSIGNED, TO ANOTHER PARTY AND ARE NOT OTHERWISE ENCUMBERED AS OF
THE EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


(17)         OWNERSHIP OF MEZZANINE LOANS.  EACH MEZZANINE LOAN IS A
PARTICIPATION INTEREST IN A WHOLE LOAN.  IMMEDIATELY PRIOR TO THE TRANSFER TO
BUYER OF THE MEZZANINE LOAN, SELLER HAD GOOD AND MARKETABLE TITLE TO, AND WAS
THE SOLE OWNER OF, EACH MEZZANINE LOAN.  SELLER HAS FULL RIGHT, POWER AND
AUTHORITY TO TRANSFER AND ASSIGN THE MEZZANINE LOAN TO OR AT THE DIRECTION OF

 

VII-2

--------------------------------------------------------------------------------


 


BUYER AND HAS VALIDLY AND EFFECTIVELY CONVEYED (OR CAUSED TO BE CONVEYED) TO
BUYER OR ITS DESIGNEE ALL OF SELLER’S LEGAL AND BENEFICIAL INTEREST IN AND TO
THE MEZZANINE LOAN FREE AND CLEAR OF ANY AND ALL PLEDGES, LIENS, CHARGES,
SECURITY INTERESTS, PARTICIPATION INTERESTS, AND/OR OTHER ENCUMBRANCES.  THE
SALE OF THE MEZZANINE LOAN TO BUYER OR ITS DESIGNEE DOES NOT REQUIRE SELLER TO
OBTAIN ANY GOVERNMENTAL OR REGULATORY APPROVAL OR CONSENT THAT HAS NOT BEEN
OBTAINED.


 


(18)         PAYMENT RECORD.  NO SCHEDULED PAYMENT OF PRINCIPAL AND INTEREST
UNDER ANY MEZZANINE LOAN OR RELATED MORTGAGE LOAN WAS 30 DAYS OR MORE PAST DUE
AS OF THE PURCHASE DATE WITHOUT GIVING EFFECT TO ANY APPLICABLE GRACE PERIOD,
AND NO MEZZANINE LOAN OR RELATED MORTGAGE LOAN WAS 30 DAYS OR MORE DELINQUENT IN
THE TWELVE-MONTH PERIOD IMMEDIATELY PRECEDING THE PURCHASE DATE.


 


(19)         LIEN.  THE MORTGAGE AND PLEDGE RELATED TO AND DELIVERED IN
CONNECTION WITH EACH MORTGAGE LOAN AND MEZZANINE LOAN CONSTITUTES A VALID AND
ENFORCEABLE FIRST PRIORITY SECURITY INTEREST ON THE RELATED PROPERTY AND PLEDGED
EQUITY, PRIOR TO ALL OTHER LIENS AND ENCUMBRANCES AND THERE ARE NO LIENS OR
ENCUMBRANCES PARI PASSU WITH THE LIEN OF THE MORTGAGE AND PLEDGE.  A UNIFORM
COMMERCIAL CODE FINANCING STATEMENT HAS BEEN FILED AND/OR RECORDED IN ALL PLACES
NECESSARY TO PERFECT A VALID SECURITY INTEREST IN SUCH PLEDGED EQUITY, AND SUCH
SECURITY INTEREST IS A FIRST PRIORITY SECURITY INTEREST.  SELLER, ITS SUCCESSORS
AND ASSIGNS IS THE BENEFICIARY OF AN EAGLE 9 POLICY OR A TITLE POLICY
ENDORSEMENT INSURING THAT THE UCC FINANCING STATEMENT ENCUMBERING THE MEZZANINE
LOAN COLLATERAL HAS BEEN FILED PROPERLY SO AS PERFECT MEZZANINE LENDER’S
SECURITY INTEREST IN THE MEZZANINE LOAN COLLATERAL.


 


(20)         MORTGAGE AND PLEDGE STATUS; WAIVERS AND MODIFICATIONS.  IN THE CASE
OF EACH MORTGAGE AND RELATED MEZZANINE LOAN, (A) NO PLEDGE OR RELATED MORTGAGE
HAS BEEN SATISFIED, CANCELED, RESCINDED OR SUBORDINATED IN WHOLE OR IN MATERIAL
PART, (B) THE RELATED PLEDGED EQUITY OR PROPERTY HAS NOT BEEN RELEASED FROM THE
LIEN OF SUCH PLEDGE OR MORTGAGE, IN WHOLE OR IN MATERIAL PART, (C) NO INSTRUMENT
HAS BEEN EXECUTED THAT WOULD EFFECT ANY SUCH SATISFACTION, CANCELLATION,
SUBORDINATION, RESCISSION OR RELEASE, AND (D) NO PLEDGOR OR MORTGAGOR HAS BEEN
RELEASED FROM ITS OBLIGATIONS UNDER THE RELATED PLEDGE OR MORTGAGE IN WHOLE OR
IN MATERIAL PART.  NONE OF THE TERMS OF ANY NOTE OR PLEDGE HAS BEEN IMPAIRED,
WAIVED, ALTERED OR MODIFIED IN ANY RESPECT, EXCEPT BY WRITTEN INSTRUMENTS, ALL
OF WHICH ARE INCLUDED IN THE RELATED LOAN FILE.


 


(21)         CONDITION OF PROPERTY; CONDEMNATION.  EXCEPT AS SET FORTH IN AN
ENGINEERING REPORT PREPARED IN CONNECTION WITH THE ORIGINATION OF THE RELATED
MORTGAGE LOAN AND DATED NOT MORE THAN 12 MONTHS PRIOR TO THE PURCHASE DATE, EACH
PROPERTY IS FREE AND CLEAR OF ANY DAMAGE THAT WOULD MATERIALLY AND ADVERSELY
AFFECT ITS VALUE AS SECURITY FOR THE RELATED MORTGAGE LOAN (NORMAL WEAR AND TEAR
EXCEPTED).  SELLER HAS RECEIVED NO NOTICE, AND HAS NO KNOWLEDGE, OF ANY PENDING
OR THREATENED PROCEEDING FOR THE CONDEMNATION OF ALL OR ANY MATERIAL PORTION OF
ANY PROPERTY.


 


(22)         TITLE INSURANCE.  EACH PROPERTY IS COVERED BY AN AMERICAN LAND
TITLE ASSOCIATION (OR AN EQUIVALENT FORM THEREOF APPROVED FOR USE IN THE
APPLICABLE JURISDICTION) LENDER’S TITLE INSURANCE POLICY (THE “TITLE POLICY”) IN
THE ORIGINAL PRINCIPAL AMOUNT OF THE RELATED MORTGAGE LOAN AFTER ALL ADVANCES OF
PRINCIPAL.  EACH TITLE POLICY INSURES THAT THE RELATED MORTGAGE IS A VALID FIRST
PRIORITY LIEN ON SUCH PROPERTY, SUBJECT ONLY TO THE EXCEPTIONS STATED THEREIN
(OR A PRELIMINARY TITLE POLICY WITH ESCROW INSTRUCTIONS OR A MARKED UP TITLE
INSURANCE COMMITMENT ON

 

VII-3

--------------------------------------------------------------------------------


 


WHICH THE REQUIRED PREMIUM HAS BEEN PAID EXISTS WHICH IS BINDING ON THE TITLE
INSURER AND WHICH EVIDENCES THAT SUCH TITLE POLICY WILL BE ISSUED).  EACH TITLE
POLICY (OR, IF IT HAS YET TO BE ISSUED, THE COVERAGE TO BE PROVIDED THEREBY) IS
IN FULL FORCE AND EFFECT, ALL PREMIUMS THEREON HAVE BEEN PAID, INSURES THE
ORIGINATOR OF THE MORTGAGE LOAN, ITS SUCCESSORS AND ASSIGNS AND (I) NO MATERIAL
CLAIMS HAVE BEEN MADE THEREUNDER AND NO CLAIMS HAVE BEEN PAID THEREUNDER AND
(II) WAS ISSUED BY A TITLE INSURANCE COMPANY QUALIFIED AT ORIGINATION TO DO
BUSINESS IN THE JURISDICTION IN WHICH THE PROPERTY IS LOCATED TO THE EXTENT SUCH
QUALIFICATION WAS REQUIRED IN ORDER FOR THE TITLE POLICY TO BE ENFORCEABLE..


 


(23)         NO HOLDBACKS.  THE PROCEEDS OF EACH MEZZANINE LOAN HAVE BEEN FULLY
DISBURSED AND THERE IS NO OBLIGATION FOR FUTURE ADVANCES WITH RESPECT THERETO.


 


(24)         PLEDGE AND MORTGAGE PROVISIONS.  THE NOTE AND PLEDGE FOR EACH
MORTGAGE LOAN AND RELATED MEZZANINE LOAN, TOGETHER WITH APPLICABLE STATE LAW,
CONTAINS CUSTOMARY AND ENFORCEABLE PROVISIONS FOR COMPARABLE MORTGAGED
PROPERTIES AND EQUITY INTERESTS SIMILARLY SITUATED (SUBJECT TO CUSTOMARY
BANKRUPTCY AND EQUITY EXCEPTIONS) SUCH AS TO RENDER THE RIGHTS AND REMEDIES OF
THE HOLDER THEREOF ADEQUATE FOR THE PRACTICAL REALIZATION AGAINST THE RELATED
PROPERTY AND PLEDGED EQUITY OF THE PRINCIPAL BENEFITS OF THE SECURITY INTENDED
TO BE PROVIDED THEREBY.


 


(25)         ENVIRONMENTAL CONDITIONS.  WITH RESPECT TO EACH PROPERTY (A) AN
ENVIRONMENTAL SITE ASSESSMENT (OR AN UPDATE OF A PREVIOUS ASSESSMENT) WAS
PERFORMED BY AN INDEPENDENT THIRD PARTY ENVIRONMENTAL CONSULTANT WITH RESPECT TO
EACH PROPERTY IN CONNECTION WITH THE ORIGINATION OF THE RELATED MEZZANINE LOAN,
(B) A REPORT OF EACH SUCH ASSESSMENT (AN “ENVIRONMENTAL REPORT”) IS DATED NO
EARLIER THAN 12 MONTHS PRIOR TO THE PURCHASE DATE AND HAS BEEN DELIVERED TO
BUYER, AND (C) THERE IS NO VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS AND
REGULATIONS WITH RESPECT TO, OR ANY MATERIAL AND ADVERSE ENVIRONMENTAL CONDITION
OR CIRCUMSTANCE AFFECTING, ANY PROPERTY THAT WAS NOT DISCLOSED IN SUCH REPORT. 
EACH MORTGAGE REQUIRES THE RELATED MORTGAGOR TO COMPLY WITH ALL APPLICABLE
FEDERAL, STATE AND LOCAL ENVIRONMENTAL LAWS AND REGULATIONS.  WHERE SUCH
ENVIRONMENTAL REPORT DISCLOSED A VIOLATION OF APPLICABLE ENVIRONMENTAL LAWS AND
REGULATIONS OR THE EXISTENCE OF A MATERIAL AND ADVERSE ENVIRONMENTAL CONDITION
OR CIRCUMSTANCE AFFECTING ANY PROPERTY, (I) A PARTY NOT RELATED TO THE MORTGAGOR
WAS IDENTIFIED AS THE RESPONSIBLE PARTY FOR SUCH CONDITION OR CIRCUMSTANCE,
(II) THE RELATED MORTGAGOR WAS REQUIRED EITHER TO PROVIDE ADDITIONAL SECURITY
AND/OR TO OBTAIN AN OPERATIONS AND MAINTENANCE PLAN OR (III) THE RELATED
MORTGAGOR PROVIDED EVIDENCE SATISFACTORY TO THE ORIGINATOR OF SUCH MORTGAGE LOAN
THAT APPLICABLE FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITIES WOULD NOT TAKE
ANY ACTION, OR REQUIRE THE TAKING OF ANY ACTION, IN RESPECT OF SUCH VIOLATION,
CONDITION OR CIRCUMSTANCE.  THE RELATED MEZZANINE LOAN DOCUMENTS CONTAIN
PROVISIONS PURSUANT TO WHICH THE RELATED MORTGAGOR OR A PRINCIPAL OF SUCH
MORTGAGOR HAS AGREED TO INDEMNIFY THE MORTGAGEE FOR DAMAGES RESULTING FROM
VIOLATIONS OF ANY APPLICABLE ENVIRONMENTAL LAWS.


 


(26)         LOAN DOCUMENT STATUS.  EACH MORTGAGE NOTE, MORTGAGE, MEZZANINE
NOTE, PLEDGE AND OTHER AGREEMENT THAT EVIDENCES OR SECURES A MORTGAGE LOAN OR
RELATED MEZZANINE LOAN AND THAT WAS EXECUTED BY OR ON BEHALF OF THE RELATED
MORTGAGOR OR PLEDGOR IS THE LEGAL, VALID AND BINDING OBLIGATION OF THE MAKER
THEREOF (SUBJECT TO ANY NON-RECOURSE PROVISIONS CONTAINED IN ANY OF THE
FOREGOING AGREEMENTS AND ANY APPLICABLE STATE ANTI-DEFICIENCY OR MARKET VALUE
LIMIT DEFICIENCY LEGISLATION), ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEMENT MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION OR
OTHER SIMILAR LAWS AFFECTING THE

 

VII-4

--------------------------------------------------------------------------------


 


ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY, AND BY GENERAL PRINCIPLES OF EQUITY
(REGARDLESS OF WHETHER SUCH ENFORCEMENT IS CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW) AND THERE IS NO VALID DEFENSE, COUNTERCLAIM OR RIGHT OF OFFSET OR
RESCISSION AVAILABLE TO THE RELATED MORTGAGOR OR PLEDGOR RESPECT TO SUCH
MORTGAGE NOTE, MORTGAGE, MEZZANINE NOTE, PLEDGE, OR OTHER AGREEMENTS.


 


(27)         INSURANCE.  EACH PROPERTY IS, AND IS REQUIRED PURSUANT TO THE
RELATED MORTGAGE TO BE, INSURED BY (A) AN ALL RISK INSURANCE POLICY ISSUED BY AN
INSURER MEETING THE REQUIREMENTS OF SUCH MORTGAGE LOAN AND, TO THE EXTENT
REQUIRED AS OF THE DATE OF ORIGINATION BY THE ORIGINATOR OF SUCH MEZZANINE LOAN
CONSISTENT WITH ITS NORMAL COMMERCIAL MORTGAGE LENDING PRACTICES, AGAINST OTHER
RISKS INSURED AGAINST BY PERSONS OPERATING LIKE PROPERTIES IN THE LOCALITY OF
THE PROPERTY IN AN AMOUNT NOT LESS THAN THE LESSER OF THE PRINCIPAL BALANCE OF
THE RELATED MEZZANINE LOAN AND 100% OF THE REPLACEMENT COST (NOT ALLOWING
REDUCTION IN INSURANCE PROCEEDS FOR DEPRECIATION) OF THE PROPERTY, AND NOT LESS
THAN THE AMOUNT NECESSARY TO AVOID THE OPERATION OF ANY CO-INSURANCE PROVISIONS
WITH RESPECT TO THE PROPERTY; (B) A BUSINESS INTERRUPTION OR RENTAL LOSS
INSURANCE POLICY PROVIDING COVERAGE FOR AT LEAST TWELVE MONTHS (OTHER THAN FOR
MANUFACTURED HOUSING COMMUNITIES) AND FOR EIGHTEEN MONTHS OF COVERAGE IF THE
PROPERTY IS A SPECIAL PURPOSE PROPERTY OR IF THE MORTGAGE LOAN IS IN EXCESS OF
$25 MILLION; (C) A FLOOD INSURANCE POLICY (IF ANY PORTION OF THE PROPERTY IS
LOCATED IN AN AREA IDENTIFIED BY THE FEDERAL EMERGENCY MANAGEMENT AGENCY AS
HAVING SPECIAL FLOOD HAZARDS); AND (D) A COMPREHENSIVE GENERAL LIABILITY
INSURANCE POLICY IN AMOUNTS AS ARE GENERALLY REQUIRED BY COMMERCIAL MORTGAGE
LENDERS, AND IN ANY EVENT NOT LESS THAN $1 MILLION PER OCCURRENCE.  SUCH
INSURANCE POLICY CONTAINS A STANDARD MORTGAGEE CLAUSE THAT NAMES THE HOLDER OF
THE MORTGAGE, ITS SUCCESSORS AND ASSIGNS AS MORTGAGEE AS AN ADDITIONAL INSURED
IN THE CASE OF LIABILITY INSURANCE POLICIES OR AS A LOSS PAYEE IN THE CASE OF
PROPERTY INSURANCE POLICIES.  SUCH INSURANCE POLICY IS NOT TERMINABLE (NOR MAY
THE AMOUNT OF COVERAGE PROVIDED THEREUNDER BE REDUCED) WITHOUT PRIOR WRITTEN
NOTICE TO THE HOLDER OF THE MORTGAGE, AND NO SUCH NOTICE HAS BEEN RECEIVED,
INCLUDING ANY NOTICE OF NONPAYMENT OF PREMIUMS, THAT HAS NOT BEEN CURED.  EACH
MORTGAGE OBLIGATES THE RELATED MORTGAGOR TO MAINTAIN ALL SUCH INSURANCE AND,
UPON SUCH MORTGAGOR’S FAILURE TO DO SO, AUTHORIZES THE HOLDER OF THE MORTGAGE TO
PURCHASE AND MAINTAIN SUCH INSURANCE AT THE MORTGAGOR’S COST AND EXPENSE AND TO
SEEK REIMBURSEMENT THEREFOR FROM SUCH MORTGAGOR.  EACH MORTGAGE PROVIDES THAT
CASUALTY INSURANCE PROCEEDS WILL BE APPLIED EITHER TO THE RESTORATION OR REPAIR
OF THE RELATED PROPERTY OR TO THE REDUCTION OR DEFEASANCE OF THE PRINCIPAL
AMOUNT OF THE MEZZANINE LOAN.


 


(28)         TAXES AND ASSESSMENTS.  THERE ARE NO DELINQUENT OR UNPAID TAXES OR
ASSESSMENTS (INCLUDING ASSESSMENTS PAYABLE IN FUTURE INSTALLMENTS), OR OTHER
OUTSTANDING CHARGES AFFECTING ANY PROPERTY WHICH ARE OR MAY BECOME A LIEN OF
PRIORITY EQUAL TO OR HIGHER THAN THE LIEN OF THE RELATED MORTGAGE.  FOR PURPOSES
OF THIS REPRESENTATION AND WARRANTY, REAL PROPERTY TAXES AND ASSESSMENTS SHALL
NOT BE CONSIDERED UNPAID UNTIL THE DATE ON WHICH INTEREST AND/OR PENALTIES WOULD
BE FIRST PAYABLE THEREON.


 


(29)         MORTGAGOR BANKRUPTCY.  NO MORTGAGOR, PLEDGOR, NON-RECOURSE
CARVE-OUT GUARANTOR OR TENANT PHYSICALLY OCCUPYING 25% OR MORE (BY SQUARE FEET)
OF THE NET RENTABLE AREA OF A PROPERTY IS A DEBTOR IN ANY STATE OR FEDERAL
BANKRUPTCY OR INSOLVENCY PROCEEDING.


 


(30)         LEASEHOLD ESTATE.  EACH PROPERTY CONSISTS OF THE RELATED
MORTGAGOR’S FEE SIMPLE ESTATE IN REAL ESTATE OR, IF THE RELATED MEZZANINE LOAN
IS SECURED IN WHOLE OR IN PART BY THE INTEREST

 

VII-5

--------------------------------------------------------------------------------


 


OF A MORTGAGOR AS A LESSEE UNDER A GROUND LEASE OF A PROPERTY (A “GROUND
LEASE”), BY THE RELATED MORTGAGOR’S INTEREST IN THE GROUND LEASE BUT NOT BY THE
RELATED FEE INTEREST IN SUCH PROPERTY (THE “FEE INTEREST”).  WITH RESPECT TO ANY
MEZZANINE LOAN SECURED BY A GROUND LEASE BUT NOT BY THE RELATED FEE INTEREST:


 


(A)           SUCH GROUND LEASE OR A MEMORANDUM THEREOF HAS BEEN DULY RECORDED;
SUCH GROUND LEASE (OR THE RELATED ESTOPPEL LETTER OR LENDER PROTECTION AGREEMENT
BETWEEN SELLER AND RELATED LESSOR) PERMITS THE CURRENT USE OF THE PROPERTY AND
PERMITS THE INTEREST OF THE LESSEE THEREUNDER TO BE ENCUMBERED BY THE RELATED
MORTGAGE AND DOES NOT RESTRICT THE USE OF THE RELATED PROPERTY BY SUCH LESSEE,
ITS SUCCESSORS OR ASSIGNS IN A MANNER THAT WOULD ADVERSELY EFFECT THE SECURITY
PROVIDED BY THE RELATED MORTGAGE BY LIMITING IN ANY WAY ITS CURRENT USE; AND
THERE HAS BEEN NO MATERIAL CHANGE IN THE TERMS OF SUCH GROUND LEASE SINCE THE
ORIGINATION OF THE RELATED MEZZANINE LOAN, WITH THE EXCEPTION OF MATERIAL
CHANGES REFLECTED IN WRITTEN INSTRUMENTS THAT ARE A PART OF THE RELATED MORTGAGE
FILE;


 


(B)           THE LESSEE’S INTEREST IN SUCH GROUND LEASE IS NOT SUBJECT TO ANY
LIENS OR ENCUMBRANCES SUPERIOR TO, OR OF EQUAL PRIORITY WITH, THE RELATED
MORTGAGE, OTHER THAN THE RELATED FEE INTEREST AND PERMITTED ENCUMBRANCES;


 


(C)           THE MORTGAGOR’S INTEREST IN SUCH GROUND LEASE IS ASSIGNABLE TO
BUYER AND IS FURTHER ASSIGNABLE BY BUYER, ITS SUCCESSORS AND ASSIGNS UPON NOTICE
TO, BUT WITHOUT THE CONSENT OF, THE LESSOR THEREUNDER (OR, IF SUCH CONSENT IS
REQUIRED, IT HAS BEEN OBTAINED PRIOR TO THE PURCHASE DATE) AND, IN THE EVENT
THAT IT IS SO ASSIGNED, IS FURTHER ASSIGNABLE BY BUYER AND ITS SUCCESSORS AND
ASSIGNS UPON NOTICE TO, BUT WITHOUT THE NEED TO OBTAIN THE CONSENT OF, SUCH
LESSOR.  IF REQUIRED BY THE GROUND LEASE, THE LESSOR HAS RECEIVED NOTICE OF THE
LIEN OF THE RELATED MORTGAGE IN ACCORDANCE WITH THE PROVISIONS OF THE GROUND
LEASE;


 


(D)           IN CONNECTION WITH THE ORIGINATION OF SUCH MORTGAGE LOAN, THE
RELATED GROUND LESSOR PROVIDED AN ESTOPPEL TO THE ORIGINATOR CONFIRMING THAT THE
RELATED MORTGAGOR WAS NOT THEN IN DEFAULT UNDER SUCH GROUND LEASE.  THE GROUND
LEASE PROVIDES THAT NO MATERIAL AMENDMENT TO THE GROUND LEASE IS EFFECTIVE
AGAINST THE MORTGAGEE UNDER SUCH MORTGAGE LOAN UNLESS THE MORTGAGEE HAS
CONSENTED THERETO.  SUCH GROUND LEASE IS IN FULL FORCE AND EFFECT, AND SELLER
AND ANY SERVICER ACTING ON SELLER’S BEHALF HAVE  RECEIVED NO NOTICE THAT AN
EVENT OF DEFAULT HAS OCCURRED THEREUNDER OR THAT THE GROUND LEASE HAS
TERMINATED, AND THERE EXISTS NO CONDITION THAT, BUT FOR THE PASSAGE OF TIME OR
THE GIVING OF NOTICE, OR BOTH, WOULD RESULT IN AN EVENT OF DEFAULT UNDER THE
TERMS OF SUCH GROUND LEASE;


 


(E)           SUCH GROUND LEASE, OR AN ESTOPPEL LETTER OR OTHER AGREEMENT,
(A) REQUIRES THE LESSOR UNDER SUCH GROUND LEASE TO GIVE NOTICE OF ANY DEFAULT BY
THE LESSEE TO THE MORTGAGEE, PROVIDED THAT THE MORTGAGEE HAS PROVIDED THE LESSOR
WITH NOTICE OF ITS LIEN IN ACCORDANCE WITH THE PROVISIONS OF SUCH GROUND LEASE
TO THE EXTENT SUCH GROUND LEASE REQUIRES SUCH NOTICE, FURTHER (B) PROVIDES THAT
NO NOTICE OF TERMINATION GIVEN UNDER SUCH GROUND LEASE (INCLUDING REJECTION OF
SUCH GROUND LEASE IN A BANKRUPTCY PROCEEDING) IS EFFECTIVE AGAINST THE HOLDER OF
THE MORTGAGE UNLESS A COPY OF SUCH NOTICE HAS BEEN DELIVERED TO SUCH HOLDER AND
THE LESSOR HAS OFFERED TO ENTER INTO A NEW LEASE WITH SUCH HOLDER ON TERMS THAT
DO NOT MATERIALLY VARY FROM THE ECONOMIC TERMS OF THE GROUND LEASE;

 

VII-6

--------------------------------------------------------------------------------


 


(F)            A MORTGAGEE IS PERMITTED A REASONABLE OPPORTUNITY (INCLUDING,
WHERE NECESSARY, SUFFICIENT TIME TO GAIN POSSESSION OF THE INTEREST OF THE
LESSEE UNDER SUCH GROUND LEASE BY FORECLOSURE OR OTHERWISE IF POSSESSION IS
NECESSARY TO EFFECT A CURE) TO CURE ANY DEFAULT UNDER SUCH GROUND LEASE, WHICH
IS CURABLE AFTER THE RECEIPT OF NOTICE OF ANY SUCH DEFAULT, BEFORE THE LESSOR
THEREUNDER MAY TERMINATE SUCH GROUND LEASE;


 


(G)           SUCH GROUND LEASE HAS AN ORIGINAL TERM (INCLUDING ANY EXTENSION
OPTIONS SET FORTH THEREIN WHICH, UNDER ALL CIRCUMSTANCES, MAY BE EXERCISED, AND
WILL BE ENFORCEABLE, BY THE MORTGAGEE IF IT TAKES POSSESSION OF SUCH LEASEHOLD
INTEREST) WHICH EXTENDS NOT LESS THAN TWENTY YEARS BEYOND THE STATED MATURITY
DATE OF THE RELATED MEZZANINE LOAN AND TEN YEARS BEYOND THE AMORTIZATION PERIOD
FOR THE RELATED MEZZANINE LOAN;


 


(H)           UNDER THE TERMS OF SUCH GROUND LEASE AND THE RELATED MORTGAGE,
TAKEN TOGETHER, ANY RELATED INSURANCE PROCEEDS OR CONDEMNATION AWARD OTHER THAN
IN RESPECT OF A TOTAL LOSS WILL BE APPLIED EITHER TO THE REPAIR OR RESTORATION
OF ALL OR PART OF THE RELATED PROPERTY, WITH THE MORTGAGEE OR A TRUSTEE
APPOINTED BY IT HAVING THE RIGHT TO HOLD AND DISBURSE SUCH PROCEEDS AS THE
REPAIR OR RESTORATION PROGRESSES (EXCEPT IN SUCH CASES WHERE A PROVISION
ENTITLING ANOTHER PARTY TO HOLD AND DISBURSE SUCH PROCEEDS WOULD NOT BE VIEWED
AS COMMERCIALLY UNREASONABLE BY A PRUDENT COMMERCIAL MORTGAGE LENDER FOR CONDUIT
PROGRAMS), OR TO THE PAYMENT OR DEFEASANCE OF THE OUTSTANDING PRINCIPAL BALANCE
OF THE MEZZANINE LOAN TOGETHER WITH ANY ACCRUED INTEREST THEREON;


 


(I)            SUCH GROUND LEASE DOES NOT IMPOSE ANY RESTRICTIONS ON SUBLETTING
WHICH WOULD BE VIEWED AS COMMERCIALLY UNREASONABLE BY PRUDENT COMMERCIAL
MORTGAGE LENDERS IN THE LENDING AREA WHERE THE PROPERTY IS LOCATED AND SUCH
GROUND LEASE CONTAINS A COVENANT THAT THE GROUND LESSOR IS NOT PERMITTED, IN THE
ABSENCE OF AN UNCURED DEFAULT, TO DISTURB THE POSSESSION, INTEREST OR QUIET
ENJOYMENT OF THE LESSEE THEREUNDER FOR ANY REASON OR IN ANY MANNER WHICH WOULD
MATERIALLY ADVERSELY AFFECT THE SECURITY PROVIDED BY THE RELATED MORTGAGE; AND


 


(J)            SUCH GROUND LEASE PROVIDES, OR THE LESSOR HAS OTHERWISE AGREED,
THAT SUCH GROUND LEASE MAY NOT BE AMENDED OR MODIFIED OR ANY SUCH AMENDMENT OR
MODIFICATION WILL NOT BE EFFECTIVE AGAINST THE MORTGAGEE WITHOUT THE PRIOR
WRITTEN CONSENT OF THE MORTGAGEE UNDER SUCH MEZZANINE LOAN AND ANY SUCH ACTION
WITHOUT SUCH CONSENT IS NOT BINDING ON SUCH MORTGAGEE, ITS SUCCESSORS AND
ASSIGNS, PROVIDED SUCH MORTGAGEE HAS PROVIDED THE GROUND LESSOR WITH NOTICE OF
ITS LIEN IN ACCORDANCE WITH THE TERMS OF THE GROUND LEASE.


 


(31)         ESCROW DEPOSITS.  ALL ESCROW DEPOSITS AND PAYMENTS (INCLUDING
CAPITAL IMPROVEMENTS, ENVIRONMENTAL REMEDIATION RESERVES AND OTHER RESERVE
DEPOSITS, IF ANY) RELATING TO EACH MORTGAGE LOAN AND RELATED MEZZANINE LOAN THAT
ARE, AS OF THE PURCHASE DATE REQUIRED TO BE DEPOSITED OR PAID TO THE LENDER
UNDER THE TERMS OF THE RELATED MORTGAGE LOAN DOCUMENTS HAVE BEEN SO DEPOSITED OR
PAID AND, TO THE EXTENT OF ANY REMAINING BALANCES OF SUCH ESCROW DEPOSITS, ARE
IN THE POSSESSION OR UNDER THE CONTROL OF MORTGAGEE OR ITS AGENTS (WHICH SHALL
INCLUDE THE APPLICABLE SERVICER OF THE MORTGAGE LOAN).  ANY AND ALL MATERIAL
REQUIREMENTS UNDER EACH MORTGAGE LOAN AS TO COMPLETION OF ANY MATERIAL
IMPROVEMENTS AND AS TO DISBURSEMENT OF ANY FUNDS ESCROWED FOR SUCH PURPOSE,
WHICH REQUIREMENTS WERE TO HAVE BEEN COMPLIED WITH ON OR BEFORE THE PURCHASE
DATE, HAVE BEEN COMPLIED WITH IN ALL MATERIAL RESPECTS OR, IF AND TO THE EXTENT
NOT SO COMPLIED WITH, THE ESCROWED FUNDS (OR AN ALLOCABLE PORTION THEREOF) HAVE
NOT BEEN RELEASED EXCEPT IN ACCORDANCE WITH THE TERMS OF THE RELATED LOAN
DOCUMENTS.

 

VII-7

--------------------------------------------------------------------------------


 


(32)         NO MECHANICS’ LIENS.  AS OF THE DATE OF THE MORTGAGE, EACH PROPERTY
IS FREE AND CLEAR OF ANY AND ALL MECHANICS’ AND MATERIALMEN’S LIENS THAT ARE
PRIOR OR EQUAL TO THE LIEN OF THE RELATED MORTGAGE, AND NO RIGHTS ARE
OUTSTANDING THAT UNDER LAW COULD GIVE RISE TO ANY SUCH LIEN THAT WOULD BE PRIOR
OR EQUAL TO THE LIEN OF THE RELATED MORTGAGE EXCEPT, IN EACH CASE, FOR LIENS
INSURED AGAINST BY THE TITLE POLICY REFERRED TO HEREIN OR OTHERWISE BONDED.


 


(33)         RELEASES OF PROPERTY.  EXCEPT AS DESCRIBED IN THE NEXT SENTENCE, NO
MORTGAGE NOTE OR MORTGAGE REQUIRES THE MORTGAGEE TO RELEASE ALL OR ANY MATERIAL
PORTION OF THE RELATED PROPERTY FROM THE LIEN OF THE RELATED MORTGAGE EXCEPT
UPON PAYMENT IN FULL OR DEFEASANCE OF ALL AMOUNTS DUE UNDER THE RELATED
MEZZANINE LOAN.  THE MORTGAGES RELATING TO THE MEZZANINE LOANS IDENTIFIED ON THE
MEZZANINE LOAN SCHEDULE REQUIRE THE MORTGAGEE TO GRANT RELEASES OF PORTIONS OF
THE RELATED MORTGAGED PROPERTIES UPON (A) THE SATISFACTION OF CERTAIN LEGAL AND
UNDERWRITING REQUIREMENTS AND (B) EXCEPT WHERE THE PORTION OF THE PROPERTY
PERMITTED TO BE RELEASED WAS NOT CONSIDERED BY, SELLER TO BE MATERIAL IN THE
UNDERWRITING OF THE MEZZANINE LOAN, EITHER (1) THE PAYMENT OF A RELEASE PRICE
SET FORTH THEREIN AND PREPAYMENT CONSIDERATION IN CONNECTION THEREWITH OR
(2) THE PARTIAL DEFEASANCE OF SUCH MEZZANINE LOAN.


 


(34)         NO MATERIAL DEFAULT.  THERE EXISTS NO MONETARY DEFAULT AND NO
MATERIAL NON-MONETARY DEFAULT, BREACH, VIOLATION OR EVENT OF ACCELERATION (AND
NO EVENT WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE, OR BOTH, WOULD
CONSTITUTE ANY OF THE FOREGOING) UNDER THE DOCUMENTS EVIDENCING OR SECURING THE
MORTGAGE LOAN OR THE RELATED MEZZANINE LOAN, IN ANY SUCH CASE TO THE EXTENT THE
SAME MATERIALLY AND ADVERSELY AFFECTS THE VALUE OF THE MEZZANINE LOAN AND THE
RELATED PROPERTY.  NEITHER THE MORTGAGE LOAN SELLER NOR ANY SERVICER ACTING ON
ITS BEHALF HAS ISSUED ANY NOTICE OF DEFAULT, BREACH OR VIOLATION RELATED TO THE
MORTGAGE LOAN, ACCELERATED THE MORTGAGE LOAN OR COMMENCED JUDICIAL OR
NON-JUDICIAL FORECLOSURE PROCEEDINGS WITH RESPECT TO THE MORTGAGE LOAN.  NEITHER
THE MEZZANINE LOAN SELLER NOR ANY SERVICER ACTING ON ITS BEHALF HAS ISSUED ANY
NOTICE OF DEFAULT, BREACH OR VIOLATION RELATED TO THE MEZZANINE LOAN,
ACCELERATED THE MEZZANINE LOAN OR COMMENCED JUDICIAL OR NON-JUDICIAL FORECLOSURE
PROCEEDINGS WITH RESPECT TO THE MEZZANINE LOAN.


 


(35)         LOCAL LAW COMPLIANCE. THE IMPROVEMENTS LOCATED ON OR FORMING PART
OF EACH PROPERTY COMPLIES IN ALL MATERIAL RESPECTS WITH APPLICABLE ZONING LAWS
AND ORDINANCES, OR CONSTITUTES A LEGAL NON-CONFORMING USE OR STRUCTURE OR, IF
ANY SUCH IMPROVEMENT DOES NOT SO COMPLY AND DOES NOT CONSTITUTE A LEGAL
NON-CONFORMING USE OR STRUCTURE, SUCH NON-COMPLIANCE AND FAILURE DOES NOT
MATERIALLY AND ADVERSELY AFFECT (I) THE VALUE OF THE RELATED PROPERTY AS
DETERMINED BY THE APPRAISAL PERFORMED AT ORIGINATION OR (II) THE PRINCIPAL USE
OF THE PROPERTY AS OF THE DATE OF THE ORIGINATION OF SUCH MORTGAGE LOAN.  AS OF
THE DATE OF ORIGINATION OF THE MORTGAGE LOAN, WITH RESPECT TO EACH LEGAL
NON-CONFORMING USE OR STRUCTURE, IF A CASUALTY OCCURRED AT THAT TIME, THE
PROPERTY COULD HAVE BEEN RESTORED OR REPAIRED TO SUCH AN EXTENT THAT THE USE OR
STRUCTURE OF THE RESTORED OR REPAIRED PROPERTY WOULD BE SUBSTANTIALLY THE SAME
USE OR STRUCTURE, OR LAW AND ORDINANCE INSURANCE HAS BEEN OBTAINED, OR A
HOLDBACK WAS ESTABLISHED AND THE MORTGAGOR IS REQUIRED TO CAUSE THE PROPERTY TO
BECOME A CONFORMING USE OR STRUCTURE.


 


(36)         JUNIOR LIENS.  NONE OF THE MORTGAGE LOANS OR RELATED MEZZANINE
LOANS PERMITS THE RELATED PROPERTY OR PLEDGED EQUITY TO BE ENCUMBERED BY ANY
LIEN JUNIOR TO OR OF EQUAL PRIORITY WITH THE LIEN OF THE RELATED MORTGAGE OR
PLEDGE WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER THEREOF OR THE
SATISFACTION OF DEBT SERVICE COVERAGE OR SIMILAR CRITERIA SPECIFIED THEREIN. 
THE

 

VII-8

--------------------------------------------------------------------------------


 


PLEDGED EQUITY IS NOT, AND NONE OF THE MORTGAGED PROPERTIES IS, ENCUMBERED BY
ANY LIEN JUNIOR TO THE LIEN OF THE RELATED MORTGAGE.  EACH MEZZANINE LOAN
CONTAINS A “DUE ON SALE” CLAUSE THAT PROVIDES FOR THE ACCELERATION OF THE
PAYMENT OF THE UNPAID PRINCIPAL BALANCE OF THE MEZZANINE LOAN OR MORTGAGE LOAN
IF, WITHOUT THE PRIOR WRITTEN CONSENT OF THE HOLDER THEREOF, THE RELATED
PROPERTY, OR ANY MATERIAL PORTION THEREOF, OR PLEDGED EQUITY OR A CONTROLLING
INTEREST IN THE DIRECT OR INDIRECT OWNERSHIP INTERESTS IN THE MORTGAGOR IS
DIRECTLY OR INDIRECTLY TRANSFERRED, SOLD, OR PLEDGED.


 


(37)         ACTIONS CONCERNING MEZZANINE LOANS.  THERE ARE NO ACTIONS, SUITS,
GOVERNMENTAL INVESTIGATIONS OR PROCEEDINGS PENDING OR THREATENED BEFORE ANY
COURT, GOVERNMENTAL AUTHORITY, ADMINISTRATIVE AGENCY OR ARBITRATOR CONCERNING
ANY MEZZANINE LOAN OR MORTGAGE LOAN OR THE RELATED PLEDGOR OR MORTGAGOR OR
PLEDGED EQUITY OR PROPERTY THAT, IF DETERMINED ADVERSELY, WOULD ADVERSELY AFFECT
TITLE TO THE MEZZANINE LOAN OR MORTGAGE LOAN OR THE VALIDITY OR ENFORCEABILITY
OF THE RELATED PLEDGE OR MORTGAGE OR THAT MIGHT MATERIALLY AND ADVERSELY AFFECT
THE VALUE OF THE PLEDGED EQUITY OR PROPERTY, THE CURRENT ABILITY OF THE PROPERTY
TO GENERATE NET OPERATING INCOME TO SERVICE THE MORTGAGE LOAN, THE PRINCIPAL
BENEFIT OF THE SECURITY INTENDED TO BE PROVIDED FOR THE MEZZANINE LOAN OR
MORTGAGE LOAN, OR THE CURRENT USE OF THE PROPERTY.


 


(38)         SERVICING.  THE SERVICING AND COLLECTION PRACTICES USED BY SELLER
AND ANY SERVICER OF THE MORTGAGE LOAN OR RELATED MEZZANINE LOAN HAVE BEEN IN ALL
MATERIAL RESPECTS LEGAL, PROPER AND PRUDENT AND HAVE MET CUSTOMARY INDUSTRY
STANDARDS FOR SERVICING OF COMMERCIAL MORTGAGE OR MEZZANINE LOANS.


 


(39)         LICENSES AND PERMITS.  THE RELATED MORTGAGOR IS IN POSSESSION OF
ALL MATERIAL LICENSES, PERMITS AND FRANCHISES REQUIRED BY APPLICABLE LAW FOR THE
OWNERSHIP AND OPERATION OF THE RELATED PROPERTY AS IT WAS THEN OPERATED AND, AS
OF THE PURCHASE DATE, SELLER HAS NO WRITTEN NOTICE THAT THE RELATED MORTGAGOR
WAS NOT IN POSSESSION OF SUCH LICENSES, PERMITS AND FRANCHISES OR THAT SUCH
LICENSES, PERMITS AND FRANCHISES HAVE NOT OTHERWISE BEEN ISSUED.  THE MORTGAGE
LOAN REQUIRES THE RELATED PROPERTY TO BE IN MATERIAL COMPLIANCE WITH LAWS AND
REGULATIONS APPLICABLE TO THE PROPERTY, IN EACH CASE TO THE EXTENT REQUIRED BY
LAW.


 


(40)         NON-RECOURSE EXCEPTIONS.  THE RELATED MEZZANINE LOAN AND MORTGAGE
LOAN DOCUMENTS CONTAIN PROVISIONS PROVIDING FOR RECOURSE AGAINST THE RELATED
PLEDGOR OR MORTGAGOR, A PRINCIPAL OF SUCH PLEDGOR OR MORTGAGOR OR AN ENTITY
CONTROLLED BY A PRINCIPAL OF SUCH PLEDGOR OR MORTGAGOR, OR A NATURAL PERSON, FOR
DAMAGES SUSTAINED IN CONNECTION WITH THE PLEDGOR’S OR MORTGAGOR’S (I) FRAUD,
(II) INTENTIONAL MISREPRESENTATION, (III) MISAPPROPRIATION OR MISAPPLICATION OF
RENTS OR AMOUNTS DUE LENDER, INSURANCE PROCEEDS OR CONDEMNATION PROCEEDS,
(IV) VOLUNTARY BANKRUPTCY, (V) FAILURE TO OBTAIN PRIOR CONSENT TO ANY
ENCUMBRANCE OF THE PLEDGED EQUITY UNDER THE MEZZANINE LOAN DOCUMENTS,
(VI) WILLFUL MISCONDUCT RESULTING IN WASTE OF A PROPERTY.  THE RELATED MEZZANINE
LOAN AND MORTGAGE LOAN DOCUMENTS CONTAIN PROVISIONS PURSUANT TO WHICH THE
RELATED PLEDGOR OR MORTGAGOR, A PRINCIPAL OF SUCH PLEDGOR OR MORTGAGOR OR AN
ENTITY CONTROLLED BY A PRINCIPAL OF SUCH PLEDGOR OR MORTGAGOR, OR A NATURAL
PERSON, HAS AGREED TO INDEMNIFY THE PLEDGEE OR MORTGAGEE FOR DAMAGES RESULTING
FROM VIOLATIONS OF ANY APPLICABLE ENVIRONMENTAL COVENANTS.


 


(41)         SINGLE PURPOSE ENTITY.  THE PLEDGOR AND MORTGAGOR ON EACH MEZZANINE
LOAN AND RELATED MORTGAGE LOAN WERE, AS OF THE ORIGINATION OF THE MEZZANINE
LOAN, SINGLE PURPOSE

 

VII-9

--------------------------------------------------------------------------------


 


ENTITIES.  FOR THIS PURPOSE, A “SINGLE PURPOSE ENTITY” SHALL MEAN AN ENTITY,
OTHER THAN AN INDIVIDUAL, WHOSE ORGANIZATIONAL DOCUMENTS PROVIDE SUBSTANTIALLY
TO THE EFFECT THAT IT WAS FORMED OR ORGANIZED SOLELY FOR THE PURPOSE OF OWNING
THE PLEDGED EQUITY OR THE MORTGAGED PROPERTIES SECURING THE MEZZANINE LOANS OR
MORTGAGE LOANS AND PROHIBIT IT FROM ENGAGING IN ANY BUSINESS UNRELATED TO SUCH
PLEDGED EQUITY OR PROPERTY OR PROPERTIES, AND WHOSE ORGANIZATIONAL DOCUMENTS
FURTHER PROVIDE, OR WHICH ENTITY REPRESENTED IN THE RELATED MEZZANINE LOAN OR
MORTGAGE LOAN DOCUMENTS, SUBSTANTIALLY TO THE EFFECT THAT IT DOES NOT HAVE ANY
ASSETS OTHER THAN THOSE RELATED TO ITS INTEREST IN SUCH PLEDGED EQUITY OR
INTEREST IN AND OPERATION OF SUCH PROPERTY OR PROPERTIES, OR ANY INDEBTEDNESS
OTHER THAN AS PERMITTED BY THE RELATED PLEDGE OR MORTGAGE OR THE OTHER RELATED
MEZZANINE LOAN OR MORTGAGE LOAN DOCUMENTS, THAT IT HAS ITS OWN BOOKS AND RECORDS
AND ACCOUNTS SEPARATE AND APART FROM ANY OTHER PERSON, AND THAT IT HOLDS ITSELF
OUT AS A LEGAL ENTITY, SEPARATE AND APART FROM ANY OTHER PERSON, THAT IT WILL
NOT GUARANTEE OR ASSUME THE DEBTS OF ANY OTHER PERSON, THAT IT WILL NOT
COMMINGLE ASSETS WITH AFFILIATES, AND THAT IT WILL NOT TRANSACT BUSINESS WITH
AFFILIATES EXCEPT ON AN ARM’S LENGTH BASIS.  EACH PLEDGOR AND MORTGAGOR OF A
MEZZANINE LOAN AND MORTGAGE LOAN IS AN ENTITY WHICH HAS REPRESENTED IN
CONNECTION WITH THE ORIGINATION OF THE MEZZANINE LOAN OR MORTGAGE LOAN, OR WHOSE
ORGANIZATIONAL DOCUMENTS AS OF THE DATE OF ORIGINATION OF THE MEZZANINE LOAN OR
MORTGAGE LOAN PROVIDE THAT SO LONG AS THE MEZZANINE LOAN IS OUTSTANDING IT WILL
HAVE AT LEAST ONE INDEPENDENT DIRECTOR.  THERE ARE INSOLVENCY/NON-CONSOLIDATION
OPINIONS WITH RESPECT TO EACH OF THE PLEDGOR AND MORTGAGOR AND ALL OF THE
ASSUMPTIONS MADE IN EACH SUCH OPINION ARE TRUE AND CORRECT.


 


(42)         SEPARATE TAX PARCELS.  EACH PROPERTY CONSTITUTES ONE OR MORE
COMPLETE SEPARATE TAX LOTS OR IS SUBJECT TO AN ENDORSEMENT UNDER THE RELATED
TITLE INSURANCE POLICY.


 


(43)         OPERATING OR FINANCIAL STATEMENTS.  THE RELATED MEZZANINE LOAN
DOCUMENTS REQUIRE THE RELATED MORTGAGOR TO FURNISH TO THE MORTGAGEE AT LEAST
QUARTERLY AND ANNUALLY AN OPERATING STATEMENT AND RENT ROLL (IF THERE IS MORE
THAN ONE TENANT) WITH RESPECT TO THE RELATED PROPERTY AND AT LEAST ANNUALLY
FINANCIAL STATEMENTS OF THE MORTGAGOR.


 


(44)         SECURITY INTERESTS IN HOSPITALITY PROPERTIES.  IF ANY PROPERTY
SECURING A MORTGAGE LOAN IS OPERATED AS A HOSPITALITY PROPERTY THEN (A) THE
SECURITY AGREEMENTS, FINANCING STATEMENTS OR OTHER INSTRUMENTS, IF ANY, RELATED
TO THE MORTGAGE LOAN SECURED BY SUCH PROPERTY ESTABLISH AND CREATE A VALID AND
ENFORCEABLE (SUBJECT TO THE EXCEPTIONS SET FORTH IN PARAGRAPH 13 ABOVE) FIRST
PRIORITY SECURITY INTEREST IN ALL ITEMS OF PERSONAL PROPERTY OWNED BY THE
RELATED BORROWER WHICH ARE MATERIAL TO THE CONDUCT IN THE ORDINARY COURSE OF THE
BORROWER’S BUSINESS ON THE RELATED PROPERTY, SUBJECT ONLY TO PURCHASE MONEY
SECURITY INTERESTS, PERSONAL PROPERTY LEASES AND SECURITY INTERESTS TO SECURE
REVOLVING LINES OF CREDIT AND SIMILAR FINANCING; AND (B) ONE OR MORE UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS COVERING SUCH PERSONAL PROPERTY HAVE BEEN
FILED OR RECORDED (OR HAVE BEEN SENT FOR FILING OR RECORDING) WHEREVER NECESSARY
TO PERFECT UNDER APPLICABLE LAW SUCH SECURITY INTERESTS (TO THE EXTENT A
SECURITY INTEREST IN SUCH PERSONAL PROPERTY CAN BE PERFECTED BY THE FILING OF A
UNIFORM COMMERCIAL CODE FINANCING STATEMENT UNDER APPLICABLE LAW).


 


(45)         ASSIGNMENT OF COLLATERAL.  THERE IS NO MATERIAL COLLATERAL SECURING
ANY MORTGAGE LOAN THAT HAS NOT BEEN ASSIGNED TO THE MORTGAGEE.

 

VII-10

--------------------------------------------------------------------------------


 


(46)         FEE SIMPLE OR LEASEHOLD INTERESTS.  THE INTEREST OF THE RELATED
BORROWER IN THE PROPERTY SECURING EACH MORTGAGE LOAN INCLUDES A FEE SIMPLE
AND/OR LEASEHOLD ESTATE OR INTEREST IN REAL PROPERTY AND THE IMPROVEMENTS
THEREON.


 


(47)         ASSIGNMENT OF COLLATERAL.  THERE IS NO MATERIAL COLLATERAL SECURING
ANY MEZZANINE LOAN THAT HAS NOT BEEN ASSIGNED TO THE MORTGAGEE.


 


(48)         TERRORISM INSURANCE.  WITH RESPECT TO EACH MORTGAGE LOAN, THE
RELATED ALL RISK INSURANCE POLICY AND BUSINESS INTERRUPTION POLICY DID NOT AS OF
THE DATE OF ORIGINATION OF THE MORTGAGE LOAN, AND, DOES NOT AS OF THE DATE
HEREOF, SPECIFICALLY EXCLUDE ACTS OF TERRORISM FROM COVERAGE.  WITH RESPECT TO
EACH OF THE MORTGAGE LOANS, THE RELATED MORTGAGE LOAN DOCUMENTS DO NOT EXPRESSLY
WAIVE OR PROHIBIT THE MORTGAGEE FROM REQUIRING COVERAGE FOR ACTS OF TERRORISM OR
DAMAGES RELATED THERETO, EXCEPT TO THE EXTENT THAT ANY RIGHT TO REQUIRE SUCH
COVERAGE MAY BE LIMITED BY COMMERCIALLY REASONABLE AVAILABILITY.


 


(49)         TRANSFERS AND PLEDGES.  THE MEZZANINE LOAN COLLATERAL CONSISTS OF
THE PLEDGE OF ALL OF THE OWNERSHIP INTERESTS OF THE MORTGAGOR.  TRANSFER AND
PLEDGE RESTRICTIONS UNDER THE MEZZANINE LOAN DOCUMENTS APPLY TO THE SPONSORING
ENTITY, BORROWER, PRINCIPAL, MORTGAGOR, MORTGAGE PRINCIPAL AND ANY AFFILIATED
MANAGER OR ANY SHAREHOLDER, PARTNER, MEMBER, NON-MEMBER MANAGER, ANY DIRECT OR
INDIRECT LEGAL OR BENEFICIAL OWNER OF, MORTGAGOR, MORTGAGE PRINCIPAL, PRINCIPAL,
BORROWER, ANY GUARANTOR, ANY AFFILIATED MANAGER, OR ANY PLEDGOR, AND AFFILIATED
FRANCHISOR OR ANY NON-MEMBER MANAGER.


 


(50)         MANAGEMENT AGREEMENT.  THE MANAGEMENT AGREEMENT IS IN FULL FORCE
AND EFFECT AND THERE IS NO DEFAULT THEREUNDER BY ANY PARTY THERETO AND NO EVENT
HAS OCCURRED THAT, WITH THE PASSAGE OF TIME AND/OR THE GIVING OF NOTICE, WOULD
CONSTITUTE A DEFAULT THEREUNDER.


 


(51)         ILLEGAL ACTIVITY.  NO PORTION OF ANY PROPERTY HAS BEEN OR WILL BE
MEZZANINE WITH PROCEEDS OF ANY ILLEGAL ACTIVITY.


 


(52)         EMBARGOED PERSON.  WITH RESPECT TO EACH UNDERLYING ASSET, (A) NONE
OF THE FUNDS OR OTHER ASSETS OF MORTGAGOR, MEZZANINE BORROWER, PRINCIPAL AND
GUARANTOR CONSTITUTE PROPERTY OF, OR ARE BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY ANY PERSON, ENTITY OR GOVERNMENT SUBJECT TO TRADE RESTRICTIONS
UNDER U.S. LAW, INCLUDING BUT NOT LIMITED TO, THE INTERNATIONAL EMERGENCY
ECONOMIC POWERS ACT, 50 U.S.C. §§ 1701 ET SEQ., THE TRADING WITH THE ENEMY ACT,
50 U.S.C. APP. 1 ET SEQ., AND ANY EXECUTIVE ORDERS OR REGULATIONS PROMULGATED
THEREUNDER WITH THE RESULT THAT THE INVESTMENT IN BORROWER, PRINCIPAL OR
GUARANTOR, AS APPLICABLE (WHETHER DIRECTLY OR INDIRECTLY), IS PROHIBITED BY LAW
OR THE MORTGAGE LOAN OR MEZZANINE LOAN MADE BY THE LENDER IS IN VIOLATION OF LAW
(“EMBARGOED PERSON”); (B) NO EMBARGOED PERSON HAS ANY INTEREST OF ANY NATURE
WHATSOEVER IN MORTGAGOR, MEZZANINE BORROWER, PRINCIPAL OR GUARANTOR, AS
APPLICABLE, WITH THE RESULT THAT THE INVESTMENT IN MORTGAGOR, MEZZANINE
BORROWER, PRINCIPAL OR GUARANTOR, AS APPLICABLE (WHETHER DIRECTLY OR
INDIRECTLY), IS PROHIBITED BY LAW OR THE MORTGAGE LOAN OR MEZZANINE LOAN IS IN
VIOLATION OF LAW; AND (C) NONE OF THE FUNDS OF MORTGAGOR, MEZZANINE BORROWER,
PRINCIPAL OR GUARANTOR, AS APPLICABLE, HAVE BEEN DERIVED FROM ANY UNLAWFUL
ACTIVITY WITH THE RESULT THAT THE INVESTMENT IN MORTGAGOR, MEZZANINE BORROWER,
PRINCIPAL OR GUARANTOR, AS APPLICABLE (WHETHER DIRECTLY OR INDIRECTLY), IS
PROHIBITED BY LAW OR THE MORTGAGE LOAN OR MEZZANINE LOAN IS IN VIOLATION OF LAW.

 

VII-11

--------------------------------------------------------------------------------


 


(53)         FRANCHISE AGREEMENT.  THE FRANCHISE AGREEMENT AND THE LICENSE
GRANTED THEREBY ARE IN FULL FORCE AND EFFECT AND THERE IS NO DEFAULT THEREUNDER
BY ANY PARTY THERETO AND NO EVENT HAS OCCURRED THAT, WITH THE PASSAGE OF TIME
AND/OR GIVING OF NOTICE, WOULD CONSTITUTE A DEFAULT THEREUNDER.  MORTGAGOR HAS
ALL RIGHTS TO USE THE LICENSE GRANTED UNDER THE FRANCHISE AGREEMENT.


 


(54)         LOCKBOX.  ANY AGREEMENTS EXECUTED IN CONNECTION WITH THE CREATION
OF A COLLECTION ACCOUNT CREATE A VALID AND CONTINUING SECURITY INTEREST (AS
DEFINED IN THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE STATE OF NEW YORK) IN
EACH OF SUCH COLLECTION ACCOUNTS IN FAVOR OF BUYER, WHICH SECURITY INTEREST IS
PRIOR TO ALL OTHER LIENS, AND IS ENFORCEABLE AS SUCH AGAINST CREDITORS OF AND
PURCHASERS FROM MORTGAGOR.  EACH COLLECTION ACCOUNT CONSTITUTES A “DEPOSIT
ACCOUNT” WITHIN THE MEANING OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE
STATE OF NEW YORK.  SELLER HAS DIRECTED THE SERVICER TO CAUSE EACH DEPOSITORY TO
AGREE TO COMPLY WITH ALL WRITTEN INSTRUCTIONS ORIGINATED BY BUYER, WITHOUT
FURTHER CONSENT BY BORROWER, DIRECTING DISPOSITION OF ALL SUMS AT ANY TIME HELD,
DEPOSITED OR INVESTED IN THE COLLECTION ACCOUNTS, TOGETHER WITH ANY INTEREST OR
OTHER EARNINGS THEREON, AND ALL PROCEEDS THEREOF (INCLUDING PROCEEDS OF SALES
AND OTHER DISPOSITIONS), WHETHER ACCOUNTS, GENERAL INTANGIBLES, CHATTEL PAPER,
DEPOSIT ACCOUNTS, INSTRUMENTS, DOCUMENTS OR SECURITIES.  THE COLLECTION ACCOUNTS
ARE NOT IN THE NAME OF ANY PERSON OTHER THAN MORTGAGOR, AS PLEDGOR, OR LENDER,
AS PLEDGEE.  SELLER HAS NOT CONSENTED TO THE DEPOSITORY COMPLYING WITH
INSTRUCTIONS WITH RESPECT TO THE COLLECTION ACCOUNT FROM ANY PERSON OTHER THAN
BUYER.


 


(55)         COMPLIANCE WITH USURY AND OTHER LAWS.  THE MEZZANINE LOAN, AND,
EACH PARTY INVOLVED IN THE ORIGINATION OF THE MEZZANINE LOAN, COMPLIED AS OF THE
DATE OF ORIGINATION WITH, OR IS EXEMPT FROM, APPLICABLE STATE OR FEDERAL LAWS,
REGULATIONS AND OTHER REQUIREMENTS PERTAINING TO USURY.  ANY AND ALL OTHER
REQUIREMENTS OF ANY FEDERAL, STATE OR LOCAL LAWS APPLICABLE TO THE MEZZANINE
LOAN HAVE BEEN COMPLIED WITH.


 


(56)         AUTHORIZED TO DO BUSINESS.  TO THE EXTENT REQUIRED UNDER APPLICABLE
LAW, SELLER IS AUTHORIZED TO TRANSACT AND DO BUSINESS IN EACH JURISDICTION IN
WHICH A MORTGAGED PROPERTY IS LOCATED AT ALL TIMES WHEN IT HELD THE MEZZANINE
LOAN.


 


(57)         MEZZANINE LOAN DOCUMENTS.  THE MEZZANINE LOAN DOCUMENTS CONTAIN
PROVISIONS FOR THE ACCELERATION OF THE PAYMENT OF THE UNPAID PRINCIPAL BALANCE
OF THE MEZZANINE LOAN IF (A) THE MORTGAGOR VOLUNTARILY TRANSFERS OR ENCUMBERS
ALL OR ANY PORTION OF ANY RELATED MEZZANINE COLLATERAL, OR (B) ANY DIRECT OR
INDIRECT INTEREST IN MORTGAGOR IS VOLUNTARILY TRANSFERRED OR ASSIGNED, OTHER
THAN, IN EACH CASE, AS PERMITTED UNDER THE TERMS AND CONDITIONS OF THE MEZZANINE
LOAN DOCUMENTS.


 


(58)         NO LIMITATION ON ASSIGNABILITY IN MEZZANINE LOAN DOCUMENTS.  EXCEPT
AS EXPRESSLY STATED IN THE MEZZANINE LOAN DOCUMENTS, SELLER’S ABILITY TO ASSIGN,
TRANSFER AND CONVEY THE MEZZANINE LOAN TO ANY OTHER PERSON OR ENTITY IS NOT
LIMITED OR PROHIBITED BY ANY PROVISION CONTAINED IN THE MEZZANINE LOAN
DOCUMENTS.


 


(59)         COLLATERAL SECURES MEZZANINE LOANS ONLY.  THE MEZZANINE COLLATERAL
DOES NOT SECURE ANY MEZZANINE LOAN OTHER THAN THE MEZZANINE LOAN BEING
TRANSFERRED AND ASSIGNED TO BUYER HEREUNDER (EXCEPT FOR MEZZANINE LOANS, IF ANY,
WHICH ARE CROSS-COLLATERALIZED WITH OTHER

 

VII-12

--------------------------------------------------------------------------------


 


MEZZANINE LOANS BEING CONVEYED TO BUYER SUBSEQUENT TRANSFEREE HEREUNDER AND
IDENTIFIED ON THE ASSET SCHEDULE).


 


(60)         MERS UNDERLYING ASSET.  WITH RESPECT TO EACH MEZZANINE LOAN THAT IS
A MERS UNDERLYING ASSET, THE RELATED MORTGAGOR IS REGISTERED WITH MERS AND EACH
ASSIGNMENT OF THE MERS UNDERLYING ASSET HAS BEEN REGISTERED WITH MERS.

 

VII-13

--------------------------------------------------------------------------------


 

EXHIBIT VIII

 

REPRESENTATIONS AND WARRANTIES REGARDING
EACH PARTICIPATION INTEREST AND
THE RELATED UNDERLYING ASSET

 

1.             Validity of Documents.  The Participation Agreement and any other
agreement executed and delivered by Seller in connection with a Participation
Interest are genuine, and each is the legal, valid and binding obligation of the
maker thereof enforceable in accordance with its terms.  Seller had legal
capacity to enter into the Participation Agreement and the legal capacity to
execute and deliver the Participation Agreement, and the Participation Agreement
has been duly and properly executed by the maker thereof and any other signatory
thereto.  The Participation Agreement is in full force and effect, and the
enforceability of the Participation Agreement has not been contested by any
person or entity.

 

2.             Original Terms Unmodified.  The terms of the Participation
Agreement have not been impaired, altered or modified in any material respect.

 

3.             No Defenses.  The Participation Interest is not subject to any
right of rescission, set-off, counterclaim or defense nor will the operation of
any of the terms of the Participation Agreement, or the exercise of any right
thereunder, render the Participation Agreement unenforceable in whole or in part
and no such right of rescission, set-off, counterclaim or defense has been
asserted with respect thereto.

 

4.             No Defaults.  There is no default, breach, violation or event of
acceleration existing under the Participation Agreement and no event has
occurred which, with the passage of time or giving of notice or both and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder.

 

5.             Delivery of Participation Documents.  The Participation Agreement
has been delivered to Buyer or the Custodian.

 

6.             No Conflicts.  The execution, delivery and performance of the
Participation Agreement by Seller do not conflict with or constitute a default
under, or result in the creation or imposition of any lien (other than pursuant
to the Participation Agreement) under, any mortgage, deed of trust, agreement,
partnership agreement, or other agreement or instrument to which Seller is a
party or to which any of its property is subject, nor will such action result in
any violation of the provisions of any statute of any jurisdiction over Seller,
and any qualification of or with any governmental authority required for the
execution, delivery, and performance by Seller of the Participation Agreement
has been obtained and is in full force and effect.

 

7.             Participation Interest Assignable.  The Participation Interest is
assignable to Buyer.  The Participation Agreement permits Seller and Buyer to
freely sell, assign, pledge, transfer or rehypothecate such Participation
Interest subject to the terms of the Participation Agreement.

 

VIII-1

--------------------------------------------------------------------------------


 

8.             No Satisfaction or Prepayment of Participation Interest.  The
Participation Interest has not been satisfied, canceled, subordinated, released
or rescinded, in whole or in part, in any material respect.

 

9.             Ownership.  Seller is the sole owner and holder of the
Participation Interest.  The Participation Interest has not been assigned or
pledged by Seller, and Seller has good, indefeasible and marketable title to the
Participation Interest, and has full right, subject to the terms of the
Participation Agreement, to transfer, pledge and assign the Participation
Interest to  Buyer free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority, subject to the terms of the Participation Agreement but subject
to no interest or participation of, or agreement with, any other party, to
assign, transfer and pledge the Participation Interest pursuant to this
Agreement, and following the pledge of the Participation Interest, Buyer will
hold such Participation Interest free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest except
any such security interest created pursuant to the terms of this Agreement.

 

10.           Financial Information.  To Seller’s knowledge based upon the
related participant’s representations and warranties, all financial data,
including, without limitation the statements of cash flow and income and
operating expense, that have been delivered to Seller (i) are true, complete,
and correct in all material respects, and (ii) accurately represent the
financial condition of such participant as of the date of such reports.

 

VIII-2

--------------------------------------------------------------------------------


 

EXHIBIT IX

 

Underlying Loan Information

 

Investment & Loan Set-Up

 

I.

Investment Background

 

Investment name and location:

Borrower and principals: .

Type of investment:

CTIMCO deal team:

CTIMCO Closing Attorney:

Closing Date:

CT Funding Date:

 

Investment Amount:

Premium/discount (% and $ amount):

Adjusted gross investment commitment:

Participants:

Repo Advance Rate:

Net CT investment commitment:

Net CT investment funded at closing:

Net CT investment unfunded commitment:

Accrued interest acquired ($):

 

II.

Rate/Term/Fees/Guarantees/Reserves

 

 

Interest rate (floating/fixed):

LIBOR in place at CT funding date:

LIBOR Floor:

Amount of LIBOR Floor:

Interest due date:

Interest rate re-set date:

Interest Accrual Period:

1st Interest Payment Due Date:

Rate if fixed:

 

IX-1

--------------------------------------------------------------------------------


 

Index if floating:

Rounding factor for index:

Spread if floating:

Calculation basis:

Pay/accrual:

Contingent interest:

Amortization:

Stub Interest (days):

Stub Interest ($):

Lock Box:

Servicing Fee:

Special Servicing Fee:

Trustee Servicing Fee:

Initial term:

Maturity date:

Origination/Commitment Fee:

Due Diligence Deposit:

Application Fee:

Additional Interest (Exit):

Extension Term:

Extended Maturity date:

Additional Interest (Extension):

Prepayment/Defeasance:

Reserves:

Initial Tax Escrow:
Required Repairs Reserve:
Liquidity Reserve:

Tax escrows:

Insurance escrows:

Total Reserves:

Payment Guarantee (amount):

Guarantor:

Guaranty Collateral:

Lock-Out/Call Protection:

Financial Reporting Requirements:

Monthly Statements:

Quarterly Statements:

Annual Statements:

 

IX-2

--------------------------------------------------------------------------------


 

Annual Budget:

 

III.

Seller/Repo Financing

 

 

Firm:

Advance Rate:

Cost of Financing:

Contact:

 

IV.

Senior / Junior Financing

 

 

First Mortgage Loan:

Senior Mezzanine Loan:

Junior Mezzanine Loan:

 

V.

Summary of Participation Rights:

 

 

1)

 

 

VI.

Hedging Information

 

 

Senior Loan Interest Rate Cap:

Date of Agreement:

Notional Amount:

Strike Prices:

Cost:

Beneficiary:

Counterparty:

Placement Agent:

 

Senior Mezzanine Loan Interest Rate Cap:

Date of Agreement:

Notional Amount:

Strike Prices:

Cost:

 

IX-3

--------------------------------------------------------------------------------


 

Beneficiary:

Counterparty:

Placement Agent:

 

Junior Mezzanine Loan Interest Rate Cap:

Date of Agreement:

Notional Amount:

Strike Prices:

Cost:

Beneficiary:

Counterparty:

Placement Agent:

 

VII.

Non-Reimbursable Transaction Expenses

 

Legal Fees

 

Meals

 

Travel/Airfare

 

Insurance Review

 

Total

 

IX-4

--------------------------------------------------------------------------------


 

EXHIBIT X

 

TRANSACTION PROCEDURE

 

Preliminary Approval of New Asset Which is an Eligible Asset.

 

(a)           Seller may, from time to time, submit to Buyer a Preliminary Due
Diligence Package for Buyer’s review and approval in order to enter into a
Transaction with respect to any New Asset that Seller proposes to be included as
an Eligible Asset under this Agreement.

 

(b)           Seller shall, with respect to each Eligible Asset, provide Buyer
with such additional information and materials as are in the possession of, or
reasonably accessible by, Seller as will enable Buyer to satisfy itself, in its
sole discretion, that the statements set forth in Exhibit VI and/or Exhibit VII,
as applicable, are correct.

 

(c)           Buyer shall have the right to request additional diligence
materials and deliveries that Buyer shall specify on a Supplemental Due
Diligence List.  Within five (5) Business Days after Buyer’s receipt of the
Preliminary Due Diligence Package, Buyer shall either (i) notify Seller of the
Purchase Price and the Market Value for the New Asset, subject to documentation
satisfactory to Buyer, (ii) request additional diligence materials or
(iii) deny, in Buyer’s sole and absolute discretion, Seller’s request for a
Transaction.  Within five (5) Business Days after receipt of all additional
diligence materials, Buyer shall either approve or deny the proposal to include
such Eligible Asset.

 

Final Approval of New Asset which is an Eligible Asset.  Upon Buyer’s
notification to Seller of the Purchase Price and the Market Value for any New
Asset which is an Eligible Asset, Seller shall, if Seller desires to enter into
a Transaction with respect to such New Asset, satisfy the conditions set forth
below (in addition to satisfying the conditions precedent to obtaining each
advance, as set forth in Section 2(b) of this Agreement) as a condition
precedent to Buyer’s approval of such New Asset as an Eligible Asset, all in a
manner reasonably satisfactory to Buyer and subject to documentation
satisfactory to Buyer:

 

(a)           Delivery of Purchased Asset Documents.  Seller shall deliver to
Buyer:  (i) with respect to a New Asset that is a Pre-Existing Asset, each of
the Purchased Asset Documents, except Purchased Asset Documents that Seller
expressly and specifically disclosed in Seller’s Preliminary Due Diligence
Package were not in Seller’s possession; and (ii) with respect to a New Asset
that is an Originated Asset, each of the Purchased Asset Documents.

 

(b)           Environmental and Engineering.  Buyer shall have received a
satisfactory “Phase 1” (and, if necessary, a satisfactory “Phase 2”)
environmental report, an asbestos survey, if applicable, and an engineering
report, each in form reasonably satisfactory to Buyer, by an engineer or
environmental consultant reasonably approved by Buyer.

 

(c)           Appraisal.  Buyer shall have received either an appraisal approved
by Buyer (or a Draft Appraisal, if Buyer approves such Draft Appraisal in lieu
of a final appraisal), each by an MAI appraiser.  If Buyer receives only a Draft
Appraisal prior to

 

X-1

--------------------------------------------------------------------------------


 

entering into a Transaction, Seller shall deliver an appraisal approved by Buyer
by an MAI appraiser on or before thirty (30) days after the Purchase Date.

 

(d)           Insurance.  Buyer shall have received certificates or other
evidence of insurance demonstrating insurance coverage in respect of the
Property of types, in amounts, with insurers and otherwise in compliance with
the terms, provisions and conditions set forth in the Purchased Asset
Documents.  Such certificates or other evidence shall indicate that Seller will
be named as an additional insured under liability policies as its interest may
appear and shall contain a loss payee endorsement under casualty policies in
favor of Seller with respect to the policies required to be maintained under the
Purchased Asset Documents.

 

(e)           Survey.  Buyer shall have received all surveys of the Property
that are in Seller’s possession.

 

(f)            Lien Search Reports.  Buyer or Buyer’s counsel shall have
received, as reasonably requested by Buyer, satisfactory reports of UCC, tax
lien, judgment and litigation searches and title updates conducted by search
firms and/or title companies acceptable to Buyer with respect to the Eligible
Asset, Property, Seller and Mortgagor, such searches to be conducted in each
location Buyer shall designate.

 

(g)           Opinions of Counsel.  Buyer shall have received copies of all
legal opinions in Seller’s possession with respect to the Eligible Asset which
shall be in form and substance satisfactory to Buyer.

 

(h)           Additional Real Estate Matters.  Seller shall have delivered to
Buyer to the extent in Seller’s possession such other real estate related
certificates and documentation as may have been requested by Buyer, such as:
(i) certificates of occupancy issued by the appropriate Governmental Authority
and either letters certifying that the Property is in compliance with all
applicable zoning laws issued by the appropriate Governmental Authority of
evidence that the related Title Policy includes a zoning endorsement and
(ii) copies of all leases in effect at the Property and estoppel certificates
that were required in the origination of the applicable loan from any ground
lessor and from any tenants .

 

(i)            Other Documents.  Buyer shall have received such other documents
as Buyer or its counsel shall reasonably deem necessary.

 

X-2

--------------------------------------------------------------------------------


 

EXHIBIT XI

 

OWNERSHIP CHART FOR EACH SELLER

 

 

[TO COME]

 

XI-1

--------------------------------------------------------------------------------


 

EXHIBIT XII

 

FORM OF OPINION OF COUNSEL TO SELLERS

 

1.             Each Seller is duly organized and validly existing as a
corporation in good standing under the laws of the state of its incorporation
and has power and authority to enter into and perform its obligations under this
Agreement and the Custodial Agreement.  Each Seller is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the business transacted by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets or condition (financial or other) of each Seller and its
subsidiaries, considered as a whole.

 

2.             This Agreement and the Custodial Agreement have each been duly
authorized, executed and delivered by each Seller, and each constitutes a valid
and legally binding obligation of each Seller enforceable against such Seller in
accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights generally and to general equity principles.

 

3.             No consent, approval, authorization or order of any state or
federal court or government agency or body is required to be obtained by either
Seller for the consummation of the transactions contemplated by this Agreement
or the Custodial Agreement.

 

4.             The consummation of any of the transactions contemplated by this
Agreement and the Custodial Agreement will not conflict with, result in a breach
of, or constitute a default under the articles of incorporation or bylaws of
either Seller or the terms of any indenture or other agreement or instrument
known to us to which either Seller is party or bound, or any order known to such
counsel to be applicable to either Seller or any regulations applicable to
either Seller, of any state or federal court, regulatory body, administrative
agency, governmental body or arbitrator having jurisdiction over either Seller.

 

5.             There is no pending or threatened action, suit or proceeding
before any court or governmental agency, authority or body or any arbitrator
involving either Seller or relating to the transaction contemplated by this
Agreement or the Custodial Agreement which, if adversely determined, would have
a material adverse effect on either Seller.

 

6.             Buyer has a perfected security interest in the Purchased Assets.

 

XII-1

--------------------------------------------------------------------------------


 

EXHIBIT XIII

 

FORM OF BAILEE AGREEMENT

 

[Capital Trust, Inc.]
[CT BSI Funding Corp.]
410 Park Avenue
14th Floor
New York, New York 10022

 

                        , 20    

 

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York 10022

 

Re:

 

Bailee Agreement (the “Bailee Agreement”) in connection with the sale under a
Amended and Restated Master Repurchase Agreement by Capital Trust, Inc. and CT
BSI Funding Corp. (each a “Seller”) to Bear, Stearns International Limited (the
“Buyer”)                                                                                                                          

 

Ladies and Gentlemen:

 

In consideration of the mutual promises set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, Buyer and Paul, Hastings, Janofsky & Walker LLP (the
“Bailee”) hereby agree as follows:

 


1.             SELLER SHALL DELIVER TO THE BAILEE IN CONNECTION WITH ANY
PURCHASED ASSETS DELIVERED TO THE BAILEE HEREUNDER AN IDENTIFICATION CERTIFICATE
IN THE FORM OF ATTACHMENT 1 ATTACHED HERETO TO WHICH SHALL BE ATTACHED A
PURCHASED ASSET SCHEDULE IDENTIFYING WHICH PURCHASED ASSETS ARE BEING DELIVERED
TO THE BAILEE HEREUNDER.  SUCH PURCHASED ASSET SCHEDULE SHALL CONTAIN THE
FOLLOWING FIELDS OF INFORMATION WITH RESPECT TO THE UNDERLYING ASSETS:  (A) THE
LOAN IDENTIFYING NUMBER; (B) THE MORTGAGOR’S NAME; (C) THE STREET ADDRESS, CITY,
STATE AND ZIP CODE FOR THE APPLICABLE REAL PROPERTY; (D) THE ORIGINAL BALANCE;
AND (E) THE CURRENT PRINCIPAL BALANCE IF DIFFERENT FROM THE ORIGINAL BALANCE AND
SUCH OTHER INFORMATION AS SELLER AND BUYER SHALL REQUIRE.


 


2.             ON OR PRIOR TO THE DATE INDICATED ON THE CUSTODIAL DELIVERY
DELIVERED BY SELLER (THE “PURCHASE DATE”), SELLER SHALL HAVE DELIVERED TO THE
BAILEE, AS BAILEE FOR HIRE, THE ORIGINAL DOCUMENTS SET FORTH ON SCHEDULE A
ATTACHED HERETO (COLLECTIVELY, THE “PURCHASED ASSET FILE”) FOR EACH OF THE
PURCHASED ASSETS (EACH A “PURCHASED ASSET” AND COLLECTIVELY, THE “PURCHASED
ASSETS”) LISTED IN EXHIBIT A TO ATTACHMENT 1 ATTACHED HERETO (THE “PURCHASED
ASSET SCHEDULE”).


 


3.             THE BAILEE SHALL ISSUE AND DELIVER TO BUYER AND THE CUSTODIAN ON
OR PRIOR TO THE PURCHASE DATE BY FACSIMILE (A) IN THE NAME OF BUYER, AN INITIAL
TRUST RECEIPT AND CERTIFICATION IN THE FORM OF ATTACHMENT 2 ATTACHED HERETO (THE
“TRUST RECEIPT”) WHICH TRUST RECEIPT SHALL STATE

 

XIII-1

--------------------------------------------------------------------------------


 


THAT THE BAILEE HAS RECEIVED THE DOCUMENTS COMPRISING THE PURCHASED ASSET FILE
AS SET FORTH IN THE CUSTODIAL DELIVERY (AS DEFINED IN THAT CERTAIN CUSTODIAL
AGREEMENT DATED AS OF DECEMBER 22, 2005, AMONG SELLER, BUYER AND CUSTODIAN (AS
DEFINED IN SECTION 5 BELOW), IN ADDITION TO SUCH OTHER DOCUMENTS REQUIRED TO BE
DELIVERED TO BUYER AND/OR CUSTODIAN PURSUANT TO THE AMENDED AND RESTATED MASTER
REPURCHASE AGREEMENT DATED AS OF FEBRUARY 15, 2006, AMONG SELLER AND BUYER (THE
“AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT”).


 


4.             ON THE APPLICABLE PURCHASE DATE, IN THE EVENT THAT BUYER FAILS TO
PURCHASE ANY NEW ASSET FROM SELLER THAT IS IDENTIFIED IN THE RELATED CUSTODIAL
DELIVERY- CERTIFICATE, BUYER SHALL DELIVER BY FACSIMILE TO THE BAILEE AT (212)
230-7830 TO THE ATTENTION OF ROBERT J. GRADOS, ESQ., AN AUTHORIZATION (THE
“FACSIMILE AUTHORIZATION”) TO RELEASE THE PURCHASED ASSET FILES WITH RESPECT TO
THE PURCHASED ASSETS IDENTIFIED THEREIN TO SELLER.  UPON RECEIPT OF SUCH
FACSIMILE AUTHORIZATION, THE BAILEE SHALL RELEASE THE PURCHASED ASSET FILES TO
SELLER IN ACCORDANCE WITH  SELLER’S INSTRUCTIONS.


 


5.             FOLLOWING THE PURCHASE DATE, THE BAILEE SHALL FORWARD THE
PURCHASED ASSET FILES TO DEUTSCHE BANK TRUST COMPANY AMERICAS, 1761 EAST ST.
ANDREW PLACE, SANTA ANA, CALIFORNIA 92705, ATTENTION: MORTGAGE CUSTODY-QT031C
(THE “CUSTODIAN”) BY INSURED OVERNIGHT COURIER FOR RECEIPT BY THE CUSTODIAN NO
LATER THAN 1:00 P.M. ON THE THIRD BUSINESS DAY FOLLOWING THE APPLICABLE PURCHASE
DATE (THE “DELIVERY DATE”).


 


6.             FROM AND AFTER THE APPLICABLE PURCHASE DATE UNTIL THE TIME OF
RECEIPT OF THE FACSIMILE AUTHORIZATION OR THE APPLICABLE DELIVERY DATE, AS
APPLICABLE, THE BAILEE (A) SHALL MAINTAIN CONTINUOUS CUSTODY AND CONTROL OF THE
RELATED PURCHASED ASSET FILES AS BAILEE FOR  BUYER AND (B) IS HOLDING THE
RELATED PURCHASED ASSETS AS SOLE AND EXCLUSIVE BAILEE FOR BUYER UNLESS AND UNTIL
OTHERWISE INSTRUCTED IN WRITING BY BUYER.


 


7.             SELLER AGREES TO INDEMNIFY AND HOLD THE BAILEE AND ITS PARTNERS,
DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES HARMLESS AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER, INCLUDING
REASONABLE ATTORNEY’S FEES, THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST IT OR THEM IN ANY WAY RELATING TO OR ARISING OUT OF THIS BAILEE
AGREEMENT OR ANY ACTION TAKEN OR NOT TAKEN BY IT OR THEM HEREUNDER UNLESS SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS (OTHER THAN SPECIAL, INDIRECT, PUNITIVE OR
CONSEQUENTIAL DAMAGES, WHICH SHALL IN NO EVENT BE PAID BY THE BAILEE) WERE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE BAILEE BECAUSE OF THE BREACH BY
THE BAILEE OF ITS OBLIGATIONS HEREUNDER, WHICH BREACH WAS CAUSED BY NEGLIGENCE,
LACK OF GOOD FAITH OR WILLFUL MISCONDUCT ON THE PART OF THE BAILEE OR ANY OF ITS
PARTNERS, DIRECTORS, OFFICERS, AGENTS OR EMPLOYEES.  THE FOREGOING
INDEMNIFICATION SHALL SURVIVE ANY RESIGNATION OR REMOVAL OF THE BAILEE OR THE
TERMINATION OR ASSIGNMENT OF THIS BAILEE AGREEMENT.


 


8.             (A)  IN THE EVENT THAT THE BAILEE FAILS TO PRODUCE A CERTIFICATE
REPRESENTING A PARTICIPATION INTEREST OR A MORTGAGE NOTE, MEZZANINE NOTE,
ASSIGNMENT OF A PURCHASED ASSET OR ANY OTHER DOCUMENT RELATED TO A PURCHASED
ASSET THAT WAS IN ITS POSSESSION WITHIN TEN (10) BUSINESS DAYS AFTER REQUIRED OR
REQUESTED BY SELLER OR BUYER (A “DELIVERY FAILURE”), THE BAILEE SHALL INDEMNIFY
SELLER OR BUYER IN ACCORDANCE WITH THE SUCCEEDING PARAGRAPH OF THIS SECTION 8.

 

XIII-2

--------------------------------------------------------------------------------


 


(B)           THE BAILEE AGREES TO INDEMNIFY AND HOLD BUYER AND SELLER, AND
THEIR RESPECTIVE AFFILIATES AND DESIGNEES HARMLESS AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER, INCLUDING
REASONABLE ATTORNEY’S FEES, THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST IT OR THEM IN ANY WAY RELATING TO OR ARISING OUT OF A CUSTODIAL DELIVERY
FAILURE OR THE BAILEE’S NEGLIGENCE, LACK OF GOOD FAITH OR WILLFUL MISCONDUCT. 
THE FOREGOING INDEMNIFICATION SHALL SURVIVE ANY TERMINATION OR ASSIGNMENT OF
THIS BAILEE AGREEMENT.


 


9.             SELLER HEREBY REPRESENTS, WARRANTS AND COVENANTS THAT THE BAILEE
IS NOT AN AFFILIATE OF OR OTHERWISE CONTROLLED BY SELLER.  NOTWITHSTANDING THE
FOREGOING, THE PARTIES HEREBY ACKNOWLEDGE THAT THE BAILEE HEREUNDER MAY ACT AS
COUNSEL TO SELLER IN CONNECTION WITH A PROPOSED LOAN AND PAUL, HASTINGS,
JANOFSKY & WALKER LLP, IF ACTING AS BAILEE, HAS REPRESENTED SELLER IN CONNECTION
WITH NEGOTIATION, EXECUTION AND DELIVERY OF THE AMENDED AND RESTATED MASTER
REPURCHASE AGREEMENT.


 


10.           IN CONNECTION WITH A PLEDGE OF THE PURCHASED ASSETS AS COLLATERAL
FOR AN OBLIGATION OF BUYER, BUYER MAY PLEDGE ITS INTEREST IN THE CORRESPONDING
PURCHASED ASSET FILES HELD BY THE BAILEE FOR THE BENEFIT OF BUYER FROM TIME TO
TIME BY DELIVERING WRITTEN NOTICE TO THE BAILEE THAT BUYER HAS PLEDGED ITS
INTEREST IN THE IDENTIFIED PURCHASED ASSETS AND PURCHASED ASSET FILES, TOGETHER
WITH THE IDENTITY OF THE PARTY TO WHOM THE PURCHASED ASSETS HAVE BEEN PLEDGED
(SUCH PARTY, THE “PLEDGEE”).  UPON RECEIPT OF SUCH NOTICE FROM BUYER, THE BAILEE
SHALL MARK ITS RECORDS TO REFLECT THE PLEDGE OF THE PURCHASED ASSETS BY BUYER TO
THE PLEDGEE.  THE BAILEE’S RECORDS SHALL REFLECT THE PLEDGE OF THE PURCHASED
ASSETS BY BUYER TO THE PLEDGEE UNTIL SUCH TIME AS THE BAILEE RECEIVES WRITTEN
INSTRUCTIONS FROM BUYER THAT THE PURCHASED ASSETS ARE NO LONGER PLEDGED BY BUYER
TO THE PLEDGEE, AT WHICH TIME THE BAILEE SHALL CHANGE ITS RECORDS TO REFLECT THE
RELEASE OF THE PLEDGE OF THE PURCHASED ASSETS AND THAT THE BAILEE IS HOLDING THE
PURCHASED ASSETS AS CUSTODIAN FOR, AND FOR THE BENEFIT OF, BUYER.


 


11.           FROM TIME TO TIME, SUBJECT TO THE ACCEPTANCE AND APPROVAL OF
BUYER, SELLER MAY REQUEST PURSUANT TO A REQUEST SUBSTANTIALLY IN THE FORM OF
ANNEX 6 TO THE CUSTODIAL AGREEMENT THE DELIVERY BY THE CUSTODIAN TO THE BAILEE
OF SOME OR ALL OF THE PURCHASED ASSET FILE FOR THE PURPOSES SET FORTH IN SUCH
REQUEST.  UPON RECEIPT OF THE PURCHASED ASSET FILE OR SUCH PORTIONS THEREOF,
BAILEE SHALL HOLD THE SAME AS SOLE AND EXCLUSIVE BAILEE FOR BUYER UNTIL SUCH
TIME AS THE PURCHASED ASSET FILE, OR SUCH PORTIONS THEREOF, ARE REDELIVERED TO
THE CUSTODIAN OR TO SUCH OTHER PERSONS, AS OTHERWISE DIRECTED BY BUYER, SUBJECT
IN EITHER CASE TO THE PROVISIONS SET FORTH HEREIN GOVERNING STANDARDS OF CARE
AND INDEMNIFICATION AND EXCEPT AS OTHERWISE PROVIDED BY ANY DOCUMENT
SPECIFICALLY AMENDING, SUPPLEMENTING OR MODIFYING THE TERMS HEREOF WHICH IS
EXECUTED AND DELIVERED BY ALL PARTIES HERETO IN CONNECTION WITH SUCH DELIVERY OF
THE PURCHASED ASSET FILE, OR SUCH PORTIONS THEREOF, TO BAILEE.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 11, BAILEE SHALL HAVE THE
RIGHT TO DELIVER SUCH PURCHASED ASSET FILE, OR PORTIONS THEREOF, TO BUYER UPON
FIVE (5) DAYS’ WRITTEN NOTICE TO BUYER.


 


12.           THE AGREEMENT SET FORTH IN THIS BAILEE AGREEMENT MAY NOT BE
MODIFIED, AMENDED OR ALTERED, EXCEPT BY WRITTEN INSTRUMENT, EXECUTED BY ALL OF
THE PARTIES HERETO.


 


13.           THIS BAILEE AGREEMENT MAY NOT BE ASSIGNED BY SELLER OR THE BAILEE
WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER.

 

XIII-3

--------------------------------------------------------------------------------


 


14.           FOR THE PURPOSE OF FACILITATING THE EXECUTION OF THIS BAILEE
AGREEMENT AS HEREIN PROVIDED AND FOR OTHER PURPOSES, THIS BAILEE AGREEMENT MAY
BE EXECUTED SIMULTANEOUSLY IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH
COUNTERPARTS SHALL BE DEEMED TO BE AN ORIGINAL, AND SUCH COUNTERPARTS SHALL
CONSTITUTE AND BE ONE AND THE SAME INSTRUMENT.


 


15.           THIS BAILEE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.


 


16.           CAPITALIZED TERMS USED HEREIN AND DEFINED HEREIN SHALL HAVE THE
MEANINGS ASCRIBED TO THEM IN THE AMENDED AND RESTATED MASTER REPURCHASE
AGREEMENT.


 

[signatures begin on next page]

 

XIII-4

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[CAPITIAL TRUST, INC.]

 

[CT BSI FUNDING CORP.]

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

ACCEPTED AND AGREED:

 

 

 

PAUL, HASTINGS, JANOFSKY & WALKER LLP,

 

Bailee

 

 

 

 

 

By:

 

 

 

Name:  Robert J. Grados

 

 

 

ACCEPTED AND AGREED:

 

 

 

BEAR, STEARNS INTERNATIONAL LIMITED

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

XIII-5

--------------------------------------------------------------------------------


 

Schedule A

 

[List of Documents in the Purchased Asset File]

 

XIII-6

--------------------------------------------------------------------------------


 

Attachment 1

 

IDENTIFICATION CERTIFICATE

 

On this          day of                      , 2006, the undersigned corporation
(the “Seller”), under that certain Bailee Agreement of even date herewith (the
“Bailee Agreement”), among Seller, Paul, Hastings, Janofsky & Walker LLP (the
“Bailee”), and Bear, Stearns International Limited, as Buyer, does hereby
instruct the Bailee to hold, in its capacity as Bailee, the Purchased Asset
Files with respect to the Purchased Assets listed on Exhibit A hereto, which
Purchased Assets shall be subject to the terms of the Bailee Agreement as of the
date hereof.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Bailee Agreement.

 

IN WITNESS WHEREOF, Seller has caused this Identification Certificate to be
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

 

 

[CAPITAL TRUST, INC.]

 

[CT BSI FUNDING CORP.]

 

Seller

 

 

 

By:

 

 

 

Name:

 

Title:

 

XIII-7

--------------------------------------------------------------------------------


 

Exhibit A to Attachment 1

 

PURCHASED ASSET SCHEDULE

 

XIII-8

--------------------------------------------------------------------------------


 

Attachment 2

 

FORM OF TRUST RECEIPT

 

                           , 200  

 

Bear, Stearns International Limited

383 Madison Avenue

New York, New York 10179

 

Re:

Bailee Agreement, dated as of                            , 2006 (the “Bailee
Agreement”) among Capital Trust, Inc. and CT BSI Funding Corp. (the “Seller”),
Bear, Stearns International Limited (the “Buyer”) and Paul, Hastings, Janofsky &
Walker LLP (the “Bailee”)

 

Ladies and Gentlemen:

 

In accordance with the provisions of Paragraph 3 of the above-referenced Bailee
Agreement, the undersigned, as the Bailee, hereby certifies that as to each
Purchased Asset described in the Purchased Asset Schedule (Exhibit A to
Attachment 1), a copy of which is attached hereto, it has reviewed the Purchased
Asset File and has determined that (1) all documents listed in Schedule A
attached to the Bailee Agreement are in its possession and (ii) such documents
have been reviewed by it and appear regular on their face and relate to such
Purchased Asset, and (iii) based on its examination, the foregoing documents on
their face satisfy the requirements set forth in Paragraph 2 of the Bailee
Agreement.

 

The Bailee hereby confirms that it is holding each such Purchased Asset File as
agent and bailee for the exclusive use and benefit of  Buyer pursuant to the
terms of the Bailee Agreement.

 

All initially capitalized terms used herein shall have the meanings ascribed to
them in the above-referenced Bailee Agreement.

 

 

PAUL, HASTINGS, JANOFSKY &
WALKER LLP, BAILEE

 

 

 

 

 

By:

 

 

 

Name: Robert J. Grados, Esq.

 

XIII-9

--------------------------------------------------------------------------------


 

SCHEDULE 1-A

 

Form of UCC Financing Statement

 

Debtor:

 

Secured Party:

[Capital Trust, Inc.]

 

Bear, Stearns International Limited

[CT BSI Funding Corp.]

 

383 Madison Avenue

410 Park Avenue, 14th Floor

 

New York, New York 10179

New York, New York 10022

 

 

 

ATTACHMENT A TO UCC FINANCING STATEMENT

 

This filing is for protective purposes only with respect to the Purchased Assets
in case the sale of any Purchased Asset under the Repurchase Agreement is
re-characterized as a grant of a security interest in any such Purchased Asset. 
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned in the Repurchase Agreement (defined below).



The collateral covered by this financing statement is all of the Debtor’s right,
title and interest in, to and under the following property, whether now owned or
existing, hereafter acquired or arising, or in which the Debtor now or hereafter
has any rights, and wheresoever located (the “Collateral”):

 

(a)           all of the Purchased Assets including those identified in
Schedule I hereto, all Income from such Purchased Assets and all proceeds of all
of the foregoing, and

 

(b)           all Hedging Transactions relating to Purchased Assets entered into
by Seller and all proceeds thereof.

 

The following terms shall have the following meanings.  Such definition shall be
equally applicable to the singular and plural forms of the terms defined.

 

“Buyer” means Secured Party.

 

“Custodian” means Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer.

 

“Eligible Assets” means any of the following types of loans listed below:

 

(i)            Participation Interests in Whole Loans, B Notes or Mezzanine
Loans that are performing (i.e., current and not in monetary or material
non-monetary default such that remedies can be exercised by any Person)
commercial mortgage loans secured by first liens on multifamily and commercial
real property with respect to which the ratio of loan to value as determined by
Buyer, in the exercise of its commercially reasonable judgment, for the real
property securing directly such loan (including for purposes of this
calculation, such loan and

 

1-A-1

--------------------------------------------------------------------------------


 

any loan senior to or pari passu with such loan and secured, directly or
indirectly, by the related property) does not exceed the percentage stated in
the Confirmation.

 

(ii)           any other investment presented to and approved by Buyer in its
sole discretion which does not conform to the criteria set forth in clause
(i) above and which Buyer elects in its sole discretion to purchase.

 

“Hedging Transactions” means, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller, with Buyer or its Affiliates as
counterparties or one or more other counterparties acceptable to Buyer.

 

“Income” means, with respect to any Purchased Asset at any time, any principal
(including any principal prepayments) thereof and all interest, dividends or
other distributions thereon and with respect to any associated Hedging
Transaction, all proceeds thereof.

 

“Person” means an individual, corporation, limited liability company, business
trust, partnership, joint tenant or tenant-in-common, trust, unincorporated
organization, or other entity, or a federal, state or local government or any
agency or political subdivision thereof.

 

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

 

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Section 6(b) of the Repurchase Agreement, together with any
additional documents and information required to be delivered to Buyer or its
designee (including the Custodian) pursuant to the Repurchase Agreement.

 

“Purchased Assets” means (i) with respect to any Transaction, the Eligible
Assets sold by Seller to Buyer in such Transaction until such Eligible Assets
are repurchased by Seller pursuant to this Agreement and (ii) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Buyer and any
Additional Assets delivered by Seller to Buyer pursuant to Section 3(a) of the
Repurchase Agreement until (x) such Eligible Assets are repurchased by Seller
pursuant to the Repurchase Agreement or (y) such Additional Assets are
re-delivered to Seller by Buyer pursuant to Section 3 of the Repurchase
Agreement.

 

“Repurchase Agreement” means that certain Amended and Restated Master Repurchase
Agreement dated as of February 15, 2006, between Bear, Stearns International
Limited and Capital Trust, Inc., and CT BSI Funding Corp., a Delaware
Corporation (each a “Seller” with joint and several liability for the
obligations of the other Seller), (together such other annexes and schedules
attached thereto) as the same may be amended, restated or otherwise modified
from time to time.

 

1-A-2

--------------------------------------------------------------------------------


 

“Seller” means Debtor.

 

SCHEDULE 1

 

Participation Interest, dated        issued to                in the amount of
$                 , in that certain Mortgage Loan [(in the original principal
amount of $                     )], dated as of          , made by
                   to                      under and pursuant to that certain
Loan Agreement dated as of                    between                  and
                   and secured by that certain property located in
                  , [as such Participation Interest was assigned by
                    to Capital Trust, Inc. pursuant to that certain Assignment
and Assumption Agreement dated as of                     ].

 

1-A-3

--------------------------------------------------------------------------------


 

SCHEDULE 1-B

 

Form of UCC Financing Statement Amendment

 

Debtor:

 

Secured Party:

[Capital Trust, Inc.]

 

Bear, Stearns International Limited

[CT BSI Funding Corp.]

 

383 Madison Avenue

410 Park Avenue, 14th Floor

 

New York, New York 10179

New York, New York 10022

 

 

 

ATTACHMENT A TO UCC FINANCING STATEMENT AMENDMENT

 

This filing is for protective purposes only with respect to the Purchased Assets
in case the sale of any Purchased Asset under the Repurchase Agreement is
re-characterized as a grant of a security interest in any such Purchased Asset. 
Capitalized terms used herein and not otherwise defined shall have the meanings
assigned in the Repurchase Agreement (defined below).

 

The collateral covered by this financing statement is all of the Debtor’s right,
title and interest in, to and under the following property, whether now owned or
existing, hereafter acquired or arising, or in which the Debtor now or hereafter
has any rights, and wheresoever located (the “Collateral”):

 

(a)           all of the Purchased Assets including those identified in
Schedule I hereto, all Income from such Purchased Assets and all proceeds of all
of the foregoing, and

 

(b)           all Hedging Transactions relating to Purchased Assets entered into
by Seller and all proceeds thereof.

 

The following terms shall have the following meanings.  Such definition shall be
equally applicable to the singular and plural forms of the terms defined.

 

“Buyer” means Secured Party.

 

“Custodian” means Deutsche Bank Trust Company Americas or any successor
Custodian appointed by Buyer.

 

“Eligible Assets” means any of the following types of loans listed in
(i) through (iv) below:

 

(i)            Participation Interests in Whole Loans, B Notes or Mezzanine
Loans that are performing (i.e., current and not in monetary or material
non-monetary default such that remedies can be exercised by any Person)
commercial mortgage loans secured by first liens on multifamily and

 

1-B-1

--------------------------------------------------------------------------------


 

commercial real property with respect to which the ratio of loan to value as
determined by Buyer, in the exercise of its commercially reasonable judgment,
for the real property securing directly such loan (including for purposes of
this calculation, such loan and any loan senior to or pari passu with such loan
and secured, directly or indirectly, by the related property) does not exceed
the percentage stated in the Confirmation.

 

(ii)           any other investment presented to and approved by Buyer in its
sole discretion which does not conform to the criteria set forth in clause
(i) above and which Buyer elects in its sole discretion to purchase.

 

“Hedging Transactions” means, with respect to any or all of the Purchased
Assets, any short sale of U.S. Treasury Securities or mortgage-related
securities, futures contract (including Eurodollar futures) or options contract
or any interest rate swap, cap or collar agreement or similar arrangements
providing for protection against fluctuations in interest rates or the exchange
of nominal interest obligations, either generally or under specific
contingencies, entered into by Seller, with Buyer or its Affiliates as
counterparties or one or more other counterparties acceptable to Buyer.

 

“Income” means, with respect to any Purchased Asset at any time, any principal
(including any principal prepayments) thereof and all interest, dividends or
other distributions thereon and with respect to any associated Hedging
Transaction, all proceeds thereof.

 

“Person” means an individual, corporation, limited liability company, business
trust, partnership, joint tenant or tenant-in-common, trust, unincorporated
organization, or other entity, or a federal, state or local government or any
agency or political subdivision thereof.

 

“Purchased Asset Documents” shall mean, with respect to a Purchased Asset, the
documents comprising the Purchased Asset File for such Purchased Asset.

 

“Purchased Asset File” shall mean the documents specified as the “Purchased
Asset File” in Section 6(b) of the Repurchase Agreement, together with any
additional documents and information required to be delivered to Buyer or its
designee (including the Custodian) pursuant to the Repurchase Agreement.

 

“Purchased Assets” means (i) with respect to any Transaction, the Eligible
Assets sold by Seller to Buyer in such Transaction until such Eligible Assets
are repurchased by Seller pursuant to this Agreement and (ii) with respect to
the Transactions in general, all Eligible Assets sold by Seller to Buyer and any
Additional Assets delivered by Seller to Buyer pursuant to Section 3(a) of the
Repurchase Agreement until (x) such Eligible Assets are repurchased by Seller
pursuant to the Repurchase Agreement or (y) such Additional Assets are
re-delivered to Seller by Buyer pursuant to Section 3 of the Repurchase
Agreement.

 

“Repurchase Agreement” means that certain Amended and Restated Master Repurchase
Agreement dated as of February 15, 2006, between Bear, Stearns International
Limited and Capital Trust, Inc., and CT BSI Funding Corp., a Delaware
Corporation (each a “Seller” with joint and several liability for the
obligations of the other Seller), (together such other annexes and

 

1-B-2

--------------------------------------------------------------------------------


 

schedules attached thereto) as the same may be amended, restated or otherwise
modified from time to time.

 

“Seller” means Debtor.

 

SCHEDULE 1

 

Participation Interest, dated        issued to                in the amount of
$                 , in that certain Mortgage Loan [(in the original principal
amount of $                     )], dated as of          , made by
                   to                      under and pursuant to that certain
Loan Agreement dated as of                    between                  and
                   and secured by that certain property located in
                  , [as such Participation Interest was assigned by
                    to Capital Trust, Inc. pursuant to that certain Assignment
and Assumption Agreement dated as of                     ].

 

1-B-3

--------------------------------------------------------------------------------